Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 1 of 120

U.S. DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

CASE NO.
NEW HOPE BAPTIST CHURCH,

Plaintiff,
V.
SCOTTSDALE INSURANCE COMPANY,

Defendant.
/

COPIES OF ALL PROCESS, PLEADINGS AND ORDERS,
WITH THE EXCEPTION OF DISCOVERY SERVED WITH THE COMPLAINT,
IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT, IN AND
FOR BAY COUNTY, FLORIDA SERVED IN THE STATE PROCEEDINGS
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 2 of 120

   

null / ALL

Transmittal Number: 20096346

Notice of Service of Process Date Processed: 07/16/2019

 

Primary Contact: SOP Team nwsop@nationwide.com
Nationwide Mutual Insurance Company
Three Nationwide Plaza
Columbus, OH 43215

 

Electronic copy provided to: Ashley Roberts
Entity: Scottsdale Insurance Company
Entity ID Number 3286058

Entity Served: Scottsdale Insurance Company

Title of Action: New Hope Baptist Church vs. Scottsdale Insurance Company
. Document(s) Type: Summons/Complaint

Nature of Action: Contract

Court/Agency: Bay County Circuit Court, FL

Case/Reference No: 190017940A

Jurisdiction Served: Florida

Date Served on CSC: 07/16/2019

Answer or Appearance Due: 20 Days

Originally Served On: FL Chief of Financial Services on 07/12/2019

How Served: Electronic SOP

Sender Information: Mar Eljaiek, Lopez & Martinez P.L.

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached documeni(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
  
 

#a3ase 3:19-cv-03083-TKW-EMT Document 1-2 GT A

*19-000184404*

CHIEF FINANCIAL OFFICER:

JIMMY PATRONIS
STATE OF FLORIDA

 

HUR CASE #: 19001794CA

NEW HOPE BAPTIST C CH COURT: CIRCUIT COURT
COUNTY: BAY

PLAINTIFF(S) DFS-SOP #: 19-000184404

VS.

SCOTTSDALE INSURANCE COMPANY

DEFENDANT(S)
/

SUMMONS, COMPLAINT, DISCOVERY, NOTICE OF TAKING DEPO

NOTICE OF SERVICE OF PROCESS

NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Friday, July
12, 2019 and a copy was forwarded by ELECTRONIC DELIVERY on Tuesday, July 16, 2019 to the
designated agent for the named entity as shown below.

SCOTTSDALE INSURANCE COMPANY
LYNETTE COLEMAN

1201 HAYS STREET
TALLAHASSEE, FL 32301

*Our office will only serve the initial process(SSummons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080

Jimmy Patronis
Chief Financial Officer

ANTHONY LOPEZ
2601 SOUTH BAYSHORE DRIVE - SUITE 850
COCONUT GROVE, FL 33133

JJ

Office of the General Counsel - Service of Process Section
200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL. 32314-6200 - (850)413-4200
TKW-EMI. Document 1-2 Filed 08/14/19 Page 4 of 120

:19- ny
Filing # 89984335 E-Filed 03/23/2019 05-21-00 BM

RECEIVED AS STATUTORY REGISTERED AGENT
on 12 July, 2019 and served on defendant or named party on 16 July, 2019
by the Florida Department of Financial Services

 

IN THE CIRCUIT COURT OF THE 14TH JUDICIAL CIRCUIT IN AND FOR BAY COUNTY, FLORIDA

 

 

 

 

 

DIVISION SUMMONS CASE NUMBER
X CIVIL 19001794CA

Q OTHER

PLAINTIFF(S) DEFENDANT(S) CLOCK IN

NEW HOPE BAPTIST SCOTTSDALE INSURANCE

CHURCH COMPANY

THE STATE OF FLORIDA:

To Each Sheriff of the State:

You ARE COMMANDED to serve this summons and a copy of the Complaint, Plaintiff's First Set of
Interrogatories, Plaintiff's First Request for Production, and Notice of Taking Corporate
Representatives Deposition in this action on defendant:

SCOTTSDALE INSURANCE COMPANY
c/o THE FLORIDA CHIEF FINANCIAL OFFICER as RA
200 E. GAINES STREET
TALLAHASSEE, FLORIDA 32399-4201

Defendant is required to serve written defenses to the Complaint on Plaintiffs Attorney: Joanna Alemany,
Esq., Florida Bar No. 71375, whose address 2601 S. Bayshore Drive, 18" Floor, Miami, Florida 33133
Telephone No.: 305/444-5969, Telefax No.: 305/444-1939, Email:_Mellaw2@Mellawyers.com within 20
days after service of this summons on that defendant, exclusive of the day of service, and to file the original
of the defenses with the Clerk of this Court either before service on Plaintiff's attorney or immediately
thereafter. If a defendant fails to do so, a default will be entered against that defendant for the relief
demanded in the Complaint.

 

 

 

DATE

 

BY 5/23/2019

CLERK OF COURTS

 

 

DEPUTY CLERK

 

AMERICANS WITH DISABILITIES ACT OF 1990
IN ACCORDANCE WITH THE AMERICANS WITH DISABILITIES ACT OF 1990, PERSONS NEEDING A SPECIAL
ACCOMMODATION TO PARTICIPATE IN THIS PROCEEDING SHOULD CONTACT THE ASA COORDINATOR, NO LATER

 

THAN 7 DAYS PRIOR TO THE PROCEEDINGS AT 305/375-2006 (VOICE) OF 305/375-2007 (TDD)

 

COURT SEAL

[2930467/1]

 
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 5 of 120
Filing # 89984322 E-Filed 05/22/2019 05:21:06 PM

IN THE CIRCUIT COURT OF THE
14TH JUDICIAL CIRCUIT IN AND
FOR BAY COUNTY, FLORIDA

 

NEW HOPE BAPTIST CHURCH,
CASE NO.:

Plaintiff,
V.
SCOTTSDALE INSURANCE COMPANY,

Defendant.

f
COMPLAINT

Plaintiff, NEW HOPE BAPTIST CHURCH (the “Insured’), hereby sues Defendant,

SCOTTSDALE INSURANCE COMPANY (the “Insurance Company”), and alleges as follows:
PARTIES, JURISDICTION AND VENUE

1, This is an action for damages that exceeds Fifteen Thousand and 00/100 Dollars
($15,000.00), exclusive of interest, costs and attorney’s fees and equitable relief by way of a
Declaratory Judgment Action.

2. The Insured 1s Florida corporation qualified to do business in Florida and has, at all
times material hereto, been conducting business in Bay County, Florida.

3. The Insurance Company is a Florida corporation qualified to do business in Florida
and has, at all times material hereto, been conducting business in Bay County, Florida.

4. Venue is proper in Bay County, Florida because the contract, which forms the
subject matter of this lawsuit, was executed in Bay County, Florida.

5. All conditions precedent to the filing of this lawsuit have occurred, have been

waived or have been performed.

(2930481/1]
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 6 of 120

GENERAL ALLEGATIONS

6. At all times material hereto, in consideration of a premium paid by the Insured,
there was in full force and effect a certain commercial insurance policy issued by the Insurance
Company with a policy number of CPS3003671 (the “Policy”). A true and correct copy of policy
is attached hereto as Exhibit “A”.

7. The damaged property is located at 1401 Iowa Avenue, Lynn Haven, FL 32444 (the
“Property”).

8. Pursuant to the terms of the Policy, the Insurance Company agreed to provide
insurance coverage to the Insured’s Property for all risks unless specifically excluded by the terms
of the Policy.

9. On or about October 10, 2018, while the Policy was in full force and effect, the
Property sustained a covered loss as a result of Hurricane Michael (the “Loss”).

10. The Insurance Company assigned claim number 01855961 to the Loss.

11. TheInsurance Company acknowledged that the Property sustained a covered Loss
and offered payment.

12. However, after diligent inspection of the Loss, it was obvious that the Property
sustained covered damages greater than the damages acknowledged by the Insurance Company.

13. _ As of the date of the filing of this lawsuit, the Insurance Company has failed to
acknowledge that additional payment would be forthcoming and it has failed to adequately provide
coverage under the terms of the Policy. As a result of the foregoing, the Insurance Company has

breached the Policy.

[2930481/1]
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 7 of 120

14. The Insured has suffered and continues to suffer damages resulting from Insurance
Company’s breach of the Policy.

15. The Insured has been obligated to retain the undersigned attorneys for the
prosecution of this action and is entitled to a reasonable attorney’s fee pursuant to Florida Statute
Section 627.428.

COUNTI
BREACH OF CONTRACT

16. The Insured reincorporates paragraphs 1 through 16 as if fully set forth herein.

17. It is undisputed that the Insured and the Insurance Company entered into a written
contract, the Policy, wherein the Insured agreed to pay a premium and the Insurance Company
agreed to insure the Insured’s Property.

18. The Insured has paid all premiums due and owing as contemplated by the Policy;
thus, fully performing obligations under the Policy.

19. The Insured’s Property sustained damage which the Insurance Company agreed to
provide coverage for under the terms of the Policy.

20. The Insurance Company has failed to: (i) provide coverage for the Loss under the
terms of the Policy; and/or (ii) acknowledge that additional payment would be forthcoming; and/or
(iii) make adequate payment of insurance proceeds to the Insured. As a result of the foregoing, the
Insurance Company has breached the Policy.

21.  Asadirect and proximate result of the Insurance Company’s breach of the Policy,

the Insured has sustained damages.

(2930481/1]
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 8 of 120

WHEREFORE, the Insured respectfully requests that this Court enters judgment against

the Insurance Company for damages, plus interest, court costs and reasonable attorney’s fees

pursuant to Section 627.428, Florida Statutes.

JURY TRIAL DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable. Dated this 22"? day of May

2019.

By:

[2930481/1]

Respectfully Submitted by,

Marin, Eljaiek, Lopez & Martinez P.L.
Counsel for the Insured

2601 South Bayshore Drive, 18" Floor
Coconut Grove, Florida 33133
Telephone No. (305) 444-5969
Facsimile No. (305) 444-1939

E-Service Email: Mellaw2@mellawyers.com
Soanna Alemany

Anthony M. Lepez, Esq.
Florida Bar No. 13685
Joanna M. Alemany, Esq.
Florida Bar No. 71375

IMA@mellawyers.com
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 9 of 120

 

 

COMMON POLICY DECLARATIONS

Renewal of Policy Number
CPS2557295 Underwritten by: Scottsdale Insurance Company CPS3003671
TT Home Office:
One Nationwide Plaza » Columbus, Ohio 43215
Administrative Office:
8877 North Gainey Center Drive = Scottsdale, Arizona 85258
1-800-423-7675 = A STOCK COMPANY

 

 

 

ITEM 1. Named Insured and Mailing Address
NEW HOPE BAPTIST CHURCH
1401 IOWA AVENUE
LYNN HAVEN, FL 32444

 

 

Agent Name and Address

AMWINS ACCESS INS. SERVICES, LLC
10201 CENTURION PARKWAY NORTH

 

 

SUITE 500 . .
JACKSONVILLE, FL 32256 Agent No.:_ 09017 Program No.:_ A6, IF
ITEM 2. Policy Period From: 11/16/2017 To: 11/16/2018 Term: 365 DAYS

 

12:01 A.M., Standard Time at the mailing address shown in ITEM 1.

 

 

 

 

Business Description: CHURCH AND PARSONAGE

 

in return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide the
insurance as stated in this policy. This policy consists of the following coverage parts for which a premium is indicated.
Where no premium is shown, there is no coverage. This premium may be subject to adjustment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coverage Part(s) Premium Summary
Commercial General Liability Coverage Part $ 891
Commercial Property Coverage Part $ 3,511
Commercial Crime And Fidelity Coverage Part $ NOT COVERED
Commercial Inland Marine Coverage Part $ NOT COVERED
Commercial Auto Coverage Part $ NOT COVERED
Professional Liability Coverage Part $ NOT COVERED
$
$
Total Policy Premium: $ 4,402.00
AMWINS SERVICE FEE $ 35.00
SURPLUS LINES TAX $ 221.85
STAMPING FEE § 4.44
DEM EMP § 4.00
$
$
Policy Totak: $ 4,667.29

 

 

Form(s) and Endorsement(s) made a part of this policy at time of issue:
SEE SCHEDULE OF FORMS AND ENDORSEMENTS

AMWINS ACCESS INS. SERVICES, LLC
10201 CENTURION PARKWAY NORTH, SUITE 500 f
JACKSONVILLE, FL 32256
11/22/2017 - MG/CL

THIS COMMON POLICY DECLARATION AND THE SUPPLEMENTAL DECLARATION(S), TOGETHER WITH
THE COMMON POLICY CONDITIONS, COVERAGE PART(S), COVERAGE FORM(S) AND FORM(S)
AND ENDORSEMENT(S), IF ANY, COMPLETE THE ABOVE NUMBERED POLICY.

OPS-D-1 (1-17) HOME OFFICE Nationwide“

Exhibit "A"

 

 

 
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 10 of 120

Z a SCOTTSDALE INSURANCE COMPANY®
SCHEDULE OF FORMS AND ENDORSEMENTS

Policy No. CPS3003671 Effective Date: 11/16/2017
12:01 A.M., Standard Time

 

 

 

Named Insured NEW HOPE BAPTIST CHURCH Agent No. 09017
UTS-COVPG 1-16 Cover Page
OPS-D-1 1-17 Common Policy Declarations
UTS-SP-2 12-95 Schedule Of Forms and Endorsements
UTS-SP-3 8-96 Locations Schedule
IL 00 17 11-98 Common Policy Conditions
IL 09 53 1-15 Excl-Certified Acts Terrorism
UTS-9q 5-96 Service Of Suit Clause
UTS-119g 6-14 Minimum Earned Cancellation Premium
CLS-SD-1L 8-01 GL Supplemental Dec
CLS-SP-1L 10-93 GL Ext Supplemental Dec
CG 00 01 4-13 General Liab Coverage
cG 20 18 4-13 Al-Mortgagee-Assignee-Receiver
CG 20 22 10-01 AlI-Church Members/Officers
CG 21 01 11-85 Excl-Athletic-Sports Participants
CG 21 06 5-14 Excl-Access Of Confidential Or Personal Info
CG 2116 4-13 Excl-Designated Professional Services
CG 21 39 10-93 Contractual Liability Limitation
CG 21 44 4-17 Designated Premises/Project/Operation Limitation
CG 21 47 12-07 Employment-Related Practices Exclusion
CG 21 49 9-99 Total Pollution Exclusion
CG 21 67 12-04 Fungi Or Bacteria Excl
CG 21 73 1-15 Exclusion-Certified Acts Of Terrorism
GLS-30s 1-15 Contractors Special Conditions
GLS-44s 9-16 Sexual-Physical Abuse Liab Cov
GLS-45s 8-04 Sexual-Physical Abuse Excl
GLS-47s 10-07 Minimum & Advance Prem Endt
GLS-100s 6-13 Excl-Contractors And Subcontractors
GLS-152s 8-16 Amendment To Other Insurance Condition
GLS-284s 11-06 Logging & Lumbering Ops Excl
GLS-289s 11-07 Known Injury/Dmg Excl-Personal/Advertise Injury
GLS-341s 8-12 Hydraulic Fracturing Excl
GLS-457s 10-14 Aircraft Exclusion
IL 00 21 9-08 Nuclear Energy Exclusion
UTS-74g 8-95 Punitive/Exemplary Damage Exclusion
UTS-2669 5-98 Asbestos Exclusion
UTS-267g 5-98 Lead Contamination Exclusion
UTS-301g 11-05 Earth Or Land Movement Excl
UTS-365s 2-09 Amend Of Nonpayment Cancel Condition
UTS-428g 11-12 Premium Audit
CPS-SD-1 2-16 Property Supplemental Dec
CPS-SP-5L 6-92 Mortgage Holders Schedule
CP 00 10 10-12 Building & Personal Prop Cov
CP 00 90 7-88 Property Conditions
CP 01 40 7-06 Excl Of Loss Due To Virus Or Bacteria
CP 04 11 10-12 Protective Safeguards
CP 10 30 10-12 Causes Of Loss-Special Form
CP 10 33 10-12 Theft Exclusion
FS-18 11-86 Total-Constructive Loss Clause
UTS-183g 12-16 Windstorm Or Hail Deductible
CFS-68s-FL 1-12 FL-Changes
CFS-103-FL 1-16 FL-Sewer Or Drain Definition Endorsement
IL 04 01 2-12 FL-Sinkhole Loss Coverage
UTS-29-FL 6-97 FL-Cancel-Nonrenew
NOTXO0178CW 3-16 Claim Reporting Information
NOTXO0423CW 2-15 Notice Of Terrorism Ins Cov
NOTSO381FL 7-09 FL-Policyholder Notice

 

 

 

UTS-SP-2 (12-95) HOME OFFICE utssp2j .fap
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 11 of 120

Zt a SCOTTSDALE INSURANCE COMPANY®

 

 

 

 

 

 

SCHEDULE OF LOCATIONS
Policy No. CPS3003671 Effective Date 11/16/2017
12:01 A.M. Standard Time
Named Insured NEW HOPE BAPTIST CHURCH Agent No. 09017
Prem. Bidg. Designated Premises

No. No. (Address, City, State, Zip Code) Occupancy

1 1 1401 IOWA AVENUE, LYNN HAVEN, FL 32444 CHURCH

1 2 1401 IOWA AVENUE, LYNN HAVEN, FL 32444 CHURCH PARSONAGE

2 1 705 14TH STREET, LYNN HAVEN, FL 32444 VACANT LOT

 

 

 

 

 

 

UTS-SP-3 (8-96) HOME OFFICE
IL 00 17 11 98

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 12 of 120

IL 00 17 11 98

COMMON POLICY CONDITIONS

A. Cancellation

1. The first Named Insured shown in the Declara-
tions may cancel this policy by mailing or deli-
vering to us advance written notice of cancella-
tion.

2. We may cancel this policy by mailing or deli-
vering to the first Named Insured written notice
of cancellation at least:

a. 10 days before the effective date of cancel-
lation if we cancel for nonpayment of pre-
mium; or

b. 30 days before the effective date of cancel-
lation if we cancel for any other reason.

3. We will mail or deliver our notice to the first
Named Insured's last mailing address known to
us.

4. Notice of cancellation will state the effective
date of cancellation. The policy period will end
on that date.

5. If this policy is cancelled, we will send the first
Named Insured any premium refund due. If we
cancel, the refund will be pro rata. If the first
Named Insured cancels, the refund may be
less than pro rata. The cancellation will be ef-
fective even if we have not made or offered a
refund.

6. If notice is mailed, proof of mailing will be suffi-
cient proof of notice.

. Changes

This policy contains all the agreements between
you and us concerning the insurance afforded.
The first Named Insured shown in the Declara-
tions is authorized to make changes in the terms
of this policy with our consent. This policy's terms
can be amended or waived only by endorsement
issued by us and made a part of this policy.

. Examination Of Your Books And Records

We may examine and audit your books and
records as they relate to this policy at any time
during the policy period and up to three years af-
terward.

D. Inspections And Surveys

14. We have the right to:
a. Make inspections and surveys at any time;

Copyright, Insurance Services Office, Inc., 1998

-All Coverage Parts included in this policy are subject to the following conditions.

b. Give you reports on the conditions we find;
and

c. Recommend changes.

2. We are not obligated to make any inspections,
surveys, reports or recommendations and any
such actions we do undertake relate only to in-
surability and the premiums to be charged. We
do not make safety inspections. We do not un-
dertake to perform the duty of any person or
organization to provide for the health or safety
of workers or the public. And we do not warrant
that conditions:

a. Are safe or healthful; or

b. Comply with laws, regulations, codes or
standards.

3. Paragraphs 1. and 2. of this condition apply not
only to us, but also to any rating, advisory, rate
service or similar organization which makes in-
surance inspections, surveys, reports or rec-
ommendations.

4. Paragraph 2. of this condition does not apply to
any inspections, surveys, reports or recom-
mendations we may make relative to certifica-
tion, under state or municipal statutes, ordin-
ances or regulations, of boilers, pressure ves-
sels or elevators.

E. Premiums

The first Named Insured shown in the Declara-
tions:

1. Is responsible for the payment of all premiums;
and

2. Will be the payee for any return premiums we
pay.

. Transfer Of Your Rights And Duties Under This

Policy

Your rights and duties under this policy may not
be transferred without our written consent except
in the case of death of an individual named in-
sured.

If you die, your rights and duties will be transferred
to your legal representative but only while acting
within the scope of duties as your legal represent-
ative. Until your legal representative is appointed,
anyone having proper temporary custody of your
property will have your rights and duties but only
with respect to that property.

Page 1 of 1
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 13 of 120

POLICY NUMBER: CPS3003671 iL 09 53 0115

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. -
EXCLUSION OF CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

BOILER AND MACHINERY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
CRIME AND FIDELITY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART
FARM COVERAGE PART

STANDARD PROPERTY POLICY

SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph C) applies to property located in the following state(s), if
covered under the indicated Coverage Form, Coverage Part or Policy:

 

State(s) Coverage Form, Coverage Part Or Policy

 

 

 

 

 

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

 

A. The following definition is added with respect to the
provisions of this endorsement:

"Certified act of terrorism" means an act that is cer-

B. The following exclusion is added:
CERTIFIED ACT OF TERRORISM EXCLUSION
We will not pay for loss or damage caused directly

IL 09 53 0115

tified by the Secretary of the Treasury, in accor-
dance with the provisions of the federal Terrorism
Risk Insurance Act, to be an act of terrorism pur-
suant to such Act. The criteria contained in the
Terrorism Risk Insurance Act for a "certified act of
terrorism” include the following:

1. The act resulted in insured losses in excess of
$5 million in the aggregate, attributable to all
types of insurance subject to the Terrorism
Risk Insurance Act; and

2. The act is a violent act or an act that is danger-
ous to human life, property or infrastructure
and is committed by an individual or individ-
uals as part of an effort to coerce the civilian
population of the United States or to influence
the policy or affect the conduct of the United
States Government by coercion.

Cc.

Copyright, Insurance Services Office, Inc., 2015
HOME OFFICE

or indirectly by a "certified act of terrorism". Such
loss or damage is excluded regardless of any other
cause or event that contributes concurrently or in
any sequence to the loss.

Exception Covering Certain Fire Losses

The following exception to the exclusion in Para-
graph B. applies only if indicated and as indicated
in the Schedule of this endorsement.

If a "certified act of terrorism" results in fire, we will
pay for the loss or damage caused by that fire.
Such coverage for fire applies only to direct loss or
damage by fire to Covered Property. Therefore, for
example, the coverage does not apply to insur-
ance provided under Business Income and/ or Ex-
tra Expense coverage forms or endorsements
which apply to those forms, or to the Legal Liability
Coverage Form or the Leasehold Interest Cover-
age Form.

Page 1 of 2
1109530115 .fap
Page 2 of 2

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 14 of 120

If aggregate insured losses attributable to terrorist
acts certified under the Terrorism Risk Insurance
Act exceed $100 billion in a calendar year and we
have met our insurer deductible under the Terror-
ism Risk Insurance Act, we shall not be liable for
the payment of any portion of the amount of such
losses that exceeds $100 billion, and in such case
insured losses up to that amount are subject to pro
rata allocation in accordance with procedures es-
tablished by the Secretary of the Treasury.

Copyright, Insurance Services Office, Inc., 2015

D. Application Of Other Exclusions

The terms and limitations of any terrorism exclu-
sion, or the inapplicability or omission of a terror-
ism exclusion, do not serve to create coverage for
any loss which would otherwise be excluded under
this Coverage Part or Policy, such as losses ex-
cluded by the Nuclear Hazard Exclusion or the War
And Military Action Exclusion.

IL 09 53 0115
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 15 of 120

 

 

oe ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.
ATTACHED TO AND ENDORSEMENT EFFECTIVE DATE
FORMING NUMBER (12:01 A.M. STANDARD TIME} NAMED INSURED AGENT NO.
CPS3003671 11/16/2017 NEW HOPE BAPTIST CHURCH 09017

 

 

 

 

 

 

SERVICE OF SUIT CLAUSE

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

It is agreed that in the event of the failure of the Company to pay any amount claimed to be due under this
policy, the Company at the request of the Insured (or reinsured), will submit to the jurisdiction of any court
of competent jurisdiction within the United States of America and will comply with all requirements neces-
sary to give the Court jurisdiction. All matters which arise will be determined in accordance with the law
and practice of the Court. In a suit instituted against any one of them under this contract, the Company
agrees to abide by the final decision of the Court or of any Appellate Court in the event of an appeal.

Pursuant to any statute of any state, territory or district of the United States of America which makes a
provision, the Company will designate the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or successors in office, as their true
and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding insti-
tuted by or on behalf of the Insured (or reinsured) or any beneficiary arising out of this contract of
insurance (or reinsurance).

The officer named below is authorized and directed to accept service of process on behalf of the Com-

pany:

CHIEF FINANCIAL OFFICER

DEPT. FINANCIAL SERVICES 200 &. GAINES ST.

TALLAHASSEE, FL 32399-0300

Having accepted service of process on behalf of the Company, the officer is authorized to mail the pro-
cess ora true copy to:

 

RECIPIENT NOT REQUIRED

 

UTS-9g (5-96}

 

AUTHORIZED REPRESENTATIVE

HOME OFFICE

DATE
uts9gc.fap
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 16 of 120

 

 

SO ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.
ATTACHED TO AND | ENDORSEMENT EFFECTIVE DATE
FORMING APART OF (12:01 A.M. STANDARD TIME) NAMED INSURED AGENT NO.
CPS3003671 11/16/2017 NEW HOPE BAPTIST CHURCH 09017

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

MINIMUM EARNED CANCELLATION PREMIUM

The following provision is added to the Cancellation Condition:

If You request cancellation of this policy, We will retain not less than ___ 25% of the original premium.

 

AUTHORIZED REPRESENTATIVE DATE

UTS-119g (6-14) HOME OFFICE uts119g0614a.fap
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 17 of 120

so ~ SCOTTSDALE INSURANCE COMPANY®

COMMERCIAL GENERAL LIABILITY COVERAGE PART
SUPPLEMENTAL DECLARATIONS

Policy No. CPS3003671 Effective Date 11/16/2017
12:01 A.M., Standard Time

Named Insured NEW HOPE BAPTIST CHURCH Agent No. 09017

 

Item 1. Limits of Insurance

 

 

Coverage Limit of Liability
Aggregate Limits of Liability Products/ Completed
$ 2,000,000 Operations Aggregate

General Aggregate (other than

 

$2,000,000 _ Products/ Completed Operations)
Coverage A - Bodily Injury and any one occurrence subject
Property Damage Liability to the Products/ Completed
Operations and General
$ 1,000,000 Aggregate Limits of Liability

any one premises subject to the
Coverage A occurrence and
the General Aggregate Limits

 

 

Damage to Premises Rented to You Limit $ 100,000 of Liability
Coverage B - Personal and any one person or organization
Advertising Injury Liability subject to the General Aggregate
$ 1,000,000 Limits of Liability
Coverage C - Medical Payments any one person subject to the
Coverage A occurrence and
$ 5,000 the General Aggregate Limits

 

 

item 2. Description of Business

 

Form of Business:
FI individual (1 Partnership 1 Joint Venture O Trust {1 Limited Liability Company
L¥ Organization including a corporation (other than Partnership, Joint Venture or Limited Liability Company)

Location of All Premises You Own, Rent or Occupy:
See Schedule of Locations

 

Item 3. Forms and Endorsements

 

Form(s) and Endorsement(s) made a part of this policy at time of issue:
See Schedule of Forms and Endorsements

 

Hem 4, Premiums

 

 

 

 

 

Coverage Part Premium: $ B91
Other Premium: $
Total Premium: $ 891

 

THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND
THE POLICY PERIOD.

CLS-SD-1L (8-01) HOME OFFICE cissdilg.fap
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 18 of 120

so om SCOTTSDALE INSURANCE COMPANY®

COMMERCIAL GENERAL LIABILITY COVERAGE PART
EXTENSION OF SUPPLEMENTAL DECLARATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy No. CPS3 003671 Effective Date: 11/16/2017
12:01 A.M., Standard Time
Named Insured NEW HOPE BAPTIST CHURCH Agent No. 09017
Prem.No. Bldg. No. Class Code Exposure Basis
1 1-2 41650 7,600 AREA
Class Description: Premises/ Operations
CHURCHES OR OTHER HOUSES OF WORSHIP :
(PRODUCTS-COMPLETED OPERATIONS ARE SUBJECT TO THE Rate Premium
GENERAL AGGREGATE LIMIT) 103.500 $787
Products/ Comp Operations
Rate Premium
INCLUDED INCLUDED
Prem.No. — Bldg. No. Class Code Exposure Basis
2 1 49451 1 ACRE
Class Description: Premises/ Operations
VACANT LAND - OTHER THAN NOT-FOR-PROFIT Rate Premium
(PRODUCTS-COMPLETED OPERATIONS ARE SUBJECT TO THE
GENERAL AGGREGATE LIMIT) 3.820 $4
Products/ Comp Operations
Rate Premium
INCLUDED INCLUDED
Prem.No. — Bidg. No. Class Code Exposure Basis
1 1-2 49950 1 EACH
Class Description: Premises/ Operations
ADDITIONAL INTERESTS Rate Premium
FLAT AND FULLY EARNED
REFER TO CG 2018 100.000 $100
Products/ Comp Operations
Rate Premium
INCLUDED INCLUDED
Prem.No. Bldg. No. Class Code Exposure Basis
1 1-2 49950
Class Description: Premises/ Cperations
ADDITIONAL INTERESTS - CHURCH MEMBERS AND OFFICERS :
REFER TO CG 2022 Rate Premium
INCLUDED INCLUDED
Products/ Comp Operations
Rate Premium
INCLUDED INCLUDED

 

 

 

 

 

 

 

 

 

CLS-SP-1L (10-93) HOME OFFICE

clsspilf.fap
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 19 of 120

st a SCOTTSDALE INSURANCE COMPANY®

COMMERCIAL GENERAL LIABILITY COVERAGE PART
EXTENSION OF SUPPLEMENTAL DECLARATIONS

 

Policy No. CPS3 003671

 

Effective Date: 11/16/2017
12:01 A.M., Standard Time

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Named Insured NEW HOPE BAPTIST CHURCH Agent No. 09017
Prem.No. — Bldg. No. Class Code Exposure Basis
1-2 1-2 99999
Class Description: Premises/ Operations
SEXUAL AND/OR PHYSICAL ABUSE :
REFER TO GLS-44S Rate Premium
INCLUDED INCLUDED
Products/ Comp Operations
Rate Premium
INCLUDED INCLUDED
Prem.No. — Bldg. No. Class Code Exposure Basis
Class Description: Premises/ Operations
Rate Premium
Products/ Comp Operations
Rate Premium
Prem.No. — Bldg. No. Class Code Exposure Basis
Class Description: Premises/ Operations
Rate Premium
Products/ Comp Operations
Rate Premium
Prem.No. — Bldg. No. Class Code Exposure Basis
Class Description: Premises/ Operations
Rate Premium
Products/ Comp Operations
Rate Premium

 

 

 

 

 

 

CLS-SP-1L (10-93)

HOME OFFICE

clisspilf.fap
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 20 of 120

COMMERCIAL GENERAL LIABILITY
CG 00 01 04 13

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage.
Read the entire policy carefully to determine rights,
duties and what is and is not covered.

Throughout this policy the words "you" and "your"
refer to the Named Insured shown in the Declarations,
and any other person or organization qualifying as a
Named Insured under this policy. The words "we",
"us" and "our" refer to the company providing this
insurance.

The word "insured" means any person or organization
qualifying as such under Section II — Who Is An
Insured.

Other words and phrases that appear in quotation
marks have special meaning. Refer to Section V —
Definitions.

SECTION | - COVERAGES

COVERAGE A - BODILY INJURY AND PROPERTY
DAMAGE LIABILITY

1. Insuring Agreement

a. We will pay those sums that the insured
becomes legally obligated to pay as damages
because of "bodily injury" or "property damage"
to which this insurance applies. We will have
the right and duty to defend the insured against
any "suit" seeking those damages. However,
we will have no duty to defend the insured
against any "suit" seeking damages for "bodily
injury" or "property damage" to which this
insurance does not apply. We may, at our
discretion, investigate any “occurrence” and
seitie any claim or "suit" that may result. But:

(1} The amount we will pay for damages is
limited as described in Section Ill — Limits
Of Insurance; and

(2) Our right and duty to defend ends when we
have used up the applicable limit of
insurance in the payment of judgments or
settlements under Coverages A or B or
medical expenses under Coverage C.

No other obligation or liability to pay sums or
perform acts or services is covered unless
explicitly provided for under Supplementary
Payments — Coverages A and B.

b. This insurance applies to "bodily injury" and
"property damage" only if:
(1) The "bodily injury" or "property damage" is
caused by an “occurrence” that takes place
in the "coverage territory";

CG 00 01 0413

© Insurance Services Office, Inc., 2012

{2) The "bodily injury” or "property damage”
occurs during the policy period; and

(3) Prior to the policy period, no insured listed
under Paragraph 1. of Section ll — Who Is
An Insured and no "employee" authorized
by you to give or receive notice of an
“occurrence” or claim, knew that the "bodily
injury” or "property damage” had occurred,
in whole or in part. If such a listed insured
or authorized "employee" knew, prior to the
policy period, that the "bodily injury" or
"property damage" occurred, then any
continuation, change or resumption of such
"bodily injury" or "property damage” during
or after the policy period will be deemed to
have been known prior to the policy period.

c. "Bodily injury" or "property damage” which

occurs during the policy period and was not,
prior to the policy period, known to have
occurred by any insured listed under
Paragraph 1. of Section II — Who Is An Insured
or any “employee" authorized by you to give or
receive notice of an “occurrence” or claim,
includes any continuation, change or
resumption of that "bodily injury” or "property
damage" after the end of the policy period.

. "Bodily injury" or “property damage” will be

deemed to have been known to have occurred
at the earliest time when any insured listed
under Paragraph 1. of Section If — Who Is An
Insured or any “employee” authorized by you to
give or receive notice of an “occurrence” or
claim:

(1) Reports all, or any part, of the "bodily injury"
or "property damage" to us or any other
insurer;

(2) Receives a written or verbal demand or
claim for damages because of the "bodily
injury" or "property damage"; or

(3) Becomes aware by any other means that
"bodily injury” or "property damage” has
occurred or has begun to occur.

e. Damages because of "bodily injury” include

damages claimed by any person or
organization for care, loss of services or death
resulting at any time from the "bodily injury”.

Page 1 of 16
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 21 of 120

2. Exclusions
This insurance does not apply to:

a.

c.

Page 2 of 16

Expected Or Intended Injury

"Bodily injury” or "property damage” expected
or intended from the standpoint of the insured.
This exclusion does not apply to "bodily injury"
resulting from the use of reasonable force to
protect persons or property.

Contractual Liability

"Bodily injury" or "property damage” for which
the insured is obligated to pay damages by
reason of the assumption of liability in a
contract or agreement. This exclusion does not
apply to liability for damages:

(1) That the insured would have in the absence
of the contract or agreement; or

(2) Assumed in a contract or agreement that is
an "insured contract", provided the "bodily
injury" or “property damage" occurs
subsequent to the execution of the contract
or agreement. Solely for the purposes of
liability assumed in an “insured contract”,
reasonable attorneys’ fees and necessary
litigation expenses incurred by or for a party
other than an insured are deemed to be
damages because of “bodily injury" or
"property damage”, provided:

(a) Liability to such party for, or for the cost
of, that party's defense has also been
assumed in the same "insured contract”;
and

(b) Such attorneys’ fees and _ litigation
expenses are for defense of that party
against a civil or alternative dispute
resolution proceeding in which damages
to which this insurance applies are
alleged.

Liquor Liability
"Bodily injury” or “property damage" for which
any insured may be held liable by reason of.

(1) Causing or contributing to the intoxication of
any person;

(2) The furnishing of alcoholic beverages to a
person under the legal drinking age or
under the influence of alcohol; or

(3) Any statute, ordinance or regulation relating
to the sale, gift, distribution or use of
alcoholic beverages.

© Insurance Services Office, Inc., 2012

This exclusion applies even if the claims
against any insured allege negligence or other
wrongdoing in:
(a) The supervision, hiring, employment,
training or monitoring of others by that
insured; or

(b) Providing or failing to provide
transportation with respect to any
person that may be under the influence
of alcohol;

if the “occurrence” which caused the "bodily
injury" or "property damage”, involved that
which is described in Paragraph (1), (2) or (3)
above.

However, this exclusion applies only if you are
in the business of manufacturing, distributing,
selling, serving or furnishing alcoholic
beverages. For the purposes of this exclusion,
permitting a person to bring alcoholic
beverages on your premises, for consumption
on your premises, whether or not a fee is
charged or a license is required for such
activity, is not by itself considered the business
of selling, serving or furnishing alcoholic
beverages.

d. Workers’ Compensation And Similar Laws

Any obligation of the insured under a workers'
compensation, disability benefits or
unemployment compensation law or any
similar law.

e. Employer's Liability

"Bodily injury” to:
(1) An "employee" of the insured arising out of
and in the course of.

(a) Employment by the insured; or

(b) Performing duties related to the conduct
of the insured’s business; or

(2) The spouse, child, parent, brother or sister
of that “employee” as a consequence of
Paragraph (1) above.

This exclusion applies whether the insured
may be liable as an employer or in any other
capacity and to any obligation to share
damages with or repay someone else who
must pay damages because of the injury.

This exclusion does not apply to liability
assumed by the insured under an "insured
contract”,

CG 00 01 04 13
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 22 of 120

f. Pollution

(1) "Bodily injury” or “property damage" arising
out of the aciual, alleged or threatened
discharge, dispersal, seepage, migration,

re

lease or escape of "pollutants":

(a) At or from any premises, site or location

(b)

(c)

CG 00 01 04 13

which is or was at any time owned or

occupied by, or rented or loaned to, any

insured. However, this subparagraph
does not apply to:

(i) "Bodily injury" if sustained within a
building and caused by smoke,
fumes, vapor or soot produced by or
originating from equipment that is
used to heat, cool or dehumidify the
building, or equipment that is used to
heat water for personal use, by the
building's occupants or their guests;

{ii) "Bodily injury" or "property damage"
for which you may be held liable, if
you are a contractor and the owner
or lessee of such premises, site or
location has been added to your
policy as an additional insured with
respect to your ongoing operations
performed for that additional insured
at that premises, site or location and
such premises, site or location is not
and never was owned or occupied
by, or rented or loaned to, any
insured, other than that additional
insured; or

(iii) "Bodily injury" or "property damage"
arising out of heat, smoke or fumes
from a “hostile fire”;

At or from any premises, site or location
which is or was at any time used by or
for any insured or others for the
handling, storage, disposal, processing
or treatment of waste;

Which are or were at any time
transported, handled, stored, treated,
disposed of, or processed as waste by
or for:

(i) Any insured; or

{ii} Any person or organization for whom
you may be legally responsible; or

© Insurance Services Office, Inc., 2012

(d) At or from any premises, site or location

on which any insured or any contractors
or subcontractors working directly or
indirectly on any insured's behalf are
performing operations if the "pollutants"
are brought on or to the premises, site
or location in connection with such
operations by such insured, contractor
or Subcontractor. However, this
subparagraph does not apply to:

(i) “Bodily injury” or "property damage"
arising out of the escape of fuels,
lubricants or other operating fluids
which are needed to perform the
normal electrical, hydraulic or
mechanical functions necessary for
the operation of "mobile equipment”
or its parts, if such fuels, lubricants
or other operating fluids escape from
a vehicle part designed to hold, store
or receive them. This exception does
not apply if the “bodily injury” or
"property damage” arises out of the
intentional discharge, dispersal or
release of the fuels, lubricants or
other operating fluids, or if such
fuels, lubricants or other operating
fluids are brought on or to the
premises, site or location with the
intent that they be discharged,
dispersed or released as part of the
operations being performed by such
insured, contractor or subcontractor;

(ii) "Bodily injury” or "property damage”
sustained within a building and
caused by the release of gases,
fumes or vapors from materials
brought into that building — in
connection with operations being
performed by you or on your behalf
by a contractor or subcontractor; or

(iii) "Bodily injury" or "property damage”
arising out of heat, smoke or fumes
from a "hostile fire”.

(e) At or from any premises, site or location

on which any insured or any contractors
or subcontractors working directly or
indirectly on any insured's behalf are
performing operations if the operations
are to test for, monitor, clean up,
remove, contain, treat, detoxify or
neutralize, or in any way respond to, or
assess the effects of, "pollutants".

Page 3 of 16
Page 4 of 16

‘Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 23 of 120

(2) Any loss, cost or expense arising out of
any:

(a) Request, demand, order or statutory or
regulatory requirement that any insured
or others test for, monitor, clean up,
remove, contain, treat, detoxify or
neutralize, or in any way respond to, or
assess the effects of, "pollutants"; or

(b) Claim or suit by or on behalf of a
governmental authority for damages
because of testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying or neutralizing, or in
any way responding to, or assessing the
effects of, "pollutants".

However, this paragraph does not apply to
liability for damages because of "property
damage” that the insured would have in the
absence of such request, demand, order or
statutory or regulatory requirement, or such
claim or “suit” by or on behalf of a
governmental authority.

g. Aircraft, Auto Or Watercraft

"Bodily injury” or "property damage” arising out
of the ownership, maintenance, use or
entrustment to others of any aircraft, "auto" or
watercraft owned or operated by or rented or
loaned to any insured. Use includes operation
and "loading or unloading’.

This exclusion applies even if the claims
against any insured allege negligence or other
wrongdoing in the supervision, _ hiring,
employment, training or monitoring of others by
that insured, if the “occurrence” which caused
the "bodily injury" or “property damage"
involved the ownership, maintenance, use or
entrustment to others of any aircraft, "auto” or
watercraft that is owned or operated by or
rented or loaned to any insured.

This exclusion does not apply to:

(1) A watercraft while ashore on premises you
own or rent;

(2) A watercraft you do not own that is:
(a) Less than 26 feet long; and
(b) Not being used to carry persons or
property for a charge;

(3) Parking an “auto” on, or on the ways next
to, premises you own or rent, provided the
"auto" is not owned by or rented or joaned
to you or the insured;

(4) Liability assumed under any “insured
contract" for the ownership, maintenance or
use of aircraft or watercraft; or

© Insurance Services Office, Inc., 2012

(5) "Bodily injury” or "property damage” arising
out of:

(a) The operation of machinery” or
equipment that is attached to, or part of,
a land vehicle that would qualify under
the definition of "mobile equipment” if it
were not subject to a compulsory or
financial responsibility law or other
motor vehicle insurance law where it is
licensed or principally garaged; or

(b) The operation of any of the machinery
or equipment listed in Paragraph f.(2) or
f.(3) of the definition of "mobile
equipment”.

h. Mobile Equipment

"Bodily injury" or "property damage" arising out
of:
(1) The transportation of "mobile equipment” by

an "auto" owned or operated by or rented or
loaned to any insured; or

(2) The use of "mobile equipment” in, or while
in practice for, or while being prepared for,
any prearranged racing, speed, demolition,
or stunting activity.

i. War

"Bodily injury" or "property damage”, however
caused, arising, directly or indirectly, out of:

(1) War, including undeclared or civil war;

(2) Warlike action by a military force, including
action in hindering or defending against an
actual or expected attack, by any
government, sovereign or other authority
using military personnel or other agents; or

(3) Insurrection, rebellion, revolution, usurped
power, or action taken by governmental
authority in hindering or defending against
any of these.

j. Damage To Property

"Property damage" to:

(1) Property you own, rent, or occupy, including
any costs or expenses incurred by you, or
any other person, organization or entity, for
repair, replacement, enhancement,
restoration or maintenance of such property
for any reason, including prevention of
injury to a person or damage to another's
property;

(2) Premises you sell, give away or abandon, if
the “property damage" arises out of any
part of those premises;

(3) Property loaned to you;

CG 00 01 04 13
CG 00 01 0413

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 24 of 120

(4) Personal property in the care, custody or
control of the insured;

(5) That particular part of real property on
which you or any contractors or
subcontractors working directly or indirectly
on your behalf are performing operations, if
the "property damage" arises out of those
operations; or

(6) That particular part of any property that
must be restored, repaired or replaced
because "your work" was_ incorrectly
performed on it.

Paragraphs (1), (3) and (4) of this exclusion do
not apply to "property damage” (other than
damage by fire) to premises, including the
contents of such premises, rented to you for a
period of seven or fewer consecutive days. A
separate limit of insurance applies to Damage
To Premises Rented To You as described in
Section Hl — Limits Of Insurance.

Paragraph (2) of this exclusion does not apply
if the premises are "your work” and were never
occupied, rented or held for rental by you.

Paragraphs (3), (4), (5) and (6) of this
exclusion do not apply to liability assumed
under a sidetrack agreement.

Paragraph (6) of this exclusion does not apply
to "property damage" included in the "products-
completed operations hazard”.

. Damage To Your Product

"Property damage" to "your product” arising out
of it or any part of it.

. Damage To Your Work

"Property damage” to "your work" arising out of
it or any part of it and included in the "products-
completed operations hazard".

This exclusion does not apply if the damaged
work or the work out of which the damage
arises was performed on your behalf by a
subcontractor.

. Damage To Impaired Property Or Property
Not Physically Injured

"Property damage” to “impaired property” or
property that has not been physically injured,
arising out of:

(1) A defect, deficiency, inadequacy or
dangerous condition in "your product" or
"your work"; or

(2) A delay or failure by you or anyone acting
on your behalf to perform a contract or
agreement in accordance with its terms.

© Insurance Services Office, Inc., 2012

This exclusion does not apply to the loss of use
of other property arising out of sudden and
accidental physical injury to "your product” or
"your work" after it has been put to its intended
use.

. Recall Of Products, Work Or Impaired

Property

Damages claimed for any loss, cost or
expense incurred by you or others for the loss
of use, withdrawal, recall, inspection, repair,
replacement, adjustment, removal or disposal
of:

(1) "Your product";

(2) "Your work"; or

(3) "Impaired property’;

if such product, work, or property is withdrawn
or recalled from the market or from use by any
person or organization because of a known or

suspected defect, deficiency, inadequacy or
dangerous condition in it.

. Personal And Advertising Injury

“Bodily injury" arising out of "personal and
advertising injury".

, Electronic Data

Damages arising out of the loss of, loss of use
of, damage to, corruption of, inability to access,
or inability to manipulate electronic data.

However, this exclusion does not apply to
liability for damages because of "bodily injury".

As used in this exclusion, electronic data
means information, facts or programs stored as
or on, created or used on, or transmitted to or
from computer software, including systems and
applications software, hard or floppy disks, CD-
ROMs, tapes, drives, cells, data processing
devices or any other media which are used
with electronically controlled equipment.

. Recording And Distribution Of Material Or

information In Violation Of Law

"Bodily injury” or "property damage" arising
directly or indirectly out of any action or
omission that violates or is alleged to violate:

(1) The Telephone Consumer Protection Act
(TCPA), including any amendment of or
addition to such law;

(2) The CAN-SPAM Act of 2003, including any
amendment of or addition to such law;

(3) The Fair Credit Reporting Act (FCRA), and
any amendment of or addition to such law,
including the Fair and Accurate Credit
Transactions Act (FACTA); or

Page 5 of 16
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 25 of 120

(4) Any federal, state or local statute,
ordinance or regulation, other than the
TCPA, CAN-SPAM Act of 2003 or FCRA
and their amendments and additions, that
addresses, prohibits, or limits the printing,

dissemination, disposal, collecting,
recording, sending, transmitting,
communicating or distribution of material or
information.

Exclusions c. through n. do not apply to damage
by fire to premises while rented to you or
temporarily occupied by you with permission of the
owner, A separate limit of insurance applies to this
coverage as described in Section Ill — Limits Of
Insurance.

COVERAGE B — PERSONAL AND ADVERTISING
INJURY LIABILITY

1. Insuring Agreement

a. We will pay those sums that the insured
becomes legally obligated to pay as damages
because of "personal and advertising injury” to
which this insurance applies. We will have the
right and duty to defend the insured against
any "suit" seeking those damages. However,
we will have no duty to defend the insured
against any “suit” seeking damages for
"personal and advertising injury” to which this
insurance does not apply. We may, at our
discretion, investigate any offense and settle
any claim or “suit” that may result. But:

(1) The amount we will pay for damages is
limited as described in Section Hl — Limits
Of Insurance; and

(2) Our right and duty to defend end when we
have used up the applicable limit of
insurance in the payment of judgments or
settlements under Coverages A or B or
medical expenses under Coverage C.

No other obligation or liability to pay sums or
perform acts or services is covered unless
explicitly provided for under Supplementary
Payments — Coverages A and B.

b. This insurance applies to "personal and
advertising injury" caused by an offense arising
out of your business but only if the offense was
committed in the "coverage territory" during the
policy period.

2. Exclusions
This insurance does not apply to:

a.

Knowing Violation Of Rights Of Another

"Personal and advertising injury” caused by or
at the direction of the insured with the
knowledge that the act would violate the rights
of another and would inflict "personal and
advertising injury”.

. Material Published With Knowledge Of

Falsity

"Personal and advertising injury” arising out of
oral or written publication, in any manner, of
material, if done by or at the direction of the
insured with knowledge of its falsity.

Material Published Prior To Policy Period

"Personal and advertising injury" arising out of
oral or written publication, in any manner, of
material whose first publication took place
before the beginning of the policy period.

. Criminal Acts

"Personal and advertising injury" arising out of
a criminal act committed by or at the direction
of the insured.

. Contractual Liability

"Personal and advertising injury” for which the
insured has assumed liability in a contract or
agreement. This exclusion does not apply to
liability for damages that the insured would
have in the absence of the contract or
agreement.

Breach Of Contract

"Personal and advertising injury" arising out of
a breach of contract, except an implied
contract to use another's advertising idea in
your “advertisement”.

. Quality Or Performance Of Goods — Failure

To Conform To Statements

"Personal and advertising injury" arising out of
the failure of goods, products or services to
conform with any statement of quality or
performance made in your "advertisement".

. Wrong Description Of Prices

"Personal and advertising injury” arising out of
the wrong description of the price of goods,
products or services stated in your
"advertisement".

Page 6 of 16 © Insurance Services Office, Inc., 2012 CG 00 01 04 13
CG 00 01 04 13

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 26 of 120

i. Infringement Of Copyright, Patent,
Trademark Or Trade Secret

"Personal and advertising injury” arising out of
the infringement of copyright, patent,
trademark, trade secret or other intellectual
property rights. Under this exclusion, such
other intellectual property rights do not include
the use of another's advertising idea in your
“advertisement”.

However, this exclusion does not apply to
infringement, in your “advertisement”, of
copyright, trade dress or slogan.

j. Insureds In Media And Internet Type
Businesses

"Personal and advertising injury” committed by
an insured whose business is:

(1) Advertising, broadcasting, publishing or
telecasting;

{2) Designing or determining content of web
sites for others; or

(3) An Intemet search, access, content or
service provider.

However, this exclusion does not apply to
Paragraphs 14.a., b. and c. of "personal and
advertising injury" under the Definitions
section.

For the purposes of this exclusion, the placing
of frames, borders or links, or advertising, for
you or others anywhere on the Intemet, is not
by itself, considered the business of
advertising, broadcasting, publishing or
telecasting.

. Electronic Chatrooms Or Bulletin Boards

"Personal and advertising injury” arising out of
an electronic chatroom or bulletin board the
insured hosts, owns, or over which the insured
exercises control.

. Unauthorized Use Of Another's Name Or
Product

"Personal and advertising injury” arising out of
the unauthorized use of another's name or
product in your e-mail address, domain name
or metatag, or any other similar tactics to
mislead another's potential customers.

. Pollution

"Personal and advertising injury” arising out of
the actual, alleged or threatened discharge,
dispersal, seepage, migration, release or
escape of "pollutants" at any time.

© Insurance Services Office, Inc., 2012

n. Pollution-related

Any loss, cost or expense arising out of any:

(1) Request, demand, order or statutory or
regulatory requirement that any insured or
others test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or in
any way respond to, or assess the effects
of, "pollutants"; or

(2) Claim or suit by or on behalf of a
governmental authority for damages
because of testing for, monitoring, cleaning
up, removing, containing, treating,
detoxifying or neutralizing, or in any way
responding to, or assessing the effects of,
“pollutants”.

o. War

"Personal and advertising injury", however
caused, arising, directly or indirectly, out of:

(1) War, including undeclared or civil war;

(2) Warlike action by a military force, including
action in hindering or defending against an
actual or expected attack, by any
government, sovereign or other authority
using military personnel or other agents; or

(3) Insurrection, rebellion, revolution, usurped
power, or action taken by governmental
authority in hindering or defending against
any of these.

p. Recording And Distribution Of Material Or

Information In Violation Of Law

"Personal and advertising injury" arising
directly or indirectly out of any action or
omission that violates or is alleged to violate:

(1) The Telephone Consumer Protection Act
(TCPA), including any amendment of or
addition to such law;

(2) The CAN-SPAM Act of 2003, including any
amendment of or addition to such law;

(3) The Fair Credit Reporting Act (FCRA), and
any amendment of or addition to such law,
including the Fair and Accurate Credit
Transactions Act (FACTA); or

(4) Any federal, state or focal statute,
ordinance or regulation, other than the
TCPA, CAN-SPAM Act of 2003 or FCRA
and their amendments and additions, that
addresses, prohibits, or limits the printing,

dissemination, disposal, collecting,
recording, sending, transmitting,
communicating or distribution of material or
information.

Page 7 of 16
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 27 of 120

COVERAGE C ~ MEDICAL PAYMENTS
1. Insuring Agreement

a. We will pay medical expenses as described
below for "bodily injury” caused by an accident:

(1) On premises you own or rent;

(2) On ways next to premises you own or rent;
or

(3) Because of your operations;
provided that:

(a) The accident takes place in the
"coverage territory” and during the policy
period;

(b} The expenses are incurred and reported
to us within one year of the date of the
accident; and

(c) The injured person submits to
examination, at our expense, by
physicians of our choice as often as we
reasonably require.

b. We will make these payments regardless of
fault. These payments will not exceed the
applicable limit of insurance. We will pay
reasonable expenses for:

(1) First aid administered at the time of an

accident;

(2) Necessary medical, surgical, X-ray and
dental services, including prosthetic
devices; and

(3) Necessary ambulance, hospital,

professional nursing and funeral services.
2. Exclusions
We will not pay expenses for "bodily injury”:
a. Any Insured
To any insured, except "volunteer workers”.
b. Hired Person

To a person hired to do work for or on behalf of
any insured or a tenant of any insured.

c. Injury On Normally Occupied Premises

To a person injured on that part of premises
you own or rent that the person normally
occupies.

Page 8 of 16

© Insurance Services Office, Inc., 2012

d. Workers' Compensation And Similar Laws

To a person, whether or not an "employee" of
any insured, if benefits for the "bodily injury"
are payable or must be provided under a
workers’ compensation or disability benefits
law or a similar law.

e. Athletics Activities

To a person injured while practicing, instructing
or participating in any physical exercises or
games, sports, or athletic contests.

f. Products-Completed Operations Hazard

Included within the "products-completed
operations hazard”.

g. Coverage A Exclusions
Excluded under Coverage A.

SUPPLEMENTARY PAYMENTS ~ COVERAGES A
AND B

1. We will pay, with respect to any claim we
investigate or settle, or any "suit" against an
insured we defend:

a. All expenses we incur.

b. Up to $250 for cost of bail bonds required
because of accidents or traffic law violations
arising out of the use of any vehicle to which
the Bodily Injury Liability Coverage applies. We
do not have to furnish these bonds.

c. The cost of bonds to release attachments, but
only for bond amounts within the applicable
limit of insurance. We do not have to furnish
these bonds.

d. All reasonable expenses incurred by the
insured at our request to assist us in the
investigation or defense of the claim or "suit",
including actual loss of eamings up to $250 a
day because of time off from work.

e. All court costs taxed against the insured in the
"suit". However, these payments do not include
attorneys’ fees or attorneys' expenses taxed
against the insured.

f. Prejudgment interest awarded against the
insured on that part of the judgment we pay. If
we make an offer to pay the applicable limit of
insurance, we will not pay any prejudgment
interest based on that period of time after the
offer.

CG 00 01 04 13
CG 00 01 04 13

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 28 of 120

g. All interest on the full amount of any judgment
that accrues after entry of the judgment and
before we have paid, offered to pay, or
deposited in court the part of the judgment that
is within the applicable limit of insurance.

These payments will not reduce the limits of
insurance.

. If we defend an insured against a "suit" and an
indemnitee of the insured is also named as a party
to the "suit", we will defend that indemnitee if all of
the following conditions are met:

a. The "suit" against the indemnitee seeks
damages for which the insured has assumed
the liability of the indemnitee in a contract or
agreement that is an "insured contract";

b. This insurance applies to such __ liability
assumed by the insured;

c. The obligation to defend, or the cost of the
defense of, that indemnitee, has also been
assumed by the insured in the same “insured
contract”;

d. The allegations in the "suit" and the information
we know about the "occurrence" are such that
no conflict appears to exist between the
interests of the insured and the interests of the
indemnitee;

e. The indemnitee and the insured ask us to
conduct and control the defense of that
indemnitee against such "suit" and agree that
we can assign the same counsel to defend the
insured and the indemnitee; and

f. The indemnitee:
(1) Agrees in writing to:
(a) Cooperate with us in the investigation,
settlement or defense of the "suit";

(b) Immediately send us copies of any
demands, notices, summonses or legal
papers received in connection with the
"suit";

(c) Notify any other insurer whose coverage
is available to the indemnitee; and

(d) Cooperate with us with respect to
coordinating other applicable insurance
available to the indemnitee; and

(2) Provides us with written authorization to:

(a) Obtain records and other information
related to the "suit"; and

(b) Conduct and. control the defense of the
indemnitee in such "suit".

© Insurance Services Office, Inc., 2012

So long as the above conditions are met,
attorneys’ fees incurred by us in the defense of
that indemnitee, necessary litigation expenses
incurred by us and necessary litigation expenses
incurred by the indemnitee at our request will be
paid as Supplementary Payments.
Notwithstanding the provisions of Paragraph
2.b.(2) of Section | — Coverage A — Bodily Injury
And Property Damage Liability, such payments will
not be deemed to be damages for “bodily injury”
and "property damage” and will not reduce the
limits of insurance.

Our obligation to defend an insured's indemnitee
and to pay for attorneys’ fees and necessary
litigation expenses as Supplementary Payments
ends when we have used up the applicable limit of
insurance in the payment of judgments or
settlements or the conditions set forth above, or
the terms of the agreement described in
Paragraph f. above, are no longer met.

SECTION II - WHO IS AN INSURED
1. If you are designated in the Declarations as:

a. An_ individual, you and your spouse are
insureds, but only with respect to the conduct
of a business of which you are the sole owner.

b. A partnership or joint venture, you are an
insured. Your members, your partners, and
their spouses are also insureds, but only with
respect to the conduct of your business.

c. A limited liability company, you are an insured.
Your members are also insureds, but only with
respect to the conduct of your business. Your
managers are insureds, but only with respect
to their duties as your managers.

d. An organization other than a partnership, joint
venture or limited liability company, you are an
insured. Your "executive officers” and directors
are insureds, but only with respect ito their
duties as your officers or directors. Your
stockholders are also insureds, but only with
respect to their liability as stockholders.

e. A trust, you are an insured. Your trustees are
also insureds, but only with respect to their
duties as trustees.

Page 9 of 16
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 29 of 120

2. Each of the following is also an insured: c. Any person or organization having proper
a. Your "volunteer workers" only while performing temporary custody of your property if you die,

Page 10 of 16

duties related to the conduct of your business,
or your "employees", other than either your
"executive officers” (if you are an organization
other than a partnership, joint venture or limited
liability company) or your managers (if you are
a limited liability company), but only for acts
within the scope of their employment by you or
while performing duties related to the conduct
of your business. However, none of these
“employees” or "volunteer workers” are
insureds for:

(1) "Bodily injury" or "personal and advertising

injury”:

(a) To you, to your partners or members (if
you are a parinership or joint venture),
to your members (if you are a limited
liability company), to a co-"employee"
while in the course of his or her
employment or performing duties related
to the conduct of your business, or to
your other "volunteer workers" while
performing duties related to the conduct
of your business;

(b) To the spouse, child, parent, brother or
sister of that co-"employee” or
“volunteer worker" as a consequence of
Paragraph (1){a) above;

(c) For which there is any obligation to
share damages with or repay someone
else who must pay damages because of
the injury described in Paragraph (1)(a)
or (b) above; or

(d) Arising out of his or her providing or
failing to provide professional health
care services.

(2) "Property damage" to property:
(a) Owned, occupied or used by;

(b) Rented to, in the care, custody or
control of, or over which physical control
is being exercised for any purpose by;

you, any of your "employees", "volunteer
workers", any partner or member (if you are
a partnership or joint venture), or any
member (if you are a limited fiability
company).

b. Any person (other than your “employee” or

"volunteer worker"), or any organization while
acting as your real estate manager.

but only:

(1) With respect to liability arising out of the
maintenance or use of that property; and

(2) Until your legal representative has been
appointed.

d. Your legal representative if you die, but only
with respect to duties as such. That
representative will have all your rights and
duties under this Coverage Part.

3. Any organization you newly acquire or form, other
than a partnership, joint venture or limited liability
company, and over which you maintain ownership
or majority interest, will qualify as a Named
Insured if there is no other similar insurance
available to that organization. However:

a. Coverage under this provision is afforded only
until the 90th day after you acquire or form the
organization or the end of the policy period,
whichever is earlier;

b. Coverage A does not apply to "bodily injury" or
"property damage” that occurred before you
acquired or formed the organization; and

c. Coverage B does not apply to "personal and
advertising injury" arising out of an offense
committed before you acquired or formed the
organization.

No person or organization is an insured with respect
to the conduct of any current or past partnership, joint
venture or limited liability company that is not shown
as a Named Insured in the Declarations.

SECTION ill —- LIMITS OF INSURANCE

1. The Limits of Insurance shown in the Declarations
and the rules below fix the most we will pay
regardless of the number of:

a. Insureds;
b. Claims made or "suits" brought; or
c. Persons or organizations making claims or
bringing “suits”.
2. The General Aggregate Limit is the most we will
pay for the sum of:
a, Medical expenses under Coverage C;

b. Damages under Coverage A, except damages
because of "bodily injury" or "property damage"
included in the "products-completed operations
hazard"; and

c. Damages under Coverage B.

© Insurance Services Office, Inc., 2012 CG 00 01 04 13
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 30 of 120

3. The Products-Completed Operations Aggregate
Limit is the most we will pay under Coverage A for
damages because of "bodily injury" and "property
damage" included in the "products-completed
operations hazard".

4. Subject to Paragraph 2. above, the Personal And
Advertising Injury Limit is the most we will pay
under Coverage B for the sum of all damages
because of all "personal and advertising injury"
sustained by any one person or organization.

5. Subject to Paragraph 2. or 3. above, whichever
applies, the Each Occurrence Limit is the most we
will pay for the sum of:

a. Damages under Coverage A; and
b. Medical expenses under Coverage C

because of all “bodily injury" and "property
damage” arising cut of any one “occurrence”.

6. Subject to Paragraph 5. above, the Damage To
Premises Rented To You Limit is the most we will
pay under Coverage A for damages because of
"property damage” to any one premises, while
rented to you, or in the case of damage by fire,
while rented to you or temporarily occupied by you
with permission of the owner.

7. Subject to Paragraph 5. above, the Medical
Expense Limit is the most we will pay under
Coverage C for all medical expenses because of
“bodily injury" sustained by any one person.

The Limits of Insurance of this Coverage Part apply
separately to each consecutive annual period and to
any remaining period of less than 12 months, starting
with the beginning of the policy period shown in the
Declarations, unless the policy period is extended
after issuance for an additional period of less than 12
months. in that case, the additional period will be
deemed part of the last preceding period for purposes
of determining the Limits of Insurance.

SECTION IV - COMMERCIAL GENERAL LIABILITY
CONDITIONS

1. Bankruptcy

Bankruptcy or insolvency of the insured or of the
insured's esiaie will not relieve us of our
obligations under this Coverage Part.

2. Duties In The Event Of Occurrence, Offense,
Claim Or Suit

a. You must see to it that we are notified as soon
as practicable of an "occurrence" or an offense
which may result in a claim. To the extent
possible, notice should include:

(1) How, when and where the “occurrence” or
offense took place;

(2) The names and addresses of any injured
persons and witnesses; and

CG 00 01 04 13

© Insurance Services Office, Inc., 2012

(3) The nature and location of any injury or
damage arising out of the "occurrence" or
offense.

b. If a claim is made or "suit" is brought against
any insured, you must:

(1) Immediately record the specifics of the
claim or "suit" and the date received; and

(2) Notify us as soon as practicable.

You must see to it that we receive written
notice of the claim or "suit" as soon as
practicable.

c. You and any other involved insured must:

(1) Immediately send us copies of any
demands, notices, summonses or legal
papers received in connection with the
claim or "suit";

(2) Authorize us to obtain records and other
information;

(3) Cooperate with us in the investigation or
settlement of the claim or defense against
the "suit"; and

(4) Assist us, upon our request, in the
enforcement of any right against any
person or organization which may be liable
to the insured because of injury or damage
to which this insurance may also apply.

d. No insured will, except at that insured's own
cost, voluntarily make a payment, assume any
obligation, or incur any expense, other than for
first aid, without our consent.

3. Legal Action Against Us

No person or organization has a right under this
Coverage Part:

a. To join us as a party or otherwise bring us into
a "suit" asking for damages from an insured; or

b. To sue us on this Coverage Part unless all of
its terms have been fully complied with.

A person or organization may sue us to recover on
an agreed settlement or on a final judgment
against an insured; but we will not be liable for
damages that are not payable under the terms of
this Coverage Part or that are in excess of the
applicable limit of insurance. An agreed settlement
means a Settlement and release of liability signed
by us, the insured and the claimant or the
claimant's legal representative.

Page 11 of 16
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 31 of 120

4. Other Insurance

If other valid and collectible insurance is available
to the insured for a loss we cover under
Coverages A or B of this Coverage Part, our
obligations are limited as follows:

a. Primary Insurance

This insurance is primary except when
Paragraph b. below applies. If this insurance is
primary, our obligations are not affected unless
any of the other insurance is also primary.
Then, we will share with all that other
insurance by the method described in
Paragraph c. below.

b. Excess Insurance
(1) This insurance is excess over:

(a) Any of the other insurance, whether
primary, excess, contingent or on any
other basis:

(i) That is Fire, Extended Coverage,
Builder's Risk, Installation Risk or
similar coverage for "your work";

(ii) That is Fire insurance for premises
rented to you or _ temporarily
occupied by you with permission of
the owner;

(iii) That is insurance purchased by you
to cover your liability as a tenant for
“property damage” io premises
rented to you or temporarily
occupied by you with permission of
the owner; or

{iv) If the loss arises out of the
maintenance or use of aircraft,
"autos" or watercraft to the extent not
subject to Exclusion g. of Section 1 —
Coverage A —- Bodily Injury And
Property Damage Liability.

(b) Any other primary insurance available to
you covering liability for damages
arising out of the premises or
operations, or the products and
completed operations, for which you
have been added as an additional
insured.

(2) When this insurance is excess, we will have
no duty under Coverages A or B to defend
the insured against any "suit" if any other
insurer has a duty to defend the insured
against that "suit". If no other insurer
defends, we will undertake to do so, but we
will be entitled to the insured's rights
against all those other insurers.

(3) Vhen this insurance is excess over other
insurance, we will pay only our share of the
amount of the loss, if any, that exceeds the
sum of:

(a) The total amount that all such other
insurance would pay for the loss in the
absence of this insurance; and

(b) The total of all deductible and self-
insured amounts under all that other
insurance.

(4) We will share the remaining loss, if any,
with any other insurance that is not
described in this Excess Insurance
provision and was not bought specifically to
apply in excess of the Limits of Insurance
shown in the Declarations of this Coverage
Part.

c. Method Of Sharing

If all of the other insurance permits contribution
by equal shares, we will follow this method
also. Under this approach each insurer
contributes equal amounts until it has paid its
applicable limit of insurance or none of the loss
remains, whichever comes first.

lf any of the other insurance does not permit
contribution by equal shares, we will contribute
by limits. Under this method, each insurer's
share is based on the ratio of its applicable
limit of insurance to the total applicable limits of
insurance of all insurers.

5. Premium Audit
a. We will compute all premiums for this

Coverage Part in accordance with our rules
and rates.

. Premium shown in this Coverage Part as

advance premium is a deposit premium only.
At the close of each audit period we. will
compute the earned premium for that period
and send notice to the first Named Insured.
The due date for audit and retrospective
premiums is the date shown as the due date
on the bill. If the sum of the advance and audit
premiums paid for the policy period is greater
than the earned premium, we will return the
excess to the first Named Insured.

. The first Named insured must keep records of

the information we need for premium
computation, and send us copies at such times
as we may request.

6. Representations
By accepting this policy, you agree:
a. The statements in the Declarations are

accurate and complete;

Page 12 of 16 © Insurance Services Office, Inc., 2012 CG 00 01 04 13
CG 00 01 04 13

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 32 of 120

b. Those statements are based upon
representations you made to us; and

c. We have issued this policy in reliance upon
your representations.

. Separation Of Insureds

Except with respect to the Limits of Insurance, and
any rights or duties specifically assigned in this
Coverage Part to the first Named Insured, this
insurance applies:

a. As if each Named Insured were the only
Named Insured; and

b. Separately to each insured against whom claim
is made or "suit" is brought.

. Transfer Of Rights Of Recovery Against Others
To Us

If the insured has rights to recover ali or part of
any payment we have made under this Coverage
Part, those rights are transferred to us. The
insured must do nothing after loss to impair them.
At our request, the insured will bring "suit" or
transfer those rights to us and help us enforce
them.

. When We Do Not Renew

lf we decide not to renew this Coverage Part, we
will mail or deliver to the first Named Insured
shown in the Declarations written notice of the
nonrenewal not less than 30 days before the
expiration date.

if notice is mailed, proof of mailing will be sufficient
proof of notice.

SECTION V — DEFINITIONS
1. "Advertisement" means a notice that is broadcast

or published to the general public or specific
market segments about your goods, products or
services for the purpose of attracting customers or
supporters. For the purposes of this definition:

a. Notices that are published include material
placed on the Internet or on similar electronic
means of communication; and

b. Regarding web sites, only that part of a web
site that is about your goods, products or
services for the purposes of attracting
customers or supporters is considered an
advertisement.

2. "Auto" means:

a. A land motor vehicle, trailer or semitrailer
designed for travel on public roads, including
any attached machinery or equipment; or

b. Any other land vehicle that is subject to a
compulsory or financial responsibility law or
other motor vehicle insurance law where it is
licensed or principally garaged.

© Insurance Services Office, Inc., 2012

However, “auto” does not include "mobile
equipment”.

. "Bodily injury" means bodily injury, sickness or

disease sustained by a person, including death
resulting from any of these at any time.

. "Coverage territory" means:

a. The United States of America (including its
territories and possessions), Puerto Rico and
Canada;

b. International waters or airspace, but only if the
injury or damage occurs in the course of travel
or transportation between any places included
in Paragraph a. above; or

c. All other parts of the world if the injury or
damage arises out of:

(1) Goods or products made or sold by you in
the territory described in Paragraph a.
above;

(2) The activities of a person whose home is in
the territory described in Paragraph a.
above, but is away for a short time on your
business; or

(3) "Personal and advertising injury" offenses
that take place through the Internet or
similar electronic means of communication;

provided the insured's responsibility to pay
damages is determined in a "suit" on the
merits, in the territory described in Paragraph
a. above or in a settlement we agree to.

. "Employee" includes a “leased worker".

“Employee” does not include a "temporary
worker”.

. "Executive officer” means a person holding any of

the officer positions created by your charter,
constitution, bylaws or any other similar governing
document.

. "Hostile fire’ means one which becomes

uncontrollable or breaks cut from where it was
intended to be.

. "Impaired property” means tangible property, other

than "your product" or "your work", that cannot be
used or is less useful because:

a. It incorporates "your product" or "your work”
that is known or thought to be defective,
deficient, inadequate or dangerous; or

b. You have failed to fulfill the terms of a contract
or agreement;

if such property can be restored to use by the
repair, replacement, adjustment or removal of
"your product” or "your work" or your fulfilling the
terms of the contract or agreement.

Page 13 of 16
Page 14 of 16

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 33 of 120

§. "Insured contract" means:

a. A contract for a lease of premises. However,
that portion of the contract for a lease of
premises that indemnifies any person or
organization for damage by fire to premises
while rented to you or temporarily occupied by
you with permission of the owner is not an
"insured contract";

b. A sidetrack agreement;

c. Any easement or license agreement, except in
connection with construction or demolition
operations on or within 50 feet of a railroad;

d. An obligation, as required by ordinance, to
indemnify a municipality, except in connection
with work for a municipality;

e. An elevator maintenance agreement;

f. That part of any other contract or agreement
pertaining to your business (including an
indemnification of a municipality in connection
with work performed for a municipality) under
which you assume the tort liability of another
party to pay for “bodily injury" or "property
damage” to a third person or organization. Tort
liability means a liability that would be imposed
by law in the absence of any contract or
agreement.

Paragraph f. does not include that part of any
contract or agreement:

(1) That indemnifies a railroad for "bodily injury"
or "property damage” arising out of
construction or demolition operations, within
50 feet of any railroad property and
affecting any railroad bridge or trestle,
tracks, road-beds, tunnel, underpass or
crossing;

(2) That indemnifies an architect, engineer or
surveyor for injury or damage arising out of:

(a) Preparing, approving, or failing to
prepare or approve, maps, shop
drawings, opinions, reports, surveys,
field orders, change orders or drawings
and specifications; or

(b) Giving directions or instructions, or
failing to give them, if that is the primary
cause of the injury or damage; or

(3} Under which the insured, if an architect,
engineer or surveyor, assumes liability for
an injury or damage arising out of the
insured's rendering or failure to render
professional services, including those listed
in (2) above and supervisory, inspection,
architectural or engineering activities.

10.

11.

12.

© Insurance Services Office, Inc., 2012

“Leased worker" means a person leased to you by
a labor leasing firm under an agreement between
you and the labor leasing firm, to perform duties
related to the conduct of your business. "Leased
worker” does not include a "temporary worker".

"Loading or unloading" means the handling of
property:

a. After it is moved from the place where it is
accepted for movement into or onto an aircraft,
watercraft or "auto";

b. While it is in or on an aircraft, watercraft or
"auto"; or

c. While it is being moved from an_ aircraft,
watercraft or "auto" to the place where it is
finally delivered;

but "loading or unloading” does not include the
movement of property by means of a mechanical
device, other than a hand truck, that is not
attached to the aircraft, watercraft or "auto".

"Mobile equipment” means any of the following
types of land vehicles, including any attached
machinery or equipment:

a. Bulldozers, farm machinery, forklifts and other
vehicles designed for use principally off public
roads;

b. Vehicles maintained for use solely on or next to
premises you own or rent;

c. Vehicles that travel on crawler treads;

d. Vehicles, whether self-propelled or not,
maintained primarily to provide mobility to
permanently mounted:

(1) Power cranes, shovels, loaders, diggers or
drills; or

(2) Road construction or resurfacing equipment
such as graders, scrapers or rollers;

e. Vehicles not described in Paragraph a., b., c.
or d. above that are not self-propelled and are
maintained primarily to provide mobility to
permanently attached equipment of the
following types:

(1) Air compressors, pumps and generators,
including spraying, welding, building
cleaning, geophysical exploration, lighting
and well servicing equipment; or

(2) Cherry pickers and similar devices used to
raise or lower workers;

f. Vehicles not described in Paragraph a., b., c.
or d. above maintained primarily for purposes
other than the transportation of persons or
cargo.

CG 00 01 0413
13.

14.

15,

CG 00 01 0413

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 34 of 120

However, self-propelled vehicles with the
following types of permanently attached
equipment are not "mobile equipment" but will
be considered "autos":

(1) Equipment designed primarily for:
(a} Snow removal:

(b) Road maintenance, but not construction
or resurfacing; or

(c) Street cleaning;

(2) Cherry pickers and similar devices mounted
on automobile or truck chassis and used to
raise or lower workers; and

(8) Air compressors, pumps and generators,
including spraying, welding, _ building
cleaning, geophysical exploration, lighting
and well servicing equipment.

However, "mobile equipment" does not include
any land vehicles that are subject to a compulsory
or financial responsibility law or other motor
vehicle insurance law where it is licensed or
principally garaged. Land vehicles subject to a
compulsory or financial responsibility law or other
motor vehicle insurance law are considered
“autos”,

"Occurrence" means an _ accident, including
continuous or repeated exposure to substantially
the same general harmful conditions.

"Personal and advertising injury" means injury,
including consequential "bodily injury", arising out
of one or more of the following offenses:

a. False arrest, detention or imprisonment:
b. Malicious prosecution;

c. The wrongful eviction from, wrongful entry into,
or invasion of the right of private occupancy of
a room, dwelling or premises that a person
occupies, committed by or on behalf of its
owner, landlord or lessor;

d. Oral or written publication, in any manner, of
material that slanders or libels a person or
organization or disparages a person's or
organization's goods, products or services;

e. Oral or written publication, in any manner, of
material that violates a person's right of
privacy;

f. The use of another's advertising idea in your
“advertisement”; or

g. Infringing upon another's copyright, trade dress
or slogan in your "advertisement".

"Pollutants" mean any solid, liquid, gaseous or
thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled,
reconditioned or reclaimed.

© Insurance Services Office, Inc., 2012

16."Products-completed operations hazard":

a. Includes ail "bodily injury" and “property
damage" occurring away from premises you
own or rent and arising out of "your product" or
"your work" except:

(1) Products that are still in your physical
possession; or

(2) Work that has not yet been completed or
abandoned. However, "your work" will be
deemed completed at the earliest of the
following times:

(a) When all of the work called for in your
contract has been completed.

(b) When all of the work to be done at the
job site has been completed if your
contract calls for work at more than one
job site.

(c) When that part of the work done at a job
site has been put to its intended use by
any person or organization other than
another contractor or subcontractor
working on the same project.

Work that may need service, maintenance,
correction, repair or replacement, but which
is otherwise complete, will be treated as
completed.

b. Does not include "bodily injury" or “property
damage" arising out of.

(1) The transportation of property, unless the
injury or damage arises out of a condition in
or on a vehicle not owned or operated by
you, and that condition was created by the
“loading or unloading" of that vehicle by any
insured;

(2) The existence of tools, uninstalled
equipment or abandoned or unused
materials; or

(3) Products or operations for which the
classification, listed in the Declarations or in
a policy Schedule, states that products-
completed operations are subject to the
General Aggregate Limit.

17."Property damage" means:

a. Physical injury to tangible property, including
all resulting loss of use of that property. All
such loss of use shall be deemed to occur at
the time of the physical injury that caused it: or

b. Loss of use of tangible property that is not
physically injured. All such loss of use shall be
deemed to occur at the time of the
"occurrence" that caused it.

For the purposes of this insurance, electronic data
is not tangible property.

Page 15 of 16
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 35 of 120

As used in this definition, electronic data means
information, facts or programs stored as or on,
created or used on, or transmitted to or from
computer software, including systems and
applications software, hard or floppy disks, CD-
ROMs, tapes, drives, cells, data processing
devices or any other media which are used with
electronically controlled equipment.

18."Suit” means a civil proceeding in which damages
because of "bodily injury", "property damage" or
"personal and advertising injury" to which this
insurance applies are alleged. "Suit" includes:

a. An arbitration proceeding in which such
damages are claimed and to which the insured
must submit or does submit with our consent;
or

b. Any other aiternative dispute resolution
proceeding in which such damages are
claimed and to which the insured submits with
our consent.

19."Temporary worker" means a person who is
furnished to you to substitute for a permanent
“employee” on leave or to meet seasonal or shori-
term workload conditions.

20."Volunteer worker" means a person who is not
your "employee", and who donates his or her work
and acts at the direction of and within the scope of
duties determined by you, and is not paid a fee,
salary or other compensation by you or anyone
else for their work performed for you.

21."Your product":

a. Means:

(1) Any goods or products, other than real
property, manufactured, sold, handled,
distributed or disposed of by:

(a) You;

(b) Others trading under your name; or

(c) A person or organization whose
business or assets you have acquired;
and

(2) Containers (other than vehicles), materials,
paris or equipment furnished in connection
with such goods or products.

Page 16 of 16

© Insurance Services Office, Inc., 2012

b. Includes:

(1) Warranties or representations made at any
time with respect to the fitness, quality,
durability, performance or use of "your
product"; and

(2) The providing of or failure to provide
warnings or instructions.

c. Does not include vending machines or other
property rented to or located for the use of
others but not sold.

22."Your work":
a. Means:

(1) Work or operations performed by you or on
your behalf; and

(2) Materials, parts or equipment furnished in
connection with such work or operations.

b. Includes:

(1) Warranties or representations made at any
time with respect to the fitness, quality,
durability, performance or use of "your
work"; and

(2) The providing of or failure to provide
warnings or instructions.

CG 00 01 04 13
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 36 of 120

POLICY NUMBER: CPS3003671

COMMERCIAL GENERAL LIABILITY
CG 20 18 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED -
MORTGAGEE, ASSIGNEE OR RECEIVER

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

SCHEDULE

 

Name Of Person(s) Or Organization(s)

Designation Of Premises

 

HANCOCK BANK, A TRADE NAME USED BY
WHITNEY BANK

P.O. BOX 690190

SAN ANTONIO, TX 78269-0190

 

1401 IOWA AVENUE
LYNN HAVEN, FL 32444

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

A. Section ll - Who Is An Insured is amended to in-
clude as an additional insured the person(s) or or-
ganization(s) shown in the Schedule, but only with
respect to their liability as mortgagee, assignee,
or receiver and arising out of the ownership, main-
tenance, or use of the premises by you and shown
in the Schedule.

However:

4. The insurance afforded to such additional in-
sured only applies to the extent permitted by
law; and

2. If coverage provided to the additional insured
is required by a contract or agreement, the in-
surance afforded to such additional insured
will not be broader than that which you are re-
quired by the contract or agreement to provide
for such additional insured.

B. This insurance does not apply to structural altera-
tions, new construction and demolition operations
performed by or for that person or organization.

C. With respect to the insurance afforded to these
additional insureds, the following is added to Sec-
tion lil - Limits Of Insurance:

If coverage provided to the additional insured is re-
quired by a contract or agreement, the most we
will pay on behalf of the additional insured is the
amount of insurance:

1. Required by the contract or agreement; or

2. Available under the applicable Limits of Insur-
ance shown in the Declarations;

whichever is less.

This endorsement shall not increase the applicable
Limits of Insurance shown in the Declarations.

CG 20 18 04 13 Copyright, Insurance Services Office, Inc., 2012 Page 1 of 1
HOME OFFICE og20180413.fap
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 37 of 120

COMMERCIAL GENERAL LIABILITY
CG 20 22 10 01

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED — CHURCH MEMBERS AND
OFFICERS

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Paragraph 2.a., Exclusions of Section | — Cov- 2. Any:
erage C — Medical Payments is replaced by the a. Trustee, official or member of the board of
following: governors of the church; or
We will not pay expenses for "bodily injury”: b. Members of the clergy
a. To any insured, except church members but only with respect to their duties as such.
who are not paid a fee, salary or other
compensation.
B. Section II ~ Who Is An Insured is amended to

include the following as insureds:

1. Any of your church members, but only with
respect to their liability for your activities or ac-
tivities they perform on your behalf.

CG 20 22 10 01 © ISO Properties, Inc., 2000 Page 1 of 1 Oo
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 38 of 120

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
CG 21011185
EXCLUSION-ATHLETIC OR SPORTS PARTICIPANTS
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

SCHEDULE

Description of Operations:
CHURCH AND PARSONAGE

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

With respect to any operations shown in the Schedule, this insurance does not apply to "bodily injury” to any person while
practicing for or participating in any sports or athletic contest or exhibition that you sponsor.

CG 210111 85 . .
Copyright, Insurance Services Office, Inc., 1984 Page 1 of 1

HOME OFFICE
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 39 of 120

COMMERCIAL GENERAL LIABILITY
CG 21 06 05 14

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION — ACCESS OR DISCLOSURE OF
CONFIDENTIAL OR PERSONAL INFORMATION AND
DATA-RELATED LIABILITY — WITH
LIMITED BODILY INJURY EXCEPTION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.p. of Section | -— Coverage A - As used in this exclusion, electronic data
Bodily Injury And Property Damage Liability is means information, facts or programs
replaced by the following: stored as or on, created or used on, or
2. Exclusions transmitted to or from computer software,

CG 21 06 05 14

This insurance does not apply to:

p. Access Or Disclosure Of Confidential Or
Personal Information And Data-related
Liability
Damages arising out of:

(1) Any access to or disclosure of any
person's or organization's confidential or
personal information, including patents,
trade secrets, processing methods,
customer lists, financial information,
credit card information, health
information or any other type of
nonpublic information; or

(2) The loss of, loss of use of, damage to,
corruption of, inability to access, or
inability to manipulate electronic data.

This exclusion applies even if damages are
claimed for notification costs, credit
monitoring expenses, forensic expenses,
public relations expenses or any other loss,
cost or expense incurred by you or others
arising out of that which is described in
Paragraph (1) or (2) above.

However, unless Paragraph (1) above
applies, this exclusion does not apply to
damages because of "bodily injury”.

including systems and applications
software, hard or floppy disks, CD-ROMs,
tapes, drives, cells, data processing
devices or any other media which are used
with electronically controlled equipment.

. The following is added to Paragraph 2.

Exclusions of Section | -— Coverage B -
Personal And Advertising Injury Liability:

2. Exclusions
This insurance does not apply to:

Access Or Disclosure Of Confidential! Or
Personal Information

"Personal and advertising injury" arising out of
any access to or disclosure of any person's or
organization's confidential or personal
information, including patents, trade secrets,
processing methods, customer lists, financial
information, credit card information, health
information or any other type of nonpublic
information.

This exclusion applies even if damages are
claimed for notification costs, credit monitoring
expenses, forensic expenses, public relations
expenses or any other loss, cost or expense
incurred by you or others arising out of any
access to or disclosure of any person's or
organization's confidential or personal
information.

© Insurance Services Office, Inc., 2013 Page 1 of 1
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 40 of 120

POLICY NUMBER: cPS3003671

COMMERCIAL GENERAL LIABILITY
CG 21 16 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXCLUSION - DESIGNATED PROFESSIONAL SERVICES

- This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

SCHEDULE

 

Description of Professional Services

 

1.ANY AND ALL PROFESSIONAL EXPOSURES

 

 

 

 

information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

With respect to any professional services shown in
the Schedule, the following exclusion is added to
Paragraph 2. Exclusions of Section | - Coverage A -
Bodily Injury And Property Damage Liability and
Paragraph 2. Exclusions of Section | - Coverage B -
Personal And Advertising Injury Liability:

This insurance does not apply to "bodily injury", "prop-
erty damage" or "personal and advertising injury” due

to the rendering of or failure to render any professional
service.

CG 21 16 04 13

Copyright, Insurance Services Office, Inc., 2012
HOME OFFICE

This exclusion applies even if the claims against any
insured allege negligence or other wrongdoing in the
supervision, hiring, employment, training or monitoring
of others by that insured, if the “occurrence” which
caused the "bodily injury” or "property damage", or the
offense which caused the "bodily injury" or "property
damage”, or the offense which caused the "personal
and advertising injury”, involved the rendering of or fail-
ure to render any professional service.

Page 1 of 1
cg21160413 .fap
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 41 of 120

COMMERCIAL GENERAL LIABILITY
CG 21 39 10 93

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CONTRACTUAL LIABILITY LIMITATION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The definition of "insured contract” in the DEFINI- b. A sidetrack agreement;

TIONS Section is replaced by the following: c. Any easement or license agreement, except in

"Insured contract” means: connection with construction or demolition opera-
a. A contract for a lease of premises. However, that tions on or within 50 feet of a railroad;
portion of the contract for a lease of premises that d. An obligation, as required by ordinance, to indem-
indemnifies any person or organization for dam- nify a municipality, except in connection with work
age by fire to premises while rented to you or tem- for a municipality;

porarily occupied by you with permission of the

. m " e. An elevator maintenance agreement.
owner is not an "insured contract";

CG 21 39 10 93 Copyright, Insurance Services Office, Inc., 1992 Page 1 of 1 oO
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 42 of 120

COMMERCIAL GENERAL LIABILITY
CG 21 4404 17

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

LIMITATION OF COVERAGE TO DESIGNATED
PREMISES, PROJECT OR OPERATION

POLICY NUMBER: CPS3003671

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

SCHEDULE

 

Premises:
SEE SCHEDULE OF LOCATIONS ON UTS-SP-3

 

Project Or Operation:

 

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

(3) Prior to the policy period, no insured
listed under Paragraph 1. of Sec-
tion II - Who Is An Insured and no "em-
ployee” authorized by you to give or
receive notice of an "occurrence" or
claim, knew that the "bodily injury" or
"property damage” had occurred, in

A. If this endorsement is attached to Commercial
General Liability Coverage Form CG 00 01, the
provisions under this Paragraph A. apply:

1. Paragraph 1.b. under Section | - Coverage A -
Bodily Injury And Property Damage Liability
is replaced by the following:

b. This insurance applies to "bodily injury”

and "property damage” caused by an "oc-
currence” that takes place in the "coverage
territory” only if:
(1) The "bodily injury" or "property
damage”:
(a) Occurs on the premises shown in
the Schedule or the grounds and
structures appurtenant to those

whole or in part. If such a listed in-
sured or authorized "employee" knew,
prior to the policy period, that the
"bodily injury” or "property damage"
occurred, then any continuation,
change or resumption of such "bodily
injury” or "property damage" during or
after the policy period will be deemed
to have been known prior to the policy
period.

premises; or

(b) Arises out of the project or opera-
tion shown in the Schedule;

(2) The "bodily injury" or “property dam-

age" occurs during the policy period;

2. Paragraph 1.b. under Section I - Coverage B -
Personal And Advertising Injury Liability is re-
placed by the following:

b. This insurance applies to "personal and
advertising injury" caused by an offense

and committed in the "coverage territory" but
only if:
(1) The offense arises out of your
business:

(a) Performed on the premises shown
in the Schedule; or

CG 21 440417 Copyright, Insurance Services Office, Inc., 2016

HOME OFFICE

Page 1 of 3
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 43 of 120

(b) In connection with the project or
operation shown in the Schedule;
and

(2) The offense was committed during the
policy period.

However, with respect to Paragraph
1.b.(1)(a) of this Insuring Agreement, if the
“personal and advertising injury" is caused
by:

(1) False arrest, detention or imprison-
ment; or

(2) The wrongful eviction from, wrongful
entry into, or invasion of the right of
private occupancy of a room, dwelling
or premises that a person occupies,
committed by or on behalf of its
owner, landlord or lessor;

then such offense must arise out of your
business performed on the premises
shown in the Schedule and the offense
must have been committed on the prem-
ises shown in the Schedule or the grounds
and structures appurtenant to those
premises.

3. Paragraph 1.a. under Section | - Coverage C -
Medical Payments is replaced by the
following:

a.

Page 2 of3

We will pay medical expenses as de-
scribed below for "bodily injury” caused by
an accident that takes place in the "cover-
age territory" if the "bodily injury”:

(1) Occurs on the premises shown in the
Schedule or the grounds and struc-
tures appurtenant to those premises;
or

(2) Arises out of the project or operation
shown in the Schedule;

provided that:

(a) The accident takes place during
the policy period;

(b) The expenses are incurred and re-
ported to us within one year of the
date of the accident; and

(c) The injured person submits to ex-
amination, at our expense, by
physicians of our choice as often
as we reasonably require.

Copyright, Insurance Services Office, Inc., 2016

If this endorsement is attached to Commercial
General Liability Coverage Form CG 00 02, the
provisions under this Paragraph B. apply:
Paragraph 1.b. under Section | - Coverage A-
Bodily Injury And Property Damage Liability
is replaced by the following:

b. This insurance applies to "bodily injury”

and "property damage" caused by an "oc-
currence” that takes place in the "coverage
territory" only if:

(1) The "bodily injury” or "property
damage":

(a) Occurs on the premises shown in
the Schedule or the grounds and
structures appurtenant to those
premises; or

(b) Arises out of the project or opera-
tion shown in the Schedule;

(2) The "bodily injury" or "property dam-
age" did not occur before the Retro-
active Date, if any, shown in the
Declarations or after the end of the
policy period; and

(3) A claim for damages because of the
"bodily injury" or "property damage" is
first made against any insured, in ac-
cordance with Paragraph 1.c. of this
Insuring Agreement, during the policy
period or any Extended Reporting
Period we provide under Section V -
Extended Reporting Periods.

2. Paragraph 1.b. under Section | - Coverage B -
Personal And Advertising Injury Liability is re-
placed by the following:

b. This insurance applies to "personal and

advertising injury” caused by an offense

committed in the "coverage territory” but

only if:

(1) The offense arises out of your
business:

(a) Performed on the premises shown
in the Schedule; or

(b) In connection with the project or
operation shown in the Schedule;

(2) The offense was not committed before
the Retroactive Date, if any, shown in
the Declarations or after the end of the
policy period; and

CG 21 440417
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 44 of 120

(3) A claim for damages because of the 3. Paragraph 1.a. under Section | - Coverage C -
"personal and advertising injury” is first Medical Payments is replaced by the
made against any insured, in accor- following:

dance with Paragraph 1.c. of this In- a. We will pay medical expenses as de-

CG 21 4404 17

suring Agreement, during the policy
period or any Extended Reporting
Period we provide under Section V -
Extended Reporting Periods.

However, with respect to Paragraph

1.b.(1)(a) of this Insuring Agreement, if the

"personal and advertising injury” is caused

by:

(1) False arrest, detention or imprison-
ment or

(2) The wrongful eviction from, wrongful
entry into, or invasion of the right of
private occupancy of a room, dwelling
or premises that a person occupies,
committed by or on behalf of its
owner, landlord or lessor;

then such offense must arise out of your
business performed on the premises
shown in the Schedule and the offense
must have been committed on the prem-
ises shown in the Schedule or the grounds
and structures appurtenant to those
premises.

scribed below for "bodily injury" caused by
an accident that takes place in the "cover-
age territory” if the "bodily injury":

(1) Occurs on the premises shown in the
Schedule or the grounds and struc-
tures appurtenant to those premises;
or

(2) Arises out of the project or operation
shown in the Schedule;

provided that:

(a) The accident takes place during
the policy period;

(b) The expenses are incurred and re-
ported to us within one year of the
date of the accident; and

(¢) The injured person submits to
examination, at our expense, by
physicians of our choice as often
as we reasonably require.

Copyright, Insurance Services Office, Inc., 2016 Page 3 of 3
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 45 of 120

COMMERCIAL GENERAL LIABILITY
CG 21 47 12 07

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EMPLOYMENT-RELATED PRACTICES EXCLUSION

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2., B. The following exclusion is added to Paragraph 2.,

CG 21 47 12 07

Exclusions of Section | ~ Coverage A — Bodily
Injury And Property Damage Liability:

This insurance does not apply to:
"Bodily injury” to:
(1) A person arising out of any:

(a) Refusal to employ that person;

{b) Termination of that person's employment;
or

(c) Employment-related practices, policies,
acts or omissions, such as coercion, demo-
tion, evaluation, reassignment, . discipline,
defamation, harassment, humiliation, dis-
crimination or malicious prosecution di-
rected at that person; or

(2) The spouse, child, parent, brother or sister of
that person as a consequence of "bodily injury”
to that person at whom any of the employment-
related practices described in Paragraphs (a),
(b), or (c) above is directed.

This exclusion applies:

(1) Whether the injury-causing event described in
Paragraphs (a), (b) or (c} above occurs before
employment, during employment or after em-
ployment of that person;

(2) Whether the insured may be liable as an em-
ployer or in any other capacity; and

(3) To any obligation to share damages with or
repay someone else who must pay damages
because of the injury.

© ISO Properties, Inc., 2006

Exclusions of Section | -— Coverage B — Per-
sonai And Advertising Injury Liability:

This insurance does not apply to:
"Personal and advertising injury” to:
(4) A person arising out of any:

(a) Refusal to employ that person;

(b) Termination of that person's employment;
or

(c) Employment-related practices, policies,
acts or omissions, such as coercion, demo-
tion, evaluation, reassignment, discipline,
defamation, harassment, humiliation, dis-
crimination or malicious prosecution di-
rected at that person; or

(2) The spouse, child, parent, brother or sister of
that person as a consequence of "personal and
advertising injury" to that person at whom any
of the employment-related practices described
in Paragraphs (a), (b), or (c) above is directed.

This exclusion applies:

(1) Whether the injury-causing event described in
Paragraphs (a), (b) or (c) above occurs before
employment, during employment or after em-
ployment of that person;

(2) Whether the insured may be liable as an em-
ployer or in any other capacity; and

(3) To any obligation to share damages with or
repay someone else who must pay damages
because of the injury.

Page 1 of 1

t]
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 46 of 120

COMMERCIAL GENERAL LIABILITY
CG 21 49 09 99

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
TOTAL POLLUTION EXCLUSION ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under Paragraph 2., Exclusions of Sec-
tion | — Coverage A — Bodily Injury And Property
Damage Liability is replaced by the following:

This insurance does not apply to:
f. Pollution

(1) "Bodily injury" or "property damage" which
would not have occurred in whole or part but
for the actual, alleged or threatened discharge,
dispersal, seepage, migration, release or es-
cape of "pollutants” at any time.

(2) Any loss, cost or expense arising out of any:

(a)

(b)

Request, demand, order or statutory or
regulatory requirement that any insured or
others test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or in
any way respond to, or assess the effects
of “pollutants”; or

Claim or suit by or on behalf of a govern-
mental authority for damages because of
testing for, monitoring, cleaning up, remov-
ing, containing, treating, detoxifying or neu-
tralizing, or in any way responding to, or
assessing the effects of, "pollutants".

CG 21 49 09 99 Copyright, Insurance Services Office, Inc., 1998 Page 1 of 1

0
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 47 of 120

COMMERCIAL GENERAL LIABILITY
CG 21 67 12 04

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
FUNGI OR BACTERIA EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.
Exclusions of Section | ~ Coverage A — Bodily
Injury And Property Damage Liability:

2. Exclusions
This insurance does not apply to:
Fungi Or Bacteria

a. "Bodily injury" or "property damage” which
would not have occurred, in whole or in
part, but for the actual, alleged or threat-
ened inhalation of, ingestion of, contact
with, exposure to, existence of, or presence
of, any "fungi" or bacteria on or within a
building or structure, including its contents,
regardiess of whether any other cause,
event, material or product contributed con-
currently or in any sequence to such injury
or damage.

b. Any loss, cost or expenses arising out of
the abating, testing for, monitoring, cleaning
up, removing, containing, treating, detoxify-
ing, neutralizing, remediating or disposing
of, or in any way responding to, or assess-
ing the effects of, "fungi" or bacteria, by any
insured or by any other person or entity.

This exclusion does not apply to any "fungi" or
bacteria that are, are on, or are contained in, a
good or product intended for bodily consump-
tion.

B. The following exclusion is added to Paragraph 2.
Exclusions of Section | - Coverage B - Per-
sonal And Advertising Injury Liability:

2. Exclusions
This insurance does not apply to:
Fungi Or Bacteria

a. "Personal and advertising injury” which
would not have taken place, in whole or in
part, but for the actual, alleged or threat-
ened inhalation of, ingestion of, contact
with, exposure to, existence of, or presence
of any “fungi” or bacteria on or within a
building or structure, including its contents,
regardiess of whether any other cause,
event, material or product contributed con-
currently or in any sequence to such injury.

b. Any loss, cost or expense arising out of the
abating, testing for, monitoring, cleaning up,
removing, containing, treating, detoxifying,
neutralizing, remediating or disposing of, or
in any way responding to, or assessing the
effects of, “fungi” or bacteria, by any in-
sured or by any other person or entity.

C. The following definition is added to the Definitions
Section:

"Fungi" means any type or form of fungus, includ-
ing mold or mildew and any mycotoxins, spores,
scents or byproducts produced or released by
fungi.

CG 21 67 12 04 © ISO Properties, Inc., 2003 Page 1 of 1

oO
CG 21 73 01 15

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 48 of 120

COMMERCIAL GENERAL LIABILITY
CG 21 730115

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF CERTIFIED ACTS OF TERRORISM

COMMERCIAL GENERAL LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

This endorsement modifies insurance provided under the following:

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART

POLLUTION LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

RAILROAD PROTECTIVE LIABILITY COVERAGE PART

UNDERGROUND STORAGE TANK POLICY

. The following exclusion is added:
This insurance does not apply to:
TERRORISM

"Any injury or damage” arising, directly or
indirectly, out of a "certified act of terrorism”.

. The following definitions are added:

1. For the purposes of this endorsement, "any
injury or damage” means any injury or damage
covered under any Coverage Part to which this
endorsement is applicable, and includes but is
not limited to "bodily injury", “property
damage”, "personal and advertising injury",
“injury” or "environmental damage" as may be
defined in any applicable Coverage Part.

2. "Certified act of terrorism” means an act that is
certified by the Secretary of the Treasury, in
accordance with the provisions of the federal
Terrorism Risk Insurance Act, to be an act of
terrorism pursuant to such Act. The criteria
contained in the Terrorism Risk Insurance Act
for a "certified act of terrorism” include the
following:

a. The act resulted in insured losses in excess
of $5 million in the aggregate, attributable to
all types of insurance subject to the
Terrorism Risk Insurance Act; and

© Insurance Services Office, Inc., 2014

b. The act is a violent act or an act that is
dangerous to human life, property or
infrastructure and is committed by an
individual or individuals as part of an effort
to coerce the civilian population of the
United States or to influence the policy or
affect the conduct of the United States
Government by coercion.

. The terms and limitations of any terrorism

exclusion, or the inapplicability or omission of a
terrorism exclusion, do not serve to create
coverage for injury or damage that is otherwise
excluded under this Coverage Part.

Page 1 of 1
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 49 of 120

SR ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.

 

ATTACHED TO AND
FORMING A PART OF ENDORSEMENT EFFECTIVE DATE

POLICY NUMBER (12:01 A.M, STANDARD TIME) NAMED INSURED AGENT NO.

 

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CONTRACTORS SPECIAL CONDITIONS

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following is added to SECTION IV—COMMERCIAL GENERAL LIABILITY CONDITIONS:
Contractors Special Conditions

You will obtain current certificates of insurance from all independent contractors providing evidence
of: ,

1. “Bodily injury’ and “property damage’ liability Limits of Insurance equal to or greater than the lim-
its provided by this policy;

2. Coverage equal to or greater than the coverage provided by this policy; and
3. Effective dates of coverage that “coincide” with the effective dates of coverage on this policy.

Failure to comply with this condition does not alter the coverage provided by this policy, but will result
in an additional premium charge.

The following is added to SECTION IV—COMMERCIAL GENERAL LIABILITY CONDITIONS, para-
graph §. Premium Audit:

Should you fail to provide current certificates of insurance from all independent contractors at such
times as we request to complete a premium audit, a premium charge will be made. The premium
charge will be computed by multiplying the “total cost” of all work sublet that fails to meet the above
condition, by the rate per $1,000 payroll for the applicable classification of the work performed. The
premium charge will be computed by multiplying our usual and customary rate per $1,000 payroll for
that classification.

For purposes of this endorsement the following definitions apply:

“Total cost” means the cost of all labor, materials and equipment furnished, used or delivered for use in
the execution of the work and all fees, bonuses or commissions paid.

“Coincide” means that the effective dates of coverage for all policies of all independent contractors covers
that period of time during which work was performed for you within the effective dates covered by this
policy.

AUTHORIZED REPRESENTATIVE DATE
GLS-30s (1-15) Page 1 of 1
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 50 of 120

 

 

S8 ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.
ATTACHED TO AND | ENDORSEMENT EFFEC
FOOLY NUMBER. G2 07 A.M. STAN DARD TIME) NAMED INSURED AGENT NO.
CPS3003671 11/16/2017 NEW HOPE BAPTIST CHURCH 09017

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

SEXUAL AND/ OR PHYSICAL ABUSE LIABILITY COVERAGE FORM

 

Designated Premises:
SEE SCHEDULE OF LOCATIONS ON UTS-SP-3

 

 

 

(if no entry appears above, information required to complete this endorsement will be shown in the Declara-

tions as applicable to this endorsement.)

INSURING AGREEMENT

Sexual and/ or Physical Abuse Liability is covered up to the limits of liability shown below. Coverage is sub-

ject to this coverage form and the exclusions, conditions and other terms of this policy.

 

 

 

 

 

 

 

 

 

 

 

Limits of Liability Coverage
100,000 each claim . py
$ Sexual and/ or Physical Abuse Liability
$ 300,000 aggregate
Advance Premium Premium Bases Rates Description of Hazards
$ INCLUDED INCLUDED INCLUDED CHURCH AND PARSONAGE
$ INCLUDED TOTAL ADVANCE PREMIUM

 

 

 

I. COVERAGES - SEXUAL AND/ OR PHYSICAL ABUSE LIABILITY

A. Wewill pay on your behalf all sums which you shall become legally obligated to pay as DAMAGES
because of injury manifesting during the policy period to any person, and arising out of SEXUAL
AND/ OR PHYSICAL ABUSE, caused by one of your EMPLOYEES, or arising out of your failure to
properly supervise. We shall have the right and duty to defend any suit against you seeking such
DAMAGES, even if any of the allegations of the suit are groundless, false or fraudulent, and may
make such investigation and such settlement of any claim or suit as we deem expedient, but we
shall not be obligated to pay any claim or judgment or to defend any suit after the applicable limit of

our liability has been exhausted.

B. This insurance applies to DAMAGES from SEXUAL AND/ OR PHYSICAL ABUSE only if the SEX-

UAL AND/ OR PHYSICAL ABUSE takes place in the "coverage territory."

GLS-44s (9-16) Page 1 of 3
HOME OFFICE

 
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 51 of 120

I. EXCLUSIONS
This policy does not apply:

A. To any actual or alleged SEXUAL AND/ OR PHYSICAL ABUSE by you or PERSONS INSURED
(see Section Ill. below);

B. To liability of others assumed by you under any contract or agreement, either oral or in writing, un-
less specifically endorsed hereon;

Cc. To any obligation for which you or any carrier as your insurer may be held liable under any workers’
compensation, unemployment compensation or disability benefits law, or under any similar law;

D. To bodily injury to, or SEXUAL AND/ OR PHYSICAL ABUSE, sickness, disease or death sustained
by any of your EMPLOYEES arising out of, and in the course of employment by you;

E. To any loss or claim either directly or indirectly arising from your activities as an officer or director of
any corporation, company or business other than that of the Named Insured;

F. To any claim for punitive or exemplary damages; or
G. To any loss or claim arising from corporal punishment.
lll. PERSONS INSURED
Each of the following Is an insured under this insurance to the extent set forth below:

A. if the Named Insured is designated in the DECLARATIONS as an individual, the person so desig-
nated, but only with respect to the conduct of a business of which he is the sole proprietor, and the
spouse of the Named Insured with respect to the conduct of such a business;

B. If the Named Insured is designated in the DECLARATIONS as a partnership or joint venture, the
partnership or joint venture so designated and any partner or member thereof but only with respect
to his liability as such; or

Cc. If the Named Insured is designated in the DECLARATIONS as other than an individual, partnership
or joint venture, the organization so designated and any executive officer, director or stockholder
thereof while acting within the scope of his duties as such.

IV. LIMITS OF LIABILITY
Regardless of the number of insureds under this policy, our liability is limited as follows:

The limit of liability stated in the schedule as applicable to each claim is the limit of our liability for all
DAMAGES because of each claim or suit covered hereby. The limit of liability stated in the schedule as
aggregate, subject to the above provision regarding each claim, is the total limit of our liability under this
Coverage for all DAMAGES.

V. SUPPLEMENTARY PAYMENTS

We will pay, in addition to the applicable limit of liability for DAMAGES, all interest on that amount of any
judgment payable by us that accrues after entry of the judgment and before we have paid, offered to
pay or deposited in court the amount available for the judgment.

Vi. DEFINITIONS

A. SEXUAL AND/ OR PHYSICAL ABUSE means sexual or physical injury or abuse, including assault
and battery, negligent or deliberate touching. Any multiple, continuous, or related acts of SEXUAL
AND/ OR PHYSICAL ABUSE against a single claimant or victim shall be treated as a single SEX-
UAL AND/ OR PHYSICAL ABUSE claim for determining the Each Claim limits of insurance avail-
able under this coverage form regardless of the number of acts, events, conditions, injuries,

GLS-44s (9-16) Page 2 of 3
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 52 of 120

GLS-44s (9-16)

perpetrators, claims, causes of action, theories of liability, lawsuits, or insurance policies in effect at
any point during exposure to the SEXUAL AND/ OR PHYSICAL ABUSE.

The SEXUAL AND/ OR PHYSICAL ABUSE must have been manifested within the policy period.
The SEXUAL AND/ OR PHYSICAL ABUSE shall be deemed to have been manifested as of the ear-
liest date that any element of the SEXUAL AND/ OR PHYSICAL ABUSE took place, regardless of
whether such SEXUAL AND/ OR PHYSICAL ABUSE was continuous or progressive.

EMPLOYEE means any person, other than a PERSON INSURED, in your employment, including,
but not limited to persons with child caring responsibilities, attendants, janitors, bus drivers and vol-
unteer workers.

. DAMAGES means all damages, including damages for death, which are payable because of injury

to which this insurance applies.

 

AUTHORIZED REPRESENTATIVE DATE

Page 3 of 3
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 53 of 120

SR ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.

ATTACHED TO AND
FORMING A PART OF
POLICY NUMBER

 

ENDORSEMENT EFFECTIVE DATE
(12:01 A.M. STANDARD TIME) NAMED INSURED AGENT NO.

 

 

 

 

 

 

 

SEXUAL AND/OR PHYSICAL ABUSE EXCLUSION

This endorsement modifies insurance provided under.

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART
ERRORS AND OMISSIONS COVERAGE PART

This policy does not apply to any injury sustained by any The following Definitions are added to the policy:
person arising out of or resulting from “Sexual and/or

Physical abuse” by: 1. “Sexual and/or Physical abuse” means sexual or

. physical injury or abuse, including but not limited to
1. any insured; assault and battery, negligent or deliberate touching,

corporal punishment and mental abuse.
2. any of your “Employees”; rporal punt u

2. “Employee” means any person, other than a person

3. any person performing volunteer services for you or insured, in your employment, including, but not lim-

on your behalf; or

ited to:
4. any other person. a. persons with child caring responsibilities;
We shall not have any duty to defend any suit against b. attendants:
you seeking “damages” on account of any such injury.

c. janitors;

The intent of this endorsement is to exclude all injury
sustained by any person, including emotional distress, d. bus drivers; and
arising out of “Sexual and/or Physical abuse” including

but not limited to “Sexual and/or Physical abuse” caused e. volunteer workers.

by negligent employment, investigation, supervision, or 3. “Damages” means all damages, including damages
reporting to the proper authorities, or failure to so report, for death, which are payable because of injury to
or retention of a person for whom any insured is or ever which this insurance applies.

was legally responsible. . .
All other terms and conditions remain unchanged.

AUTHORIZED REPRESENTATIVE DATE
GLS-45s (8-04)
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 54 of 120

 

 

oe ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.
ATTACHED TO AND ENDORSEMENT EFFECTIVE DATE
FORMING A PART OF 201 AM. STANDARD TIME) NAMED INSURED AGENT NO.
CPS3003671 11/16/2017 NEW HOPE BAPTIST CHURCH 09017

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

MINIMUM AND ADVANCE PREMIUM ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
LIQUOR LIABILITY COVERAGE PART
PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART

SCHEDULE
MINIMUM PREMIUM _____ 400. %
item 5.b. of the Premium Audit condition under For purposes of this endorsement, the terms advance pre-

SECTION IV - COMMERCIAL GENERAL LIABILITY CON- mium, earned premium, and minimum premium are de-
DITIONS, SECTION IV - LIQUOR LIABILITY CONDI- fined as follows:

TIONS and SECTION IV - PRODUCTS/ COMPLETED
OPERATIONS LIABILITY CONDITIONS is amended to
read:

b. The advance premium for this Coverage Part is a
deposit premium only. The final premium shall be
subject to audit. At the close of each audit period
we will compute the earned premium for that peri-
od. Any audit premiums are due and payable to us
on notice to the first Named Insured. If the sum of
the advance and audit premiums paid for the poli-
cy term is greater than the earned premium, we will
return the excess to the first Named Insured, sub-
ject to the minimum premium as defined below. In
the event the first Named Insured fails or refuses to
allow our representative to audit your books and
records, we may unilaterally charge a final premi-
um for the Policy Period at double the minimum or
advance premium, whichever is greater, and such
final premium shall be immediately due and pay-
able on notice to the first Named Insured.

Advance Premium - the premium that is stated in the
applicable initial policy Declarations or Renewal Certifi-
cate and payable in full by the first Named Insured at
the inception of each Policy Period.

Earned Premium - the premium that is developed by
applying the rate(s) scheduled in the policy to the ac-
tual premium basis for the audit period.

Minimum Premium - the lowest premium for which this
insurance will be written for the Policy Period stated in
item 2. of the Declarations of the applicable initial poli-
cy or subsequent Renewal Certificate. This minimum
premium is equal to 100% (unless a different percent-
age [%] is shown in the Schedule above) of the ad-
vance premium including any premium adjustments
made by endorsement to this policy during the Policy
Period. Premium adjustments do not include the audit
premium developed for the Policy Period stated in
Item 2. of the Declarations.

 

AUTHORIZED REPRESENTATIVE DATE

GLS-47s (10-07) Page 1 of 1
HOME OFFICE

gis47sc.fap
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 55 of 120

SR ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.

ATTACHED TO AND
FORMING A PART OF
POLICY NUMBER

 

ENDORSEMENT EFFECTIVE DATE

(12:01 A.M. STANDARD TIME) NAMED INSURED AGENT NO.

 

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION—CONTRACTORS AND SUBCONTRACTORS

This endorsement modifies insurance under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following exclusion is added to SECTION L--COVERAGES, COVERAGE A. BODILY INJURY AND
PROPERTY DAMAGE LIABILITY and COVERAGE B. PERSONAL AND ADVERTISING INJURY LIA-
BILITY, paragraph 2. Exclusions:

This insurance does not apply to “bodily injury,” “property damage,” or “personal or advertising injury” aris-
ing out of or caused by, in whole or in part:

a. Operations performed for or on behalf of any insured by any contractors or subcontractors;
b. Acts or omissions of any contractor or subcontractor in connection with a. above; or
c. The negligent:

(1) Hiring;

(2) Investigation;

(3) Supervision;

(4) Training; or

(5) Retention

of any contractor or subcontractor for whom any insured is or ever was legally responsible and whose
operations, acts or omissions would be excluded by a. or b. above.

This exclusion applies to all sums you become legally obligated to pay that arise out of any claims or
“suits” by any person or organization for “bodily injury,” “property damage,” or “personal or advertising in-
jury” and/or any obligation to share damages with or repay someone else who must pay damages be-
cause of the “bodily injury,” “property damage,” or “personal or advertising injury.”

We will have no duty to settle any claim or defend any “suit” against the insured arising out of or in any
way related to a. b. or c. above.

AUTHORIZED REPRESENTATIVE DATE
GLS-100s (6-13) Page 1 of 1
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 56 of 120

SB ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.

 

ATTACHED TO AND
FORMING A PART OF
POLICY NUMBER

ENDORSEMENT EFFECTIVE DATE

(12:01 A.M. STANDARD TIME) NAMED INSURED AGENT NO.

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

AMENDMENT TO OTHER INSURANCE CONDITION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

Condition 4. Other Insurance of SECTION IV—COMMERCIAL GENERAL LIABILITY CONDITIONS is
deleted in its entirety and is replaced by the following:

4. Other Insurance
a. Primary Insurance
This insurance is primary except when b. below applies.
b. Excess Insurance

(1) This insurance is excess over any other insurance, whether primary, excess, contin-
gent or on any other basis:

(a) That is Fire, Extended Coverage, Builder's Risk, Installation Risk or similar cover-
age for “your work”;

(b) That is Fire insurance for premises rented to you or temporarily occupied by you
with permission of the owner;

(c) That is insurance purchased by you to cover your liability as a tenant for “property
damage’ to premises rented to you or temporarily occupied by you with permission
of the owner;

(d) If the loss arises out of the maintenance or use of aircraft, “auto” or watercraft to
the extent not subject to Exclusion g. of Coverage A (SECTION J); or

(e) That is valid and collectible insurance available to any insured under any other
policy.

(2) When this insurance is excess, we will have no duty under Coverages A or B to defend
the insured against any “suit” if any other insurer has a duty to defend the insured
against that “suit.” If no other insurer defends, we will undertake to do so, but we will
be entitled to the insured’s rights against all those other insurers.

{3) When this insurance is excess over other insurance, we will pay only the amount of
the loss, if any, that exceeds the sum of:

(a) The total amount that all such other insurance would pay for the loss in the absence
of this insurance; and

Includes copyrighted material of ISO Properties, Inc., with its permission.
Copyright, ISO Properties, Inc., 2013

GLS-152s (8-16) Page 1 of 2

 
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 57 of 120

(b) The total of all deductible and self-insured amounts under all other insurance.

if a loss occurs involving two or more policies, each of which states that its insurance will
be excess, then our policy will contribute on a pro rata basis.

AUTHORIZED REPRESENTATIVE DATE

Includes copyrighted material of ISO Properties, Inc., with its permission.
Copyright, ISO Properties, Inc., 2013

GLS-152s (8-16) Page 2 of 2
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 58 of 120

 

SR ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.
FORIING A PART OF on a2-01 AM, STANDARD TIME) NAMED INSURED AGENT NO.

 

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

LOGGING AND LUMBERING OPERATIONS EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
ERRORS AND OMISSIONS COVERAGE PART

This insurance does not apply to “damages,” “bodily injury,” “property damage” or “personal and advertis-
ing injury” arising out of “logging and lumbering” operations performed by you or on your behalf.

With respect to this endorsement, the following Definition is added to the policy:

“Logging and lumbering” means all operations associated with the felling of timber and production of
lumber, including road building operations, the operation of saw or planing mills, operations incidental to
any of these, and the ownership, maintenance or use of vehicles in connection with such operations.

AUTHORIZED REPRESENTATIVE DATE
GLS-284s (11-06) Page 1 of 1
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 59 of 120

Zs a SCOTTSDALE INSURANCE COMPANY®

ENDORSEMENT
NO.

 

ATTACHED TO AND
FORMING A PART OF ENDORSEMENT EFFECTIVE DATE

POLICY NUMBER (12:01 A.M. STANDARD TIME} NAMED

INSURED AGENT NO.

 

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

KNOWN INJURY OR DAMAGE EXCLUSION—
PERSONAL AND ADVERTISING INJURY

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following exclusion is added to Paragraph 2. Exclu-
sions of SECTION I-—COVERAGES, COVERAGE B
PERSONAL AND ADVERTISING INJURY LIABILITY:

Known Injury Or Damage

This insurance does not apply to “personal and
advertising injury” arising from an offense:

occurred by any insured listed under Para-
graph 1. of SECTION II—WHO IS AN iIN-
SURED or an “employee” authorized by you
to give or receive notice of an offense or
claim, includes any continuation, change or
resumption of that “personal and advertising
injury” after the end of the policy period.

a. That occurs during the policy period and, prior A “personal and advertising injury” arising from an of-
to the policy period, an insured listed under fense will be deemed to have been known to have
Paragraph 1. of SECTION II—WHO IS AN occurred at the earliest time when any insured listed
INSURED or an “employee” authorized by under Paragraph 1. of SECTION li—WHO IS AN IN-

you to give or receive notice of an offense or SURED
claim, knew that the “personal and advertising receive
injury” had occurred prior to the policy period,
in whole or in part. If such a listed insured or
authorized “employee” knew, prior to the poli-
cy period, that the “personal and advertising
injury” occurred, then any continuation,
change or resumption of such offense during
or after the policy period will be deemed to
have been known prior to the policy period; or

b. That occurs during the policy period and was,
prior to the policy period, known to have

or an “employee” authorized by you to give or
notice of an offense or claim:

(1) Reports all, or any part, of the “personal
and advertising injury’ to us or any other
insurer;

(2) Receives a written or verbal demand or
claim for damages because of the “per-
sonal and advertising injury”; or

(3) Becomes aware by any other means that
“personal and advertising injury” has oc-
curred or has begun to occur.

AUTHORIZED REPRESENTATIVE DATE

Includes copyrighted material of ISO Properties, inc., with its permission.

Copyright, [SO Properties, Inc., 2006
GLS-289s (11-07) Page 1 of 1
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 60 of 120

 

SR ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.
FORM & PART OF tN 12001 AM, STANDARD TIME) NAMED INSURED AGENT NO.

 

 

 

 

 

 

 

GLS-341s (8-12)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

HYDRAULIC FRACTURING EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
ERRORS AND OMISSIONS COVERAGE PART

A. The following is added to Paragraph 2. Exclusions of

Section I—Coverage A. Bodily Injury And Property
Damage Liability of the Commercial General Liability
Coverage Part and Paragraph 2. Exclusions of
SECTION I—COVERAGE of the Errors And Omis-
sions Coverage Part:

This insurance does not apply to:
Hydraulic Fracturing

1. “Bodily injury,” “property damage” or “error or
omission”:

a. Arising, in whole or in part, out of any opera-
tion involving substances under pressure be-
ing pumped underground with the objective of
creating fractures in geologic formations to
facilitate the release and extraction of hydro-
carbons, including, but not limited to, oil or
natural gas. Such operations include, but are
not limited to, “hydraulic fracturing,” “gas
fracking” and/or the actual, alleged, threat-
ened or suspected contact with, exposure to,
existence of or presence of any “flowback” or
the handling, transporting, storage, release or
disposal of any “flowback” by any insured or
by any other person or entity; or

b. Caused, directly or indirectly or in whole or in
part, by the movement, in any direction, of
earth or land arising, in whole or in part, out of
any operation involving substances under
pressure being pumped underground with the
objective of creating fractures in underground

Page 1 of 2

geologic formations to facilitate the release
and extraction of hydrocarbons, including, but
not limited to, oil or natural gas. Such opera-
tions include, but are not limited to, “hydraulic
fracturing” or “gas fracking.”

2. Any loss, cost or expense arising, in whole or in
part, out of the abating, testing for, monitoring,
cleaning up, removing, containing, treating, reme-
diating or disposing of, or in any way responding
to or assessing the effects of “hydraulic fractur-
ing,” “gas fracking” or “flowback,” by any insured
or by any other person or entity.

We will have no duty to settle any claim or defend any
“suit” against the insured arising out of or in any way
related to items 1. or 2. above.

. The following is added to Paragraph 2. Exclusions of

Section Coverage B. Personal And Advertising
Injury Liability of the Commercial General Liability
Coverage Part:

This insurance does not apply to:
Hydraulic Fracturing
1. “Personal and advertising injury”:

a. Arising, in whole or in part, out of any opera-
tion involving substances under pressure be-
ing pumped underground with the objective of
creating fractures in underground geologic
formations to facilitate the release and extrac-
tion of hydrocarbons, including, but not limited
to, oil or natural gas. Such operations include,
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 61 of 120

but are not limited to, “hydraulic fracturing,” For purposes of this endorsement, the following defini-
“gas fracking”’ and/or the actual, alleged, tions apply:

threatened or suspected contact with, expo-

 

sure to, existence of or presence of any 1. “Hydraulic fracturing,” or hydrofracking means the
“lowback” or the handling. transporting. stor- process by which water, “proppants,” chemicals
g, transporting, sto . va: . :
age, release or disposal of any “flowback” by and/or other fluid additives are injected at high
any “insured” or by any other person or entity: pressure into underground geologic formations to
or create fractures, to facilitate the extraction of any
hydrocarbons including but not limited to natural
b. Caused, directly or indirectly or in whole or in gas and/or oil.
part, by the movement, in any direction, of “ . .
earth or land arising, in whole or in part, out of 2. Flowback mea ns any substance containing re
any operation involving substances under in nee te water ‘preppants nshydrauto feectring?
pressure being pumped underground with the fluid additives; and any hycrocarbon compounds
objective of creating fractures in underground aoe : ,
geologic formations to facilitate the release salts, conventional pollutants, organics, metals,
and extraction of hydrocarbons, including, but and naturally occurring radioactive material
not limited to, oil or natural gas. Such opera- brought to the surface with the water.
tions include, but are not limited to, “hydraulic 3. “Gas fracking” or liquefied propane/outane gas
fracturing” or “gas fracking.” fracturing means the waterless process by which
2. Any loss, cost or expense arising, in whole or in propane gel and “proppants” are injected at high
part, out of the abating, testing for, monitoring, pressure inio underground geologic formations to
cleaning up, removing, containing, treating, reme- peat’ races. te facilitate the release and ex-
diating or disposing of, or in any way responding Faction oF natural gas.
to or assessing the effects of “hydraulic fractur- . 4. “Proppant” means particles that are used to
ing,” “gas fracking” or “flowback,” by any insured keep fractures open after a hydraulic fracturing
or by any other person or entity. treatment.
We will have no duty to settle any claim or defend any
“suit” against the insured arising out of or in any way
related to items 1. or 2. above.
L
AUTHORIZED REPRESENTATIVE DATE

GLS-341s (8-12) Page 2 of 2
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 62 of 120

SR ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.

 

ATTACHED TO AND
FORMING A PART OF
POLICY NUMBER

ENDORSEMENT EFFECTIVE DATE

(12:01 A.M. STANDARD TIME} NAMED INSURED AGENT NO.

 

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

AIRCRAFT EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following is added to paragraph 2. Exclusions of SECTION I—COVERAGES, COVERAGE B.
PERSONAL AND ADVERTISING INJURY LIABILITY:

This insurance does not apply to:

“Personal and advertising injury” arising out of the ownership, maintenance, use or entrustment to
others of any aircraft. Use includes operation and “loading and unloading.”

This exclusion applies even if claims against any insured allege negligence or other wrongdoing in
the supervision, hiring, employment, training or monitoring of others by any insured.

AUTHORIZED REPRESENTATIVE DATE
GLS-457s (10-14) Page 1 of 1
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 63 of 120

IL 00 21 09 08

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

NUCLEAR ENERGY LIABILITY EXCLUSION
ENDORSEMENT

(Broad Form)

This endorsement modifies insurance provided under the following:

COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

FARM COVERAGE PART
LIQUOR LIABILITY COVERAGE PART

MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART

POLLUTION LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
RAILROAD PROTECTIVE LIABILITY COVERAGE PART

UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:

A. Under any Liability Coverage, to "bodily injury"
or "property damage":

(1) With respect to which an “insured” under
the policy is also an insured under a nuc-
lear energy liability policy issued by Nuclear
Energy Liability Insurance Association, Mu-
tual Atomic Energy Liability Underwriters,
Nuclear Insurance Association of Canada
or any of their successors, or would be an
insured under any such policy but for its
termination upon exhaustion of its limit of
liability; or

(2) Resulting from the “hazardous properties"
of "nuclear material" and with respect to
which (a) any person or organization is re-
quired to maintain financial protection pur-
suant to the Atomic Energy Act of 1954, or
any law amendatory thereof, or (b} the "in-
sured" is, or had this policy not been issued
would be, entitled to indemnity from the
United States of America, or any agency
thereof, under any agreement entered into
by the United States of America, or any
agency thereof, with any person or organi-
zation.

B. Under any Medical Payments coverage, to
expenses incurred with respect to "bodily in-
jury" resulting from the "hazardous properties"
of "nuclear material” and arising out of the op-
eration of a "nuclear facility” by any person or
organization.

Cc. Under any Liability Coverage, to "bodily injury”
or “property damage” resulting from "“hazard-
ous properties” of "nuclear material", if:

(1) The "nuclear material” (a) is at any "nuclear
facility” owned by, or operated by or on be-
half of, an “insured” or (b) has been dis-
charged or dispersed therefrom;

(2) The "nuclear material" is contained in
"spent fuel” or "waste" at any time pos-
sessed, handled, used, processed, stored,
transported or disposed of, by or on behalf
of an "insured"; or

(3) The “bodily injury" or "property damage”
arises out of the furnishing by an "Insured"
of services, materials, parts or equipment in
connection with the planning, construction,
maintenance, operation or use of any "nuc-
lear facility", but if such facility is located
within the United States of America, its terri-
tories or possessions or Canada, this ex-
clusion (3) applies only to "property dam-
age" to such "nuclear facility" and any
property thereat.

2. As used in this endorsement:

"Hazardous properties” includes radioactive, toxic
or explosive properties.

"Nuclear material" means "source material”, "spe-
cial nuclear material” or "by-product material”.

iL 00 21 09 08 © ISO Properties, Inc., 2007 Page 1 of 2
Page 2 of 2

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 64 of 120

"Source material”, "special nuclear material", and
"by-product material" have the meanings given
them in the Atomic Energy Act of 1954 or in any
law amendatory thereof.

"Spent fuel" means any fuel element or fuel com-
ponent, solid or liquid, which has been used or ex-
posed to radiation in a "nuclear reactor”.

"Waste" means any waste material (a} containing
"by-product material" other than the tailings or
wastes produced by the extraction or concentra-
tion of uranium or thorium from any ore processed
primarily for its "source material" content, and (b)
resulting from the operation by any person or or-
ganization of any “nuclear facility” included under
the first two paragraphs of the definition of "nuc-
lear facility”.

"Nuclear facility" means:
(a) Any “nuclear reactor’,

(b) Any equipment or device designed or used
for (1) separating the isotopes of uranium or
plutonium, (2) processing or utilizing "spent
fuel", or (3) handling, processing or packag-
ing "waste";

© ISO Properties, Inc., 2007

(c) Any equipment or device used for the
processing, fabricating or alloying of "spe-
cial nuclear material” if at any time the total
amount of such material in the custody of
the "insured" at the premises where such
equipment or device is located consists of
or contains more than 25 grams of pluto-
nium or uranium 233 or any combination
thereof, or more than 250 grams of uranium
235;

(d) Any structure, basin, excavation, premises
or place prepared or used for the storage or
disposal of "waste";

and includes the site on which any of the foregoing
is located, all operations conducted on such site
and all premises used for such operations.

"Nuclear reactor” means any apparatus designed
or used to sustain nuclear fission in a self-
supporting chain reaction or to contain a critical
mass of fissionable material.

"Property damage” includes all forms of radioac-
tive contamination of property.

IL. 00 21 09 08

O
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 65 of 120

 

 

So ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.
ATTACHED TO AND ENDORSEMENT EFFECTIVE DATE
FORMING APART OF (12:01 A.M. STANDARD TIME) NAMED INSURED AGENT NO.
CPS3 003671 11/16/2017 NEW HOPE BAPTIST CHURCH 09017

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PUNITIVE OR EXEMPLARY DAMAGE EXCLUSION

In consideration of the premium charged, it is agreed that this policy does not apply to a claim of or indem-
nification for punitive or exemplary damages.

Punitive or exemplary damages also include any damages awarded pursuant to statute in the form of
double, treble or other multiple damages in excess of compensatory damages.

if suit is brought against any insured for a claim falling within coverage provided under the policy, seeking
both compensatory and punitive or exemplary damages, then the Company will afford a defense to such
action; however, the Company will have no obligation to pay for any costs, interest or damages attribut-
able to punitive or exemplary damages.

AUTHORIZED REPRESENTATIVE DATE

UTS-74g (8-95) HOME OFFICE
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 66 of 120

Zs 2 SCOTTSDALE INSURANCE COMPANY® NO.

ENDORSEMENT

 

ATTACHED TO AND
FORMING A PART OF
POLICY NUMBER

ENDORSEMENT EFFECTIVE DATE
(12:04 A.M. STANDARD TIME}

NAMED INSURED AGENT NO.

 

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ASBESTOS EXCLUSION

This policy does not apply to:

(1) Damages in any way or to any extent arising out of or
involving asbestos, asbestos fibers, or any product
containing asbestos or asbestos fibers.

(2) Any economic loss, diminution of property value, ab-
atement costs, or any other loss, cost or expense in-
cluding equitable relief, in any way or to any extent

(3)

arising out of or involving asbestos, asbestos fibers or
any product containing asbestos or asbestos fibers.

Any fees, fines, costs, or expenses of any nature
whatsoever in the investigation or defense of any
claim or suit arising out of or involving asbestos, as-
bestos fibers, or any product containing asbestos or
asbestos fibers.

AUTHORIZED REPRESENTATIVE DATE

UTS-266g (5-98)
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 67 of 120

 

SR ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.
Fore A PART OF SN azOT AM, STANDARD IME) NAMED INSURED AGENT NO.

 

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

LEAD CONTAMINATION EXCLUSION

This policy does not apply to:
1. Any damages arising out of the ingestion, inhalation or absorption of lead in any form.
2. Any loss, cost or expense arising out of any:

(a) Request, demand or order that any “insured” or others test for, monitor, clean up, remove, con-
tain, treat, detoxify or neutralize, or in any way respond to, or assess the effects of lead; or

(b) Claim or suit by or on behalf of a governmental authority for damages because of testing for,
monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
responding to, or assessing the effects of lead.

AUTHORIZED REPRESENTATIVE DATE
UTS-267g (6-98)
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 68 of 120

Z me SCOTTSDALE INSURANCE COMPANY® NO.

ENDORSEMENT

 

 

ATTACHED TO AND
FORMING A PART OF
POLICY NUMBER

ENDORSEMENT EFFECTIVE DATE
(12:01 A.M. STANDARD TIME)

NAMED INSURED AGENT NO.

 

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EARTH OR LAND MOVEMENT EXCLUSION

This policy does not apply to “bodily injury’/bodily in-
jury,” “property damage’/“‘property damage,” “personal
and advertising injury” or damages/“damages” caused,
directly or indirectly or in whole or in part, by the move-
ment, in any direction, of earth or land, regardless of.

j. The cause or source of such earth or land move-
ment;

2. Wheiher such earth or land movement arises
from natural or man-made forces or causes; or

3. Whether such earth or land movement occurs:
a. Independently of,

b. As a result of;

All other terms and conditions remain unchanged.

¢. In concurrence or connection; or
d. In any sequence associated

with any other natural or man-made forces,
causes, events or operations.

Earth or land movement includes, but is not limited to,
subsidence, settling, sinking, rising, slipping, falling away,
caving in, shifting, expanding, contracting, dissolving,
eroding, mudflow, sliding, tilting of land or earth, earth-
quakes, volcanic eruption and weather.

AUTHORIZED REPRESENTATIVE DATE

UTS-301g (11-05)

Page 1 of 1
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 69 of 120

 

SR ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.
FORHING 4 PART OF ON 20T AM STANDARD TIMI) NAMED INSURED AGENT NO.

 

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

AMENDMENT OF NONPAYMENT CANCELLATION CONDITION

Wherever a Cancellation Condition for nonpayment of premium is found in the policy, the following is
added:

if the insured failed to pay premium charged on a prior policy we issued and payment was due during the
current renewal policy term, we may cancel this policy by mailing or delivering to the first Named Insured
and mortgagee, if any, written notice of cancellation at least ten (10) days before the effective date of
cancellation.

AUTHORIZED REPRESENTATIVE DATE
UTS-365s (2-09) Page 1 of 1
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 70 of 120

Zt o SCOTTSDALE INSURANCE COMPANY®

ENDORSEMENT

NO.

 

ATTACHED TO AND
FORMING A PART OF
POLICY NUMBER

ENDORSEMENT EFFECTIVE DATE
{12:01 A.M. STANDARD TIME)

NAMED INSURED

AGENT NO.

 

 

 

 

 

 

 

PREMIUM AUDIT

The following is added to the Premium Audit provision:

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

If the first Named Insured fails or refuses to provide documentation adequate to determine the apportion-
ment of exposures by class code, we may unilaterally apply all exposures to the class code with the high-

est rate stated in the policy including any class code adjustments made by endorsement.

UTS-428g (11-12)

AUTHORIZED REPRESENTATIVE
Page 1 of 1

DATE
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 71 of 120

Z a SCOTTSDALE INSURANCE COMPANY?®

COMMERCIAL PROPERTY COVERAGE PART
SUPPLEMENTAL DECLARATIONS
CPS3003671 Effective Date: 11/16/2017
12:01 A.M. Standard Time

Policy No.:

Named Insured:NEW HOPE BAPTIST CHURCH Agent No.: 09017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item 1. Business Description: CHURCH AND PARSONAGE
Item 2. Premises Described:
See Schedule of Locations

Item 3. $500 Deductible unless otherwise indicated.
Item 4. Coverages Provided:

Prem. Bldg. C Limit of Covered Coin

No. No. overage Insurance Causes of Loss ins.
T T BULLDING 500, 000 SPECIAL X-THEFT 805
Other Provisions

Construction: JOISTED MASONRY Year Built: 1946 No. of Stories: 1
L] Agreed Value: Expires: Replacement Cost

L] Business Income Indemnity: Monthly Limit:
C]Reporting (1 Inflation Guard:

 

%

Maximum Period:

Extended Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deductible: __ $1,000 AOP Earthquake Deductible: % Exceptions: _REFER TO UTS-183G
PER OCCURRENCE
Prem. Bldg. Cov Limit of Covered Coins
No. No. overage Insurance Causes of Loss .
1 1 BUSINESS PERSONAL PROPERTY 98,000 SPECIAL X-THEPT 80%
Other Provisions
Construction: JOISTED MASONRY Year Built: 1946 No. of Stories: 1
L] Agreed Value: Expires: Replacement Cost
CL] Business Income Indemnity: Monthly Limit: Maximum Period: Extended Period:
[}Reporting Inflation Guard: %
Deductible: _$1,000 AOP Earthquake Deductible: % Exceptions: _ REFER TO UTS-183G
PER OCCURRENCE
Prem. Bldg. Cov. Limit of Covered Coins
No. No. overage Insurance Causes of Loss .
2 1 BUILDING 120,000 SPECIAL X-THEFT 80%
Other Provisions
Construction: JOISTED MASONRY Year Built: 1978 No. of Stories: 1
CL] Agreed Value: Expires: [x] Replacement Cost
[Business Income Indemnity: Monthly Limit: Maximum Period: Extended Period:
E]Reperting I Inflation Guard: %
Deductible: __$1,000 AOP Earthquake Deductible: % Exceptions: _REFER TO UTS-183G

 

PER OCCURRENCE

 

 

Item 5. Forms and Endorsements:
Form(s) and-Endorsement(s) made a part of this policy at time of issue:
See Schedule of Forms and Endorsements

 

 

 

THIS SUPPLEMENTAL DECLARATIONS AND THE COMMON POLICY DECLARATIONS, TOGETHER WITH
THE COMMON POLICY CONDITIONS, COVERAGE FORM(S) AND ENDORSEMENT(S), IF ANY, COMPLETE
THE ABOVE-NUMBERED POLICY

CPS-SD-1 (2-16) HOME OFFICE cpssd10216.fap

 
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 72 of 120

s a SCOTTSDALE INSURANCE COMPANY®

SCHEDULE OF MORTGAGE HOLDER(S)

Policy No. CP53003671 Effective Date 11/16/2017
12:01 A.M. Standard Time

Named Insured NEW HOPE BAPTIST CHURCH Agent No. 09017

 

 

 

Prem. Bldg. Mortgage Holder Name and Mailing Address
No. No.

 

1 1-2 HANCOCK BANK, A TRADE NAME USED BY WHITNEY BANK
P.O. BOX 690190, SAN ANTONIO, TX 78269-0190

 

 

 

 

 

CPS-SP-5L (6-92) HOME OFFICE
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 73 of 120

COMMERCIAL PROPERTY
CP 00 10 10 12

BUILDING AND PERSONAL PROPERTY
COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and

what is and is not covered.

Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

A. Coverage

We will pay for direct physical loss of or damage to
Covered Property at the premises described in the
Declarations caused by or resulting from any
Covered Cause of Loss.

1. Covered Property

Covered Property, as used in this Coverage
Part, means the type of property described in
this section, A.1., and limited in A.2. Property
Not Covered, if a Limit Of Insurance is shown
in the Declarations for that type of property.

a. Building, meaning the building or structure
described in the Declarations, including:

(1) Completed additions;
(2) Fixtures, including outdoor fixtures;
(3) Permanently installed:

(a) Machinery; and

{b) Equipment;

(4) Personal property owned by you that is
used to maintain or service the building
or structure or its premises, including:

{a) Fire-extinguishing equipment;
(b) Outdoor furniture;
(c) Floor coverings; and

(d) Appliances used for refrigerating,
ventilating, cooking, dishwashing or
laundering;

(5) If not covered by other insurance:

(a) Additions under construction,
alterations and repairs to the building
or structure;

(b) Materials, equipment, supplies and
temporary structures, on or within
100 feet of the described premises,
used for making additions,
alterations or repairs to the building
or structure.

b. Your Business Personal Property

consists of the following property located in
or on the building or structure described in
the Declarations or in the open (or in a
vehicle) within 100 feet of the building or
structure or within 100 feet of the premises
described in the Declarations, whichever
distance is greater:

(1} Furniture and fixtures;
(2) Machinery and equipment;
(3) "Stock";

(4) All other personal property owned. by
you and used in your business;

(5) Labor, materials or services furnished or
arranged by you on personal property of
others;

(6) Your use interest as tenant in
improvements and betterments.
Improvements and betterments are
fixtures, alterations, installations or
additions:

(a) Made a part of the building or
structure you occupy but do not own;
and

(b) You acquired or made at your
expense but cannot legally remove;

(7) Leased personal property for which you
have a contractual responsibility to
insure, unless otherwise provided for
under Personal Property Of Others.

c. Personal Property Of Others that is:

(1) In your care, custody or control; and

(2) Located in or on the building or structure
described in the Declarations or in the
open (or in a vehicle) within 100 feet of
the building or structure or within 100
feet of the premises described in the
Declarations, whichever distance is
greater.

CP 00 101012 © Insurance Services Office, Inc., 2011 Page 1 of 16
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 74 of 120

However, our payment for loss of or
damage to personal property of others will
only be for the account of the owner of the
property.

2. Property Not Covered
Covered Property does not include:

a.

een
.

Accounts, bills, currency, food stamps or
other evidences of debt, money, notes or
securities. Lottery tickets held for sale are
not securities;

Animals, unless owned by others and
boarded by you, or if owned by you, only as
"stock" while inside of buildings;

Automobiles held for sale;

Bridges, roadways, walks, patios or other
paved surfaces;

Contraband, or property in the course of
illegal transportation or trade;

The cost of excavations, grading, backfilling
or filling;

Foundations of buildings, structures,
machinery or boilers if their foundations are
below:

(1) The lowest basement floor; or
(2) The surface of the ground, if there is no

basement;

Land (including land on which the property
is located), water, growing crops or lawns
(other than lawns which are part of a
vegetated roof);

. Personal property while airborne or

waterborne;
Bulkheads, pilings, piers, wharves or docks;

k. Property that is covered under another

Page 2 of 16

coverage form of this or any other policy in
which it is more specifically described,
except for the excess of the amount due
(whether you can collect on it or not) from
that other insurance;

. Retaining walls that are not part of a

building;

. Underground pipes, flues or drains;

© Insurance Services Office, Inc., 2011

n. Electronic data, except as provided under

the Additional Coverage, Electronic Data.
Electronic data means information, facts or
computer programs stored as or on,
created or used on, or transmitted to or
from computer software (including systems
and applications software), on hard or
floppy disks, CD-ROMs, tapes, drives, cells,
data processing devices or any other
repositories of computer software which are
used with electronically controlled
equipment. The term computer programs,
referred to in the foregoing description of
electronic data, means a set of related
electronic instructions which direct the
operations and functions of a computer or
device connected to it, which enable the
computer or device to receive, process,
store, retrieve or send data. This
paragraph, n., does not apply to your
"stock" of prepackaged software, or to
electronic data which is integrated in and
operates or controls the building's elevator,
lighting, heating, ventilation, air conditioning
or security system;

. The cost to replace or restore the

information on valuable papers and
records, including those which exist as
electronic data. Valuable papers and
records include but are not limited to
proprietary information, books of account,
deeds, manuscripts, abstracts, drawings
and card index systems. Refer to the
Coverage Extension for Valuable Papers
And Records (Other Than Electronic Data)
for limited coverage for valuable papers and
records other than those which exist as
electronic data;

. Vehicles or self-propelled machines

(including aircraft or watercraft) that:
(1) Are licensed for use on public roads; or

(2) Are operated principally away from the
described premises.

This paragraph does not apply to:

(a) Vehicles or self-propelled machines
or autos you manufacture, process
or warehouse;

CP 00 10 10 12
CP 00 10 10 12

(b) Vehicles or self-propelled machines,
other than autos, you hold for sale;

(c) Rowboats or canoes out of water at
the described premises; or

(d) Trailers, but only to the extent -

provided for in the Coverage
Extension for Non-owned Detached
Trailers; or

q- The following property while outside of
buildings:

(1) Grain, hay, straw or other crops;
(2) Fences, radio or television antennas

(including satellite dishes) and their
lead-in wiring, masts or towers, trees,
shrubs or plants (other than trees,
shrubs or plants which are "stock" or are
part of a vegetated roof), all except as
provided in the Coverage Extensions.

3. Covered Causes Of Loss

See applicable Causes Of Loss form as shown
in the Declarations.

4, Additional Coverages
a. Debris Removal
(1) Subject to Paragraphs (2), (3) and (4),

we will pay your expense to remove
debris of Covered Property and other
debris that is on the described premises,
when such debris is caused by or
results from a Covered Cause of Loss
that occurs during the policy period. The
expenses will be paid only if they are
reported to us in writing within 180 days
of the date of direct physical loss or
damage.

(2) Debris Removal does not apply to costs

to:

(a) Remove debris of property of yours
that is not insured under this policy,
or property in your possession that is
not Covered Property;

(b) Remove debris of property owned by
or leased to the landlord of the
building where your described
premises are located, unless you
have a contractual responsibility to
insure such property and it is insured
under this policy;

(c) Remove any property that is
Property Not Covered, including
property addressed under the
Outdoor Property Coverage
Extension;

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 75 of 120

(d} Remove property of others of a type
that would not be Covered Property
under this Coverage Form;

(e} Remove deposits of mud or earth
from the grounds of the described
premises;

(f) Extract "pollutants" from land = or
water; or

(g) Remove, restore or replace polluied
land or water.

(3) Subject to the exceptions in Paragraph

(4), the following provisions apply:

(a) The most we will pay for the total of
direct physical loss or damage plus
debris removal expense is the Limit
of insurance applicable to the
Covered Property that has sustained
loss or damage.

(b) Subject to (a) above, the amount we
will pay for debris removal expense
is limited to 25% of the sum of the
deductible plus the amount that we
pay for direct physical loss or
damage to the Covered Property that
has sustained loss or damage.
However, if no Covered Property has
sustained direct physical loss or
damage, the most we will pay for
removal of debris of other property (if
such removal is covered under this
Additional Coverage) is $5,000 at
each location.

(4) We will pay up to an additional $25,000

for debris removal expense, for each
location, in any one occurrence of
physical loss or damage to Covered
Property, if one or both of the following
circumstances apply:

{a) The total of the actual debris removal
expense plus the amount we pay for
direct physical loss or damage
exceeds the Limit of Insurance on
the Covered Property that has
sustained loss or damage.

(b) The actual debris removal expense
exceeds 25% of the sum of the
deductible plus the amount that we
pay for direct physical loss or
damage to the Covered Property that
has sustained loss or damage.

© Insurance Services Office, Inc., 2011 Page 3 of 16
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 76 of 120

Therefore, if (4)(a) and/or (4)(b) applies,
our total payment for direct physical loss
or damage and debris removal expense
may reach but will never exceed the
Limit of Insurance on the Covered
Property that has sustained loss or
damage, plus $25,000.

(5) Examples

The following examples assume that
there is no Coinsurance penalty.

Example 1

Limit of Insurance: $ 90,000
Amount of Deductible: $ 500

Amount of Loss: $ 50,000
Amount of Loss Payable: $ 49,500

($50,000 — $500)
Debris Removal Expense: $ 10,000
Debris Removal Expense Payable: $ 10,000

($10,000 is 20% of $50,000.)

The debris removal expense is less than 25% of the
sum of the loss payable plus the deductible. The sum
of the loss payable and the debris removal expense
($49,500 + $10,000 = $59,500) is less than the Limit
of Insurance. Therefore, the full amount of debris
removal expense is payable in accordance with the
terms of Paragraph (3).

Example 2

Limit of Insurance: $ 90,000
Amount of Deductible: $ 500

Amount of Loss: $ 80,000
Amount of Loss Payable: $ 79,500

($80,000 — $500)
Debris Removal Expense: $ 40,000

Debris Removal Expense Payable
Basic Amount: $ 10,500
Additional Amount: $ 25,000

The basic amount payable for debris removal
expense under the terms of Paragraph (3) is
calculated as follows: $80,000 ($79,500 + $500) x .25
= $20,000, capped at $10,500. The cap applies
because the sum of the loss payable ($79,500) and
the basic amount payable for debris removal expense
($10,500) cannot exceed the Limit of Insurance
($90,000).

Page 4 of 16

© Insurance Services Office, Inc., 2011

The additional amount payable for debris removal
expense is provided in accordance with the terms of
Paragraph (4), because the debris removal expense
($40,000) exceeds 25% of the loss payable plus the
deductible ($40,000 is 50% of $80,000), and because
the sum of the loss payable and debris removal
expense ($79,500 + $40,000 = $119,500) would
exceed the Limit of Insurance ($90,000). The
additional amount of covered debris removal expense
is $25,000, the maximum payable under Paragraph
(4). Thus, the total payable for debris removal
expense in this example is $35,500; $4,500 of the
debris removal expense is not covered.

b. Preservation Of Property

If it is necessary to move Covered Property
from the described premises to preserve it
from loss or damage by a Covered Cause
of Loss, we will pay for any direct physical
loss or damage to that property:

(1) While it is being moved or while
temporarily stored at another location;
and

(2) Only if the loss or damage occurs within
30 days after the property is first moved.

c. Fire Department Service Charge

When the fire department is called to save
or protect Covered Property from a
Covered Cause of Loss, we will pay up to
$1,000 for service at each premises
described in the Declarations, unless a
higher limit is shown in the Declarations.
Such limit is the most we will pay
regardless of the number of responding fire
departments or fire units, and regardless of
the number or type of services performed.

This Additional Coverage applies to your
liability for fire department service charges:

(1) Assumed by contract or agreement prior
to loss; or

(2) Required by local ordinance.

No Deductible applies to this Additional
Coverage.

CP 00 10 10 12
CP 00 101012

d. Pollutant Clean-up And Removal

We will pay your expense to extract
“pollutants” from land or water at the
described premises if the discharge,
dispersal, seepage, migration, release or
escape of the "pollutants" is caused by or
results from a Covered Cause of Loss that
occurs during the policy period. The
expenses will be paid only if they are
reported to us in writing within 180 days of
the date on which the Covered Cause of
Loss occurs.

This Additional Coverage does not apply to
costs to test for, monitor or assess the
existence, concentration or effects of
"pollutants". But we will pay for testing
which is performed in the course of
extraciing the "pollutants" from the land or
water.

The most we will pay under this Additional
Coverage for each described premises is
$10,000 for the sum of all covered
expenses arising out of Covered Causes of
Loss occurring during each separate 12-
month period of this policy.

e. Increased Cost Of Construction

(1) This Additional Coverage applies only to
buildings to which the Replacement
Cost Optional Coverage applies.

(2) In the event of damage by a Covered
Cause of Loss to a building that is
Covered Property, we will pay the
increased costs incurred to comply with
the minimum standards of an ordinance
or law in the course of repair, rebuilding
or replacement of damaged parts of that
property, subject to the limitations stated
in e.(3) through e.(9) of this Additional
Coverage.

(3) The ordinance or law referred to in e.(2)
of this Additional Coverage is an
ordinance or law that regulates the
construction or repair of buildings or
establishes zoning or land use
requirements at the described premises
and is in force at the time of loss.

(4) Under this Additional Coverage, we will
not pay any costs due to an ordinance
or law that:

(a) You were required to comply with
before the loss, even when the
building was undamaged; and

(b) You failed to comply with.

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 77 of 120

(5) Under this Additional Coverage, we will
not pay for:

(a) The enforcement of or compliance
with any ordinance or law which
requires demolition, repair,
replacement, reconstruction,
remodeling or remediation of
property due to contamination by
"pollutants" or due to the presence,
growth, proliferation, spread or any
activity of "fungus", wet or dry rot or
bacteria; or

(b) Any costs associated with the
enforcement of or compliance with
an ordinance or law which requires
any insured or others to test for,
monitor, clean up, remove, contain,
treat, detoxify or neutralize, or in any
way respond to, or assess the
effects of "pollutants", "fungus", wet
or dry rot or bacteria.

(6) The most we will pay under this
Additional Coverage, for each described
building insured under this Coverage
Form, is $10,000 or 5% of the Limit of
Insurance applicable to that building,
whichever is less. lf a damaged building
is covered under a blanket Limit of
Insurance which applies to more than
one building or item of property, then the
most we will pay under this Additional
Coverage, for that damaged building, is
the lesser of $10,000 or 5% times the
value of the damaged building as of the
time of loss times the applicable
Coinsurance percentage.

The amount payable under _ this
Additional Coverage is additional
insurance.

(7) With respect to this Additional
Coverage:

(a} We will not pay for the Increased
Cost of Construction:

(i) Until the property is actually
repaired or replaced at the same
or another premises; and

{ii} Unless the repair or replacement
is made as soon as reasonably
possible after the loss or
damage, not to exceed two
years. We may extend this period
in writing during the two years.

© Insurance Services Office, Inc., 2011 Page 5 of 16
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 78 of 120

(8)

(9)

(b) lf the building is repaired or replaced
at the same premises, or if you elect
to rebuild at another premises, the
most we will pay for the Increased
Cost of Construction, subject to the
provisions of e.(6) of this Additional
Coverage, is the increased cost of
construction at the same premises.

(c) If the ordinance or law requires
relocation to another premises, the
most we will pay for the Increased
Cost of Construction, subject to the
provisions of e.(6) of this Additionai
Coverage, is the increased cost of
construction at the new premises.

This Additional Coverage is not subject
to the terms of the Ordinance Or Law
Exclusion to the extent that such
Exclusion would conflict with the
provisions of this Additional Coverage.

The costs addressed in the Loss
Payment and Valuation Conditions and
the Replacement Cost Optional
Coverage, in this Coverage Form, do
not include the increased cost
attributable to enforcement of or
compliance with an ordinance or law.
The amount payable under _ this
Additional Coverage, as stated in e.(6)
of this Additional Coverage, is not
subject to such limitation.

f. Electronic Data

(1)

(2)

Page 6 of 16

Under this Additional Coverage,
electronic data has the meaning
described under Property Not Covered,
Electronic Data. This Additional
Coverage does not apply to your "stock"
of prepackaged software, or to
electronic data which is integrated in
and operates or controls the building's
elevator, lighting, heating, ventilation, air
conditioning or security system.

Subject to the provisions of this
Additional Coverage, we will pay for the
cost to replace or restore electronic data
which has been destroyed or corrupted
by a Covered Cause of Loss. To the
extent that electronic data is not
replaced or restored, the loss will be
valued at the cost of replacement of the
media on which the electronic data was
stored, with blank media of substantially
identical type.

© Insurance Services Office, Inc., 2011

(3) The Covered Causes of Loss applicable

to Your Business Personal Property
apply to this Additional Coverage,
Electronic Data, subject to the following:

{a) If the Causes Of Loss — Special
Form applies, coverage under this
Additional Coverage, Electronic
Data, is limited to the "specified
causes of loss" as defined in that
form and Collapse as set forth in that
form.

(b) If the Causes Of Loss — Broad Form
applies, coverage under this
Additional Coverage, Electronic
Data, includes Collapse as set forth
in that form.

(c) If the Causes Of Loss form is
endorsed to add a Covered Cause of
Loss, the additional Covered Cause
of Loss does not apply to the
coverage provided under this
Additional Coverage, Electronic
Data.

(d) The Covered Causes of Loss include
a virus, harmful code or similar
instruction introduced into or enacted
on a computer system (including
electronic data) or a network to
which it is connected, designed to
damage or destroy any part of the
system or disrupt its normal
operation. But there is no coverage
for loss or damage caused by or
resulting from manipulation of a
computer system (including
electronic data) by any employee,
including a temporary or leased
employee, or by an entity retained by
you or for you to inspect, design,
install, modify, maintain, repair or
replace ihat system.

CP 00 1010 12
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 79 of 120

(4) The most we will pay under this
Additional Coverage, Electronic Data, is
$2,500 (unless a higher limit is shown in
the Declarations) for all loss or damage
sustained in any one policy year,
regardless of the number of occurrences
of loss or damage or the number of
premises, locations or computer
systems involved. If loss payment on the
first occurrence does not exhaust this
amount, then the balance is available for
subsequent loss or damage sustained in
but not after that policy year. With
respect to an occurrence which begins
in one policy year and continues or
results in additional loss or damage in a
subsequent policy year(s), all loss or
damage is deemed to be sustained in
the policy year in which the occurrence
began.

5. Coverage Extensions

Except as otherwise provided, the following
Extensions apply to property located in or on
the building described in the Declarations or in
the open (or in a vehicle) within 100 feet of the
described premises.

If a Coinsurance percentage of 80% or more,
or a Value Reporting period symbol, is shown
in the Declarations, you may extend the
insurance provided by this Coverage Part as
follows:

a. Newly Acquired Or Constructed
Property
(1) Buildings
If this policy covers Building, you may
extend that insurance to apply to:
(a) Your new buildings while being built
on the described premises; and

(b) Buildings you acquire at locations,
other than the described premises,
intended for:

(i) Similar use as the building
described in the Declarations; or
{ii) Use as a warehouse.

The most we will pay for loss or damage
under this Extension is $250,000 at
each building.

(2) Your Business Personal Property

(a) If this policy covers Your Business
Personal Property, you may extend
that insurance to apply to:

(i)} Business personal property,
including such property that you
newly acquire, at any location
you acquire other than at fairs,
trade shows or exhibitions; or

(ii) Business personal property,
including such property that you
newly acquire, located at your
newly constructed or acquired
buildings at the location
described in the Declarations.

The most we will pay for loss or
damage under this Extension is
$100,000 at each building.

(b) This Extension does not apply to:

(i) Personal property of others that
is temporarily in your possession
in the course of installing or
performing work on such
property; or

(ii) Personal property of others that
is temporarily in your possession
in the course of — your
manufacturing or wholesaling
activities.

(3) Period Of Coverage

With respect to insurance provided
under this Coverage Extension for
Newly Acquired Or Constructed
Property, coverage will end when any of
the following first occurs:

(a) This policy expires;
(b) 30 days expire after you acquire the
property or begin construction of that

' part of the building that would qualify
as covered property; or

(c) You report values to us.

We will charge you additional premium
for values reported from the date you
acquire the property § or begin
construction of that part of the building
that would qualify as covered property.

CP 00 10 10 12 © insurance Services Office, Inc., 2011 Page 7 of 16
Page 8 of 16

b. Personal Effects And Property Of Others

You may extend the insurance that applies
to Your Business Personal Property to
apply to:

(1) Personal effects owned by you, your
officers, your partners or members, your
managers or your employees. This
Extension does not apply to loss or
damage by theft.

(2) Personal property of others in your care,
custody or control.

The most we will pay for loss or damage
under this Extension is $2,500 at each
described premises. Our payment for loss
of or damage to personal property of others
will only be for the account of the owner of
the property.

c. Valuable Papers And Records (Other

Than Electronic Data)

(1) You may extend the insurance that
applies to Your Business Personal
Property to apply to the cost to replace
or restore the lost information on
valuable papers and records for which
duplicates do not exist. But this
Extension does not apply to valuable
papers and records which exist as
electronic data. Electronic data has the
meaning described under Property Not
Covered, Electronic Data.

(2) If the Causes Of Loss — Special Form
applies, coverage under this Extension
is limited to the "specified causes of
loss" as defined in that form and
Collapse as set forth in that form.

(3) If the Causes Of Loss — Broad Form
applies, coverage under this Extension
includes Collapse as set forth in that
form.

(4) Under this Extension, the most we will
pay to replace or restore the lost
information is $2,500 at each described
premises, unless a higher limit is shown
in the Declarations. Such amount is
additional insurance. We will also pay
for the cost of blank material for
reproducing the records (whether or not
duplicates exist) and (when there is a
duplicate) for the cost of labor to
transcribe or copy the records. The
costs of blank material and labor are
subject to the applicable Limit of
Insurance on Your Business Personal
Property and, therefore, coverage of
such costs is not additional insurance.

© Insurance Services Office, Inc., 2011

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 80 of 120

d. Property Off-premises

(1) You may extend the insurance provided
by this Coverage Form to apply to your
Covered Property while it is away from
the described premises, if it is:

(a) Temporarily at a location you do not
own, lease or operate;

(b) In storage at a location you lease,
provided the lease was executed
afier the beginning of the current
policy term; or

(c) At any fair, trade show or exhibition.

(2) This Extension does not apply to
property:

(a) In or on a vehicle; or

(b) In the care, custody or control of
your salespersons, unless the
property is in such care, custody or

control at a fair, trade show or
exhibition.

(3} The most we will pay for loss or damage
under this Extension is $10,000.

e. Outdoor Property

You may extend the insurance provided by
this Coverage Form to apply to your
outdoor fences, radio and_ television
antennas (including satellite dishes), trees,
shrubs and plants (other than trees, shrubs
or plants which are "stock" or are part of a
vegetated roof}, including debris removal!
expense, caused by or resulting from any of
the following causes of loss if they are
Covered Causes of Loss:

(1) Fire;

(2) Lightning;

(3) Explosion;

(4) Riot or Civil Commotion; or
(5) Aircraft.

The most we will pay for loss or damage
under this Extension is $1,000, but not
more than $250 for any one tree, shrub or
plant. These limits apply to any one
occurrence, regardless of the types or
number of items lost or damaged in that
occurrence.

CP 00 16 10 12
CP 00 10 10 12

Subject to all aforementioned terms and
limitations of coverage, this Coverage
Extension includes the expense of
removing from the described premises the
debris of trees, shrubs and plants which are
the property of others, except in the
situation in which you are a tenant and such
property is owned by the landlord of the
described premises.

f. Non-owned Detached Trailers

(1) You may extend the insurance that
applies to Your Business Personal
Property to apply to loss or damage to
trailers that you do not own, provided
that:

(a) The trailer is used in your business;

(b) The trailer is in your care, custody or
control at the premises described in
the Declarations; and

(c) You have a contractual responsibility
to pay for loss or damage to the
trailer.

(2) We will not pay for any loss or damage
that occurs:

{a) While the trailer is attached to any
motor — vehicle or motorized
conveyance, whether or not the
motor vehicle or motorized
conveyance is in motion;

(b) During hitching or  unhitching
operations, or when a_ trailer
becomes accidentally unhitched from
a motor vehicle or motorized
conveyance.

(3) The most we will pay for loss or damage
under this Extension is $5,000, unless a
higher limit is shown in the Declarations.

(4) This insurance is excess over the
amount due (whether you can collect on
it or not) from any other insurance
covering such property.

g. Business Personal Property Temporarily

In Portable Storage Units

(1) You may extend the insurance that
applies to Your Business Personal
Property to apply to such property while
temporarily stored in a portable storage
unit (including a detached _ trailer
located within 100 feet of the building or
structure described in the Declarations
or within 100 feet of the premises
described in the Declarations, whichever
distance is greater.

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 81 of 120

(2) If the applicable Covered Causes of
Loss form or endorsement contains a
limitation or exclusion concerning loss or
damage from sand, dust, sleet, snow,
ice or rain to property in a structure,
such limitation or exclusion also applies
to property in a portable storage unit.

(3) Coverage under this Extension:

(a) Vill end 90 days after the business
personal property has been placed in
the storage unit;

{b) Does not apply if the storage unit
itself has been in use at the
described premises for more than 90
consecutive days, even if the
business personal property has been
stored there for 90 or fewer days as
of the time of loss or damage.

(4) Under this Extension, the most we will
pay for the total of all loss or damage to
business personal property is $10,000
(unless a higher limit is indicated in the
Declarations for such Extension)
regardless of the number of storage
units. Such limit is part of, not in addition
to, the applicable Limit of Insurance on
Your Business Personal Property.
Therefore, payment under this
Extension will not increase the
applicable Limit of Insurance on Your
Business Personal Property.

(5) This Extension does not apply to loss or
damage otherwise covered under this
Coverage Form or any endorsement to
this Coverage Form or policy, and does
not apply to loss or damage to the
storage unit itself.

Each of these Extensions is additional
insurance unless otherwise indicated. The
Additional Condition, Coinsurance, does not
apply to these Extensions.

B. Exclusions And Limitations

See applicable Causes Of Loss form as shown in
the Declarations.

Cc. Limits Of insurance

The most we will pay for loss or damage in any
one occurrence is the applicable Limit Of
Insurance shown in the Declarations.

The most we will pay for loss or damage to
outdoor signs, whether or not the sign is attached
to a building, is $2,500 per sign in any one
occurrence.

© Insurance Services Office, Inc., 2011 Page 9 of 16
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 82 of 120

The amounts of insurance stated in the following
Additional Coverages apply in accordance with the
terms of such coverages and are separate from
the Limit(s) Of Insurance shown in the
Declarations for any other coverage:

1. Fire Department Service Charge;

2. Pollutant Clean-up And Removal;

3. Increased Cost Of Construction; and
4, Electronic Data.

Payments under the Preservation Of Property
Additional Coverage will not increase the
applicable Limit of Insurance.

D. Deductible

In any one occurrence of loss or damage
(hereinafter referred to as loss), we will first reduce
the amount of loss if required by the Coinsurance
Condition or the Agreed Value Optional Coverage.
If the adjusted amount of loss is less than or equal
to the Deductible, we will not pay for that loss. If
the adjusted amount of loss exceeds the
Deductible, we will then subtract the Deductible
from the adjusted amount of loss and will pay the
resulting amount or the Limit of Insurance,
whichever is less.

When the occurrence involves loss to more than
one item of Covered Property and separate Limits
of Insurance apply, the losses will not be
combined in determining application of the
Deductible. But the Deductible will be applied only
once per occurrence.

Example 1

(This example assumes there is no Coinsurance
penalty.)

Deductible: $ 250
Limit of Insurance — Building 1: $ 60,000
Limit of Insurance — Building 2: $ 80,000
Loss to Building 1: $ 60,100

Loss to Building 2: $ 90,000

The amount of loss to Building 1 ($60,100) is less
than the sum ($60,250) of the Limit of Insurance
applicable to Building 1 plus the Deductible.

The Deductible will be subtracted from the amount of
loss in calculating the loss payable for Building 1:

$ 60,100

- 250

$ 59,850 Loss Payable — Building 1

The Deductible applies once per occurrence and
therefore is not subtracted in determining the amount
of loss payable for Building 2. Loss payable for
Building 2 is the Limit of Insurance of $80,000.

Page 10 of 16

© insurance Services Office, Inc., 2011

Total amount of loss payable:
$59,850 + $80,000 = $139,850
Example 2

(This example, too, assumes there is no Coinsurance
penaity.)

The Deductible and Limits of Insurance are the same

as those in Example 1.

Loss to Building 1: $ 70,000
(Exceeds Limit of Insurance plus Deductible)

Loss to Building 2: $ 90,000
(Exceeds Limit of Insurance plus Deductible)

Loss Payable — Building 1: $ 60,000
(Limit of Insurance)

Loss Payable — Building 2: $ 80,000
(Limit of Insurance)

Total amount of loss payable: $ 140,000

E. Loss Conditions

The following conditions apply in addition to the
Common Policy Conditions and the Commercial
Property Conditions:

1. Abandonment

There can be no abandonment of any property
to us.

2. Appraisal

If we and you disagree on the value of the
property or the amount of loss, either may
make written demand for an appraisal of the
loss. In this event, each party will select a
competent and impartial appraiser. The two
appraisers will select an umpire. If they cannot
agree, either may request that selection be
made by a judge of a court having jurisdiction.
The appraisers will state separately the value
of the property and amount of loss. If they fail
to agree, they will submit their differences to
the umpire. A decision agreed to by any two
will be binding. Each party will:

a. Pay its chosen appraiser; and

b. Bear the other expenses of the appraisal
and umpire equally.

If there is an appraisal, we will still retain our
right to deny the claim.

3. Duties In The Event Of Loss Or Damage

a. You must see that the following are done in
the event of loss or damage to Covered
Property:

(1) Notify the police if a law may have been
broken.

CP 00 10 10 12
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 83 of 120

(2) Give us prompt notice of the loss or
damage. Include a description of the

4, Loss Payment
a. In the event of loss or damage covered by

CP 00 10 10 12

property involved.

(3) AS soon as possible, give us a
description of how, when and where the
loss or damage occurred.

(4) Take all reasonable steps to protect the
Covered Property from further damage,
and keep a record of your expenses
necessary to protect the Covered
Property, for consideration in the
settlement of the claim. This will not
increase the Limit of Insurance.
However, we will not pay for any
subsequent loss or damage resulting
from a cause of loss that is not a
Covered Cause of Loss. Also, if
feasible, set the damaged property
aside and in the best possible order for
examination.

(5) At our request, give us complete
inventories of the damaged and
undamaged property. Include quantities,
cosis, values and amount of loss
claimed.

(6) As often as may be reasonably required,
permit us to inspect the property proving
the loss or damage and examine your
books and records.

Also, permit us to take samples of
damaged and undamaged property for
inspection, testing and analysis, and
permit us to make copies from your
books and records.

(7) Send us a signed, sworn proof of loss
containing the information we request to
investigate the claim. You must do this
within 60 days after our request. We will
supply you with the necessary forms.

(8) Cooperate with us in the investigation or
settlement of the claim.

b. We may examine any insured under oath,

while not in the presence of any other
insured and at such times as may be
reasonably required, about any matter
relating to this insurance or the claim,
including an insured's books and records. In
the event of an examination, an insured's
answers must be signed.

this Coverage Form, at our option, we will
either:

(1} Pay the value of lost or damaged
property;

(2) Pay the cost of repairing or replacing the
lost or damaged property, subject to b.
below;

(3) Take all or any part of the property at an
agreed or appraised value; or

(4) Repair, rebuild or replace the property
with other property of like kind and
quality, subject to b. below.

We will determine the value of lost or
damaged property, or the cost of its repair
or replacement, in accordance with the
applicable terms of the Valuation Condition
in this Coverage Form or any applicable
provision which amends or supersedes the
Valuation Condition.

. The cost to repair, rebuild or replace does

not include the increased cost attributable
to enforcement of or compliance with any
ordinance or law regulating § the
construction, use or repair of any property.

, We will give notice of our intentions within

30 days after we receive the sworn proof of
loss.

. We will not pay you more than your

financial interest in the Covered Property.

. We may adjust losses with the owners of

lost or damaged property if other than you.
If we pay the owners, such payments will
satisfy your claims against us for the
owners' property. We will not pay the
owners more than their financial interest in
the Covered Property.

. We may elect to defend you against suits

arising from claims of owners of property.
We will do this at our expense.

. We will pay for covered loss or damage

within 30 days after we receive the sworn
proof of loss, if you have complied with all
of the terms of this Coverage Part, and:

(1) We have reached agreement with you
on the amount of loss; or

(2) An appraisal award has been made.

© Insurance Services Office, Inc., 2011 Page 11 of 16
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 84 of 120

h. A party wall is a wall that separates and is
common to adjoining buildings that are
owned by different parties. In settling
covered losses involving a party wall, we
will pay a proportion of the loss to the party
wall based on your interest in the wall in
proportion to the interest of the owner of the
adjoining building. However, if you elect to
repair or replace your building and the
owner of the adjoining building elects not to
repair or replace that building, we will pay
you the full value of the loss to the party
wall, subject to ail applicable policy
provisions including Limits of Insurance, the
Valuation and Coinsurance Conditions and
all other provisions of this Loss Payment
Condition. Our payment under the
provisions of this paragraph does not alter
any right of subrogation we may have
against any entity, including the owner or
insurer of the adjoining building, and does
not alter the terms of the Transfer Of Rights
Of Recovery Against Others To Us
Condition in this policy.

5. Recovered Property

If either you or we recover any property after
loss settlement, that party must give the other
prompt notice. At your option, the property will
be returned fo you. You must then return to us
the amount we paid to you for the property. We
will pay recovery expenses and the expenses
to repair the recovered property, subject to the
Limit of Insurance.

6. Vacancy
a. Description Of Terms

(1) As used in this Vacancy Condition, the
term building and the term vacant have
the meanings set forth in (1})(a) and

(b) When this policy is issued to the
owner or general lessee of a
building, building means the entire
building. Such building is vacant
unless at least 31% of its total
square footage is:

(i) Rented to a lessee or sublessee
and used by the lessee or
sublessee to conduct its
customary operations; and/or

(ii) Used by the building owner to
conduct customary operations.

(2) Buildings under construction or
renovation are not considered vacant.

. Vacancy Provisions

If the building where loss or damage occurs
has been vacant for more than 60
consecutive days before that loss or
damage occurs:

(1) We will not pay for any loss or damage
caused by any of the following, even if
they are Covered Causes of Loss:

(a) Vandalism;

(b) Sprinkler leakage, unless you have
protected the system against
freezing;

(c) Building glass breakage;
{d) Water damage;

(e) Theft; or

(f) Attempted theft.

(2) With respect to Covered Causes of Loss
other than those listed in b.(1)(a)
through b.{1)(f) above, we will reduce
the amount we would otherwise pay for
the loss or damage by 15%.

Page 12 of 16

(1)(b) below:

(a) When this policy is issued to a
tenant, and with respect to that
tenant's interest in Covered Property,
building means the unit or suite
rented or leased to the tenant. Such
building is vacant when it does not
contain enough business personal
property to conduct customary
operations.

7. Valuation

We will determine the value of Covered
Property in the event of loss or damage as
follows:

a. At actual cash value as of the time of loss
or damage, except as provided in b., c., d.
and e. below.

b. If the Limit of Insurance for Building
satisfies the Additional Condition,
Coinsurance, and the cost to repair or
replace the damaged building property is
$2,500 or less, we will pay the cost of
building repairs or replacement.

© Insurance Services Office, Inc., 2011 CP 00 10 10 12
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 85 of 120

The cost of building repairs or replacement
does not include the increased cost
atiributable to enforcement of or
compliance with any ordinance or law
regulating the construction, use or repair of
any property.

However, the following property will be
valued at the actual cash value, even when
attached to the building:

(1) Awnings or floor coverings;

(2) Appliances for refrigerating, ventilating,
cooking, dishwashing or laundering; or

(3) Outdoor equipment or furniture.

c. "Stock" you have sold but not delivered at
the selling price less discounts and
expenses you otherwise would have had.

d. Glass at the cost of replacement with
safety-glazing material if required by law.

e. Tenants' Improvements and Betterments at:

(1) Actual cash value of the lost or
damaged property if you make repairs
promptly.

(2) A proportion of your original cost if you
do not make repairs promptly. We will
determine the proportionate value as
follows:

(a) Multiply the original cost by the
number of days from the loss or
damage to the expiration of the
lease; and

(b) Divide the amount determined in (a)
above by the number of days from
the installation of improvements to
the expiration of the lease.

lf your lease contains a renewal option,
the expiration of the renewal option
period will replace the expiration of the
lease in this procedure.

(3) Nothing if others pay for repairs or
replacement.

F. Additional Conditions

The following conditions apply in addition to the
Common Policy Conditions and the Commercial
Property Conditions:

1. Coinsurance

lf a Coinsurance percentage is shown in the
Declarations, the following condition applies:

a. We will not pay the full amount of any loss if
the value of Covered Property at the time of
loss times the Coinsurance percentage
shown for it in the Declarations is greater
than the Limit of Insurance for the property.

CP 00101012

© Insurance Services Office, Inc., 2011

Instead, we will determine the most we will
pay using the following steps:

(1) Multiply the value of Covered Property
at the time of loss by the Coinsurance
percentage;

(2) Divide the Limit of Insurance of the
property by the figure determined in
Step (1);

(3) Multiply the total amount of loss, before
the application of any deductible, by the
figure determined in Step (2); and

(4) Subtract the deductible from the figure
determined in Step (3).

We will pay the amount determined in Step
(4) or the Limit of Insurance, whichever is
less. For the remainder, you will either have
to rely on other insurance or absorb the
loss yourself.

Example 1 (Underinsurance)

When: _ The value of the property is: $ 250,000
The Coinsurance percentage
for it is: 80%
The Limit of insurance for itis: $100,000
The Deductible is: $ 250
The amount of loss is: $ 40,000

Step (1): $250,000 x 80% = $200,000

(the minimum amount of insurance to
meet your Coinsurance requirements)

Step (2): $100,000 + $200,000 = .50

Step (3): $40,000 x .50 = $20,000

Step (4): $20,000 — $250 = $19,750

We will pay no more than $19,750. The remaining
$20,250 is not covered.

Example 2 (Adequate Insurance)

When: The value of the property is: $250,000
The Coinsurance percentage
for it is: 80%
The Limit of Insurance foritis: | $200,000
The Deductible is: $ 250
The amount of loss is: $ 40,000

The minimum amount of insurance to meet your
Coinsurance requirement is $200,000 ($250,000 x
80%). Therefore, the Limit of Insurance in this
example is adequate, and no penalty applies. We will
pay no more than $39,750 ($40,000 amount of loss
minus the deductible of $250).

Page 13 of 16
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 86 of 120

b. If one Limit of Insurance applies to two or
more separate items, this condition will
apply to the total of all property to which the
limit applies.

Example 3
_ When: _ The value of the property is:
Building at Location 1: $ 75,000
Building at Location 2: $100,000
Personal Property
at Location 2: § 75,000
$ 250,000
The Coinsurance percentage
for it is: 90%
The Limit of Insurance for
Buildings and Personal Property
at Locations 1 and 2 is: $ 180,000
The Deductible is: $ 1,000
The amount of loss is:
Building at Location 2: $ 30,000
Personal Property
at Location 2: $ 20,000
$ 50,000
Step (1): $250,000 x 90% = $225,000
(the minimum amount of insurance to
meet your Coinsurance requirements
and to avoid the penalty shown below)
Step (2): $180,000 + $225,000 = .80
Step (3): $50,000 x .80 = $40,000
Step (4): $40,000 — $1,000 = $39,000

We will pay no more than $39,000. The remaining
$11,000 is not covered.

2. Mortgageholders

a.
b.

Page 14 of 16

The term mortgageholder includes trustee.

We will pay for covered loss of or damage
to buildings or structures to each
mortgageholder shown in the Declarations
in their order of precedence, as interests
may appear.

. The mortgageholder has the right to receive

loss payment even if the morigageholder
has started foreclosure or similar action on
the building or structure.

If we deny your claim because of your acts
or because you have failed to comply with
the terms of this Coverage Part, the
mortgageholder will still have the right to
receive loss payment if the mortgageholder:

(1) Pays any premium due under this
Coverage Part at our request if you
have failed to do so;

(2) Submits a signed, swom proof of loss
within 60 days after receiving notice
from us of your failure to do so; and

(3) Has notified us of any change in
ownership, occupancy or substantial
change in risk known to the
morigageholder.

All of the terms of this Coverage Part will
then apply directly to the mortgageholder.

e. If we pay the mortgageholder for any loss
or damage and deny payment to you
because of your acts or because you have
failed to comply with the terms of this
Coverage Part:

(1) The mortgagehoider’s rights under the
mortgage will be transferred to us to the
extent of the amount we pay; and

(2) The mortgageholders right to recover
the full amount of the mortgageholder's
claim will not be impaired.

At our option, we may pay to the
mortgageholder the whole principal on the
mortgage plus any accrued interest. In this
event, your mortgage and note will be
transferred to us and you will pay your
remaining mortgage debt to us.

f. If we cancel this policy, we will give written
notice to the mortgageholder at least:

(1) 10 days before the effective date of
cancellation if we cancel for your
nonpayment of premium; or

(2) 30 days before the effective date of
cancellation if we cancel for any other
reason.

g. If we elect not to renew this policy, we will
give written notice to the mortgageholder at
least 10 days before the expiration date of
this policy.

G. Optional Coverages

If shown as applicable in the Declarations, the
following Optional Coverages apply separately to
each item:

1. Agreed Value

a. The Additional Condition, Coinsurance,
does not apply to Covered Property to
which this Optional Coverage applies. We
will pay no more for loss of or damage to
that property than the proportion that the
Limit of Insurance under this Coverage Part
for the property bears to the Agreed Value
shown for it in the Declarations.

© Insurance Services Office, Inc., 2011 CP 00 10 10 12
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 87 of 120

b. If the expiration date for this Optional
Coverage shown in the Declarations is not
extended, the Additional Condition,
Coinsurance, is reinstated and this Optional
Coverage expires.

c. The terms of this Optional Coverage apply
only to loss or damage that occurs:

(1) On or after the effective date of this
Optional Coverage; and

(2) Before the Agreed Value expiration date
shown in the Declarations or the policy
expiration date, whichever occurs first.

2. Inflation Guard

a. The Limit of Insurance for property to which
this Optional Coverage applies will
automatically increase by the annual
percentage shown in the Declarations.

b. The amount of increase will be:

(1) The Limit of Insurance that applied on
the most recent of the policy inception
date, the policy anniversary date, or any
other policy change amending the Limit
of Insurance, times

(2) The percentage of annual increase
shown in the Declarations, expressed as
a decimal (example: 8% is .08), times

(3) The number of days since the beginning
of the current policy year or the effective
date of the most recent policy change
amending the Limit of Insurance, divided
by 365.

Example

If.

CP 00101012

The applicable Limit of Insurance is: $ 100,000
The annual percentage increase is: 8%

The number of days since the
beginning of the policy year

(or last policy change) is: 146
The amount of increase is:
$100,000 x .08 x 146 + 365= $ 3,200

3. Replacement Cost

a. Replacement Cost (without deduction for
depreciation) replaces Actual Cash Value in
the Valuation Loss Condition of this
Coverage Form.

b. This Optional Coverage does not apply to:
(1) Personal property of others;
(2) Contents of a residence;

(3) Works of ari, antiques or rare articles,
including etchings, pictures, statuary,
marbles, bronzes, porcelains and bric-a-
brac; or

© Insurance Services Office, Inc., 2011

(4) "Stock", unless the Including "Stock"
option is shown in the Declarations.

Under the terms of this Replacement Cost
Optional Coverage, tenants’ improvements
and betterments are not considered to be
the personal property of others.

c. You may make a claim for loss or damage
covered by this insurance on an actual cash
value basis instead of on a replacement
cost basis. In the event you elect to have
loss or damage settled on an actual cash
value basis, you may still make a claim for
the additional coverage this Optional
Coverage provides if you notify us of your
intent to do so within 180 days after the loss
or damage.

d. We will not pay on a replacement cost basis

for any loss or damage:

(1) Until the lost or damaged property is
actually repaired or replaced; and

(2) Unless the repair or replacement is
made as soon as reasonably possible
after the loss or damage.

With respect to tenants' improvements and
betterments, the following also apply:

(3) If the conditions in d.(1) and d.(2) above
are not met, the value of tenants’
improvements and betterments will be
determined as a proportion of your
original cost, as set forth in the
Valuation Loss Condition of this
Coverage Form; and

(4) We will not pay for loss or damage to
tenants’ improvements and betterments
if others pay for repairs or replacement.

e. We will not pay more for loss or damage on
a replacement cost basis than the least of
(1), (2) or (3), subject to f. below:

(1) The Limit of Insurance applicable to the
lost or damaged property;

(2) The cost to replace the lost or damaged
property with other property:
(a) Of comparable material and quality;
and

(b) Used for the same purpose; or

(3) The amount actually spent that is
necessary to repair or replace the lost or
damaged property.

If a building is rebuilt at a new premises, the
cost described in e.(2) above is limited to
the cost which would have been incurred if
the building had been rebuilt at the original
premises.

Page 15 of 16
Page 16 of 16

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 88 of 120

f. The cost of repair or replacement does not
include the increased cost attributable to
enforcement of or compliance with any
ordinance or law regulating the
construction, use or repair of any property.

4. Extension Of Replacement Cost To

Personal Property Of Others

a. If the Replacement Cost Optional Coverage
is shown as applicable in the Declarations,
then this Extension may also be shown as
applicable. If the Declarations show this
Extension as applicable, then Paragraph
3.b.(1) of the Replacement Cost Optional
Coverage is deleted and ail other provisions
of the Replacement Cost Optional
Coverage apply to replacement cost on
personal property of others.

b. With respect to replacement cost on the
personal property of others, the following
limitation applies:

If an item(s) of personal property of others
is subject to a written contract which
governs your liability for loss or damage to
that item(s), then valuation of that item(s)
will be based on the amount for which you
are liable under such contract, but not to
exceed the lesser of the replacement cost
of the property or the applicable Limit of
Insurance.

© insurance Services Office, Inc., 2011

H. Definitions
1. "Fungus” means any type or form of fungus,

including mold or mildew, and any mycotoxins,
spores, scents or by-products produced or
released by fungi.

. "Pollutants” means any solid, liquid, gaseous or

thermal irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis,
chemicals and waste. Waste includes materials
to be recycled, reconditioned or reclaimed.

. "Stock” means merchandise held in storage or

for sale, raw materials and in-process or
finished goods, including supplies used in their
packing or shipping.

CP 00 10 10 12
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 89 of 120

COMMERCIAL PROPERTY

COMMERCIAL PROPERTY CONDITIONS

This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT, MISREPRESENTATION OR F. NO BENEFIT TO BAILEE

CP 00 90 07 88

FRAUD

This Coverage Part is void in any case of fraud by
you as it relates to this Coverage Part at any time.
It is also void if you or any other insured, at any
time, intentionally conceal or misrepresent a mate-
rial fact concerning:

1. This Coverage Part;

2. The Covered Property;

3. Your interest in the Covered Property; or
4. Aclaim under this Coverage Part.

. CONTROL OF PROPERTY

Any act or neglect of any person other than you
beyond your direction or control will not affect this
insurance.

The breach of any condition of this Coverage Part
at any one or more locations will not affect cover-
age at any location where, at the time of loss or
damage, the breach of condition does not exist.

. INSURANCE UNDER TWO OR MORE COVER-
AGES

If two or more of this policy's coverages apply to
the same loss or damage, we will not pay more
than the actual amount of the loss or damage.

. LEGAL ACTION AGAINST US

No one may bring a legal action against us under
this Coverage Part unless:

1. There has been full compliance with all of the
terms of this Coverage Part; and

2. The action is brought within 2 years after the
date on which the direct physical loss or dam-
age occurred.

. LIBERALIZATION

lf we adopt any revision that would broaden the
coverage under this Coverage Part without addi-
tional premium within 45 days prior to or during
the policy period, the broadened coverage will
immediately apply to this Coverage Part.

Copyright, ISO Commercial Risk Services, Inc., 1983, 1987

No person or organization, other than you, having
custody of Covered Property will benefit from this
insurance.

G. OTHER INSURANCE

1. You may have other insurance subject to the
same plan, terms, conditions and provisions as
the insurance under this Coverage Part. If you
do, we will pay our share of the covered loss or
damage. Our share is the proportion that the
applicable Limit of insurance under this Cover-
age Part bears to the Limits of Insurance of all
insurance covering on the same basis.

2. If there is other insurance covering the same
loss or damage, other than that described in 1.
above, we will pay only for the amount of cov-
ered loss or damage in excess of the amount
due from that other insurance, whether you can
collect on it or not. But we will not pay more
than the applicable Limit of Insurance.

H. POLICY PERIOD, COVERAGE TERRITORY

Under this Coverage Part:
1. We cover loss or damage commencing:

a. During the policy period shown in the Dec-
larations; and

b. Within the coverage territory.
2. The coverage territory is:

a. The United States of America (including its
territories and possessions);

b. Puerto Rico; and
c. Canada.

Page 1 of 2

oO
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 90 of 120

lI TRANSFER OF RIGHTS OF RECOVERY 1. Prior to a loss to your Covered Property or
AGAINST OTHERS TO US Covered Income.
If any person or organization to or for whom we 2. After a loss to your Covered Property or Cov-
make payment under this Coverage Part has ered Income only if, at time of loss, that party is
rights to recover damages from another, those one of the following:
rights are transferred to us to the extent of our a. Someone insured by this insurance:
payment. That person or organization must do . ,
everything necessary to secure our rights and b. A business firm:
must do nothing after loss to impair them. But you (1) Owned or controlled by you; or
may waive your rights against another party in (2) That owns or controls you; or
writing: ,

c. Your tenant.
This will not restrict your insurance.

Page 2 of 2 Copyright, ISO Commercial Risk Services, Inc., 1983, 1987 CP 00 90 07 88 Oo
CP 01 40 07 06

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 91 of 120

COMMERCIAL PROPERTY
CP 01 40 07 06

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

. The exclusion set forth in Paragraph B. applies to
all coverage under all forms and endorsements
that comprise this Coverage Part or Policy, includ-
ing but not limited to forms or endorsements that
cover property damage to buildings or personal
property and forms or endorsements that cover
business income, extra expense or action of civil
authority.

. We will not pay for loss or damage caused by or
resulting from any virus, bacterium or other micro-
organism that induces or is capable of inducing
physical distress, illness or disease.

However, this exclusion does not apply to loss or
damage caused by or resulting from "fungus", wet
rot or dry rot. Such loss or damage is addressed in
a separate exclusion in this Coverage Part or Pol-
icy.

. With respect to any loss or damage subject to the
exclusion in Paragraph B., such exclusion super-
sedes any exclusion relating to “pollutants”.

© ISO Properties, Inc., 2006

This endorsement modifies insurance provided under the following:

D. The following provisions in this Coverage Part or

Policy are hereby amended to remove reference
to bacteria:

1. Exclusion of "Fungus", Wet Rot, Dry Rot And
Bacteria; and

2. Additional Coverage — Limited Coverage for
"Fungus", Wet Rot, Dry Rot And Bacteria, in-
cluding any endorsement increasing the scope
or amount of coverage.

. The terms of the exclusion in Paragraph B., or the

inapplicability of this exclusion to a particular loss,
do not serve to create coverage for any loss that
would otherwise be excluded under this Coverage
Part or Policy.

Page 1 of 1

|
POLICY NUMBER: CPS3003671

This endorsement modifies insurance provided under the following:

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 92 of 120

COMMERCIAL PROPERTY
CP 04111012

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PROTECTIVE SAFEGUARDS

COMMERCIAL PROPERTY COVERAGE PART

 

 

STANDARD PROPERTY POLICY
SCHEDULE
Protective Safeguards
Premises Number Building Number Symbols Applicable
1 1-2 P-9

 

 

 

 

 

Describe Any 'P-9":
OPERATIONAL FIRE EXTINGUISHERS. (L1/B1,L1/B2)

FULLY FUNCTIONAL, ACTIVELY ENGAGED UL SMOKE DETECTORS IN ALL UNITS AND
HALLWAYS. (L1/B2)

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

A. The following is added to the Commercial Property
Conditions:

Protective Safeguards

1.

CP 04 11 10 12

As a condition of this insurance, you are re-
quired to maintain the protective devices or
services listed in the Schedule above.

The protective safeguards to which this en-
dorsement applies are identified by the follow-
ing symbols:

*P-1" Automatic Sprinkler System, including
related supervisory services.

Automatic Sprinkler System means:

a. Any automatic fire protective or extinguish-
ing system, including connected:

(1) Sprinklers and discharge nozzles;
(2) Ducts, pipes, valves and fittings;

(3) Tanks, their component parts and sup-
ports; and

(4) Pumps and private fire protection
mains.

b. When supplied from an automatic fire pro-
tective system:

(1) Non-automatic fire protective systems;
and

Copyright, Insurance Services Office, Inc., 2011
HOME OFFICE

(2) Hydrants, standpipes and outlets.

*P-2" Automatic Fire Alarm, protecting the en-
tire building, that is:

a. Connected to a central station; or

b. Reporting to a public or private fire alarm
station.

"P-3" Security Service, with a recording sys-

tem or watch clock, making hourly rounds cov-

ering the entire building, when the premises

are not in actual operation.

"P-4" Service Contract with a privately owned
fire department providing fire protection ser-
vice to the described premises.

"'P-5" Automatic Commercial Cooking Ex-
haust And Extinguishing System installed on
cooking appliances and having the following
components:

a. Hood:
Grease removal device;
Duct system; and

Wet chemical fire extinguishing equip-
ment.

ano

+

"P-9", the protective system described in the
Schedule.

Page 1 of 2
cp04111012b.fap
Page 2 of 2

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 93 of 120

B. The following is added to the Exclusions section

of:

Causes Of Loss - Basic Form

Causes Of Loss - Broad Form

Causes Of Loss - Special Form

Mortgageholders Errors And Omissions Coverage
Form

Standard Property Policy

We will not pay for loss or damage caused by or
resulting from fire if, prior to the fire, you:

1. Knew of any suspension or impairment in any
protective safeguard listed in the Schedule
above and failed to notify us of that fact; or

Copyright, Insurance Services Office, Inc., 2011

2. Failed to maintain any protective safeguard
listed in the Schedule above, and over which
you had control, in complete working order.

If part of an Automatic Sprinkler System or Auto-
matic Commercial Cooking Exhaust And Extin-
guishing System is shut off due to breakage,
leakage, freezing conditions or opening of sprin-
kler heads, nctification to us will not be necessary if
you can restore full protection within 48 hours.

CP 04 11 10 12
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 94 of 120

COMMERCIAL PROPERTY
CP 10 30 10 12

CAUSES OF LOSS — SPECIAL FORM

Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.

A. Covered Causes Of Loss

When Special is shown in the Declarations,
Covered Causes of Loss means direct physical
loss unless the loss is excluded or limited in this
policy.

B. Exclusions

1. We will not pay for loss or damage caused
directly or indirectly by any of the following.
Such loss or damage is excluded regardless of
any other cause or event that contributes
concurrently or in any sequence to the loss.

a. Ordinance Or Law

The enforcement of or compliance with any
ordinance or law:

(1) Regulating the construction, use or
repair of any property; or

(2) Requiring the tearing down of any
property, including the cost of removing
its debris.

This exclusion, Ordinance Or Law, applies
whether the loss results from:

(a) An ordinance or law that is enforced
even if the property has not been
damaged; or

(b) The increased costs incurred to
comply with an ordinance or law in
the course of construction, repair,
renovation, remodeling or demolition
of property, or removal of its debris,
following a physical loss to that
property.

b. Earth Movement
(1) Earthquake, including tremors and
aftershocks and any earth sinking, rising
or shifting related to such event;
(2) Landslide, including any earth sinking,
rising or shifting related to such event;
(3) Mine subsidence, meaning subsidence

of a man-made mine, whether or not
mining activity has ceased;

(4) Earth sinking (other than sinkhole
collapse), rising or shifting including soil
conditions which cause _ settling,
cracking or other disarrangement of
foundations or other parts of realty. Soil
conditions include contraction,
expansion, freezing, thawing, erosion,
improperly compacted soil and the
action of water under the ground
surface.

But if Earth Movement, as described in
b.(1) through (4) above, results in fire or
explosion, we will pay for the loss or
damage caused by that fire or explosion.

(5) Volcanic eruption, explosion or effusion.
But if volcanic eruption, explosion or
effusion results in fire, building glass
breakage or Volcanic Action, we will pay
for the loss or damage caused by that
fire, building glass breakage or Volcanic
Action.

Volcanic Action means direct loss or
damage resulting from the eruption of a
volcano when the loss or damage is
caused by:

(a) Airborne volcanic blast or airborne
shock waves;

(b) Ash, dust or particulate matter; or
(c) Lava flow.

With respect to coverage for Volcanic
Action as set forth in (5)(a}, (5)(b) and
(5)(c), all volcanic eruptions that occur
within any 168-hour period will constitute
a single occurrence.

Volcanic Action does not include the
cost to remove ash, dust or particulate
matter that does not cause direct
physical loss or damage to the
described property.

This exclusion applies regardless of
whether any of the above, in Paragraphs
(1) through (5), is caused by an act of
nature or is otherwise caused.

CP 10 30 10 12 © Insurance Services Office, Inc., 2011 Page 1 of 10
Page 2 of 10

Case 3:19-cv-03083-TKW-EMT Document 1-2

c. Governmental Action

Seizure or destruction of property by order
of governmental authority.

But we will pay for loss or damage caused
by or resulting from acts of destruction
ordered by governmental authority and
taken at the time of a fire to prevent its
spread, if the fire would be covered under
this Coverage Part.

. Nuclear Hazard

Nuclear reaction or radiation, or radioactive
contamination, however caused.

But if nuclear reaction or radiation, or
radioactive contamination, results in fire, we
will pay for the loss or damage caused by
that fire.

. Utility Services

The failure of power, communication, water
or other utility service supplied to the
described premises, however caused, if the
failure:

(1) Originates away from the described
premises; or

(2) Originates at the described premises,
but only if such failure involves
equipment used to supply the utility
service to the described premises from
a@ source away from the described
premises.

Failure of any utility service includes lack of
sufficient capacity and reduction in supply.

Loss or damage caused by a surge of
power is also excluded, if the surge would
not have occurred but for an event causing
a failure of power.

But if the failure or surge of power, or the
failure of communication, water or other
utility service, results in a Covered Cause of
Loss, we will pay for the loss or damage
caused by that Covered Cause of Loss.

Communication services include but are not
limited to service relating to Internet access
or access to any electronic, cellular or
satellite network.

f. War And Military Action
(1) War, including undeclared or civil war;

(2) Warlike action by a military force,
including action in hindering or
defending against an actual or expected
attack, by any government, sovereign or
other authority using military personnel
or other agents; or

© Insurance Services Office, Inc., 2011

Filed 08/14/19 Page 95 of 120

(3} Insurrection, rebellion, revolution,
usurped power, or action taken by
govemmental authority in hindering or
defending against any of these.

g. Water

(1} Flood, surface water, waves (including
tidal wave and tsunami), tides, tidal
water, overflow of any body of water, or
spray from any of these, all whether or
not driven by wind (including storm
surge);

(2) Mudslide or mudflow;

(3) Water that backs up or overflows or is
otherwise discharged from a_ sewer,
drain, sump, sump pump or related
equipment;

(4) Water under the ground = surface
pressing on, or flowing or seeping
through:

(a) Foundations, walls, floors or paved
surfaces;

(b) Basemenis, whether paved or not; or

(c) Doors, windows or other openings;
or

(5) Waterborne material carried or
otherwise moved by any of the water
referred to in Paragraph (1), (3) or (4),
or material carried or otherwise moved
by mudslide or mudflow.

This exclusion applies regardless of
whether any of the above, in Paragraphs
(1) through (5), is caused by an act of
nature or is otherwise caused. An example
of a situation to which this exclusion applies
is the situation where a dam, levee, seawall
or other boundary or containment system
fails in whole or in part, for any reason, to
contain the water.

But if any of the above, in Paragraphs (1)
through (5), results in fire, explosion or
sprinkler leakage, we will pay for the loss or
damage caused by that fire, explosion or
sprinkler leakage (if sprinkler leakage is a
Covered Cause of Loss).

. "Fungus", Wet Rot, Dry Rot And

Bacteria

Presence, growth, proliferation, spread or
any activity of "fungus", wet or dry rot or
bacteria.

But if "fungus", wet or dry rot or bacteria
result in a "specified cause of loss", we will
pay for the loss or damage caused by that
"specified cause of loss".

CP 10 30 10 12
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 96 of 120

This exclusion does not apply:

(1) When “fungus”, wet or dry rot or bacteria
result from fire or lightning; or

(2) To the extent that coverage is provided
in the Additional Coverage, Limited
Coverage For "Fungus", Wet Rot, Dry
Rot And Bacteria, with respect to loss or
damage by a cause of loss other than
fire or lightning.

Exclusions B.1.a. through B.1.h. apply whether

or not the loss event results in widespread
damage or affects a substantial area.

2. We will not pay for loss or damage caused by
or resulting from any of the following:

a. Artificially generated electrical, magnetic or
electromagnetic energy that damages,
disturbs, disrupts or otherwise interferes
with any:

(1) Electrical or electronic wire, device,
appliance, system or network; or

(2) Device, appliance, system or network
utilizing cellular or satellite technology.

For the purpose of this exclusion, electrical,
magnetic or electromagnetic energy
includes but is not limited to:

(a) Electrical current, including arcing;

(b) Electrical charge produced or
conducted by a magnetic or
electromagnetic field;

(c) Pulse of electromagnetic energy; or

(d) Electromagnetic waves or
microwaves.

But if fire results, we will pay for the loss or
damage caused by that fire.

b. Delay, loss of use or loss of market.

c. Smoke, vapor or gas from agricultural
smudging or industrial operations.
d.(i) Wear and tear;

(2) Rust or other corrosion, decay,
deterioration, hidden or latent defect or
any quality in property that causes it to
damage or destroy itself,

(3) Smog;

(4) Settling, cracking, shrinking or
expansion;

CP 10 3010 12

(5) Nesting or infestation, or discharge or
release of waste products or secretions,
by insects, birds, rodents or other
animals.

(6} Mechanical breakdown, including
rupture or bursting caused by centrifugal
force. But if mechanical breakdown
results in elevator collision, we will pay
for the loss or damage caused by that
elevator collision.

(7) The following causes of loss to personal
property:
(a) Dampness or dryness of
atmosphere;

(b) Changes in or extremes. of
temperature; or

(c) Marring or scratching.

But if an excluded cause of loss that is
listed in 2.d.(4) through (7) results in a
"specified cause of loss” or building glass
breakage, we will pay for the loss or
damage caused by that "specified cause of
loss” or building glass breakage.

. Explosion of steam boilers, steam pipes,

steam engines or steam turbines owned or
leased by you, or operated under your
control. But if explosion of steam boilers,
steam pipes, steam engines or steam
turbines results in fire or combustion
explosion, we will pay for the loss or
damage caused by that fire or combustion
explosion. We will also pay for loss or
damage caused by or resulting from the
explosion of gases or fuel within the furnace
of any fired vessel or within the flues or
passages through which the gases of
combustion pass.

. Continuous or repeated seepage or

leakage of water, or the presence or
condensation of humidity, moisture or
vapor, that occurs over a period of 14 days
or more.

. Water, other liquids, powder or molten

material that leaks or flows from plumbing,
heating, air conditioning or other equipment
(except fire protective systems) caused by
or resulting from freezing, unless:

(1) You do your best to maintain heat in the
building or structure; or

© Insurance Services Office, Inc., 2011 Page 3 of 10
Page 4 of 10

(2) You drain the equipment and shut off
the supply if the heat is not maintained.

h. Dishonest or criminal act (including thefi) by
you, any of your partners, members,
officers, managers, employees (including
temporary employees and leased workers),
directors, trustees or authorized
representatives, whether acting alone or in
collusion with each other or with any other
party; or theft by any person to whom you
entrust the property for any purpose,
whether acting alone or in collusion with
any other party.

This exclusion:

(1) Applies whether or not an act occurs
during your normal hours of operation;

(2) Does not apply to acts of destruction by
your employees (including temporary
employees and leased workers) or
authorized representatives; but theft by
your employees (including temporary
employees and leased workers) or
authorized representatives is not
covered.

i. Voluntary parting with any property by you
or anyone else to whom you have entrusted
the property if induced to do so by any
fraudulent scheme, trick, device or false
pretense.

. Rain, snow, ice or sleet to personal
property in the open.

. Collapse, including any of the following
conditions of property or any part of the
property:

(1) An abrupt failing down or caving in;

(2) Loss of structural integrity, including
separation of parts of the property or
property in danger of falling down or
caving in; or

(3) Any cracking, bulging, sagging, bending,
leaning, settling, shrinkage or expansion
as such condition relates to (1) or (2)
above.

But if collapse results in a Covered Cause
of Loss at the described premises, we will
pay for the loss or damage caused by that
Covered Cause of Loss.

This exclusion, k., does not apply:

(a) To the extent that coverage is
provided under the Additional
Coverage, Collapse; or

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 97 of 120

(b) To collapse caused by one or more
of the following:

(i) The "specified causes of loss”;
(iil) Breakage of building glass;

(ii) Weight of rain that collects on a
roof; or

{iv) Weight of people or personal
property.

Discharge, dispersal, seepage, migration,
release or escape of "pollutants" unless the
discharge, dispersal, seepage, migration,
release or escape is itself caused by any of
the “specified causes of loss". But if the
discharge, dispersal, seepage, migration,
release or escape of "pollutants" results in a
"specified cause of loss", we will pay for the
loss or damage caused by that "specified
cause of loss”.

This exclusion, L, does not apply to
damage to glass caused by chemicals
applied to the glass.

. Neglect of an insured to use all reasonable

means to save and preserve property from
further damage at and after the time of loss.

3. We will not pay for loss or damage caused by
or resulting from any of the following, 3.a.
through 3.c. But if an excluded cause of loss
that is listed in 3.a. through 3.c. results in a
Covered Cause of Loss, we will pay for the
loss or damage caused by that Covered Cause
of Loss.

a.

© Insurance Services Office, Inc., 2011

Weather conditions. But this exclusion only
applies if weather conditions contribute in
any way with a cause or event excluded in
Paragraph 1. above to produce the loss or
damage.

. Acts or decisions, including the failure to act

or decide, of any _ person,
organization or governmental body.

Fauity, inadequate or defective:

group,

(1) Planning, zoning, development,
surveying, siting;

(2) Design, specifications, workmanship,
repair, construction, renovation,

remodeling, grading, compaction;

(3) Materials used in repair, construction,
renovation or remodeling; or _

(4) Maintenance;

of part or all of any property on or off the
described premises.

CP 10 30 10 12
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 98 of 120

4. Special Exclusions

The following provisions apply only to the
specified Coverage Forms:

a. Business Income (And Extra Expense)
Coverage Form, Business Income
(Without Extra Expense) Coverage Form,
Or Extra Expense Coverage Form

We will not pay for:

(1)

(2)

(3)

(4)

CP 10 30 10

Any loss caused by or resulting from:

(a) Damage or destruction of "finished
stock"; or

(b) The time required to reproduce
“finished stock”.

This exclusion does not apply to Extra
Expense.

Any loss caused by or resulting from
direct physical loss or damage to radio
or television antennas (including satellite
dishes) and their lead-in wiring, masts or
towers.

Any increase of loss caused by or
resulting from:

(a) Delay in rebuilding, repairing or
replacing the property or resuming
“operations”, due to interference at
the location of the rebuilding, repair
or replacement by strikers or other
persons; or

(b} Suspension, lapse or cancellation of
any license, lease or contract. But if
the suspension, lapse or cancellation
is directly caused by the
“suspension” of "operations", we will
cover such loss that affects your
Business Income during the "period
of restoration" and any extension of
the "period of restoration" in
accordance with the terms of the
Extended Business Income
Additional Coverage and the
Extended Period Of Indemnity
Optional Coverage or any variation
of these.

Any Extra Expense caused by or
resulting from suspension, lapse or
cancellation of any license, lease or
contract beyond the "period of
restoration".

12 © Insurance Services Office, Inc., 2011

(5) Any other consequential loss.
b. Leasehold Interest Coverage Form

(1} Paragraph B.1.a., Ordinance Or Law,

does not apply to insurance under this
Coverage Form.

(2) We will not pay for any loss caused by:

(a) Your cancelling the lease;

(b) The suspension, lapse or
cancellation of any license; or

(c) Any other consequential loss.

c. Legal Liability Coverage Form
(1) The following exclusions do not apply to

insurance under this Coverage Form:
(a) Paragraph B.1.a. Ordinance Or Law;

(b) Paragraph B.1.c. Governmental
Action;

(c) Paragraph B.1.d. Nuclear Hazard;

(d) Paragraph B.1.e. Utility Services;
and

(e) Paragraph B.1.f. War And Military
Action.

(2) The following additional exclusions

apply to insurance under this Coverage
Form:

(a) Contractual Liability

We will not defend any claim or
"suit", or pay damages that you are
legally liable to pay, solely by reason
of your assumption of liability in a
contract or agreement. But this
exclusion does not apply to a written
lease agreement in which you have
assumed liability for building damage
resulting from an actual or attempted
burglary or robbery, provided that:

{i) Your assumption of liability was
executed prior to the accident;
and

(ii) The building is Covered Property
under this Coverage Form.

(b) Nuclear Hazard

We will not defend any claim or
"suit", or pay any damages, loss,
expense or obligation, resulting from
nuclear reaction or radiation, or
radioactive contamination, however
caused.

Page 5 of 10
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 99 of 120

. Additional Exclusion

The following provisions apply only to the
specified property:

Loss Or Damage To Products

We will not pay for loss or damage to any
merchandise, goods or other product caused
by or resulting from error or omission by any
person or entity (including those having
possession under an arrangement where work
or a portion of the work is outsourced) in any
stage of the development, production or use of
the product, including planning, _ testing,
processing, packaging, installation,
maintenance or repair. This exclusion applies
to any effect that compromises the form,
substance or quality of the product. But if such
error or omission results in a Covered Cause of
Loss, we will pay for the loss or damage
caused by that Covered Cause of Loss.

d. Building materials and supplies not
attached as part of the building or structure,
caused by or resulting from theft.

However, this limitation does not apply to:

(1) Building materials and supplies held for
sale by you, unless they are insured
under the Builders Risk Coverage Form;
or

(2) Business Income Coverage or Extra
Expense Coverage.

e. Property that is missing, where the only
evidence of the loss or damage is a
shortage disclosed on taking inventory, or
other instances where there is no physical
evidence to show what happened to the
property.

f. Property that has been transferred to a
person or to a place outside the described
premises on the basis of unauthorized

C. Limitations

The following limitations apply to all policy forms
and endorsements, unless otherwise stated:

1. We will not pay for loss of or damage to

instructions.

g. Lawns, trees, shrubs or plants which are
part of a vegetated roof, caused by or
resulting from:

Page 6 of 10

property, as described and limited in this
section. In addition, we will not pay for any loss
that is a consequence of loss or damage as
described and limited in this section.

a. Steam boilers, steam pipes, steam engines
or steam turbines caused by or resulting
from any condition or event inside such
equipment. But we will pay for loss of or
damage to such equipment caused by or
resulting from an explosion of gases or fuel
within the furnace of any fired vessel or
within the flues or passages through which
the gases of combustion pass.

b. Hot water boilers or other water heating
equipment caused by or resulting from any
condition or event inside such boilers or
equipment, other than an explosion.

c. The interior of any building or structure, or
to personal property in the building of
structure, caused by or resulting from rain,
snow, sleet, ice, sand or dust, whether
driven by wind or not, unless:

(1) The building or structure first sustains
damage by a Covered Cause of Loss to
its roof or walls through which the rain,
snow, sleet, ice, sand or dust enters; or

(2) The loss or damage is caused by or
results from thawing of snow, sleet or
ice on the building or structure.

© Insurance Services Office, Inc., 2011

(1) Dampness or dryness of atmosphere or
of soil supporting the vegetation;

(2) Changes in or extremes of temperature;
(3) Disease;

(4) Frost or hail; or

(5) Rain, snow, ice or sleet.

2. We will not pay for loss of or damage to the

following types of property unless caused by
the "specified causes of loss" or building glass
breakage:

a. Animals, and then only if they are killed or
their destruction is made necessary.

b. Fragile articles such as statuary, marbles,
chinaware and porcelains, if broken. This
restriction does not apply to:

(1) Glass; or
(2) Containers of property held for sale.

c. Builders’ machinery, tools and equipment
owned by you or entrusted to you, provided
such property is Covered Property.
However, this limitation does not apply:

(1) If the property is located on or within
100 feet of the described premises,
unless the premises is insured under the
Builders Risk Coverage Form; or

(2) To Business Income Coverage or to
Extra Expense Coverage.

CP 10 30 10 12
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 100 of 120

3. The special limit shown for each category, a.
through d., is the total limit for loss of or
damage to all property in that category. The
special limit applies to any one occurrence of
theft, regardless of the types or number of
articles that are lost or damaged in that
occurrence. The special limits are (unless a
higher limit is shown in the Declarations):

a. $2,500 for furs, fur garments and garments
trimmed with fur.

b. $2,500 for jewelry, watches, watch
movements, jewels, pearls, precious and
semiprecious stones, bullion, gold, silver,
platinum and other precious alloys or
metals. This limit does not apply to jewelry
and watches worth $100 or less per item.

c. $2,500 for patterns, dies, molds and forms.

d. $250 for stamps, tickets, including lottery
tickets held for sale, and letters of credit.

These special limits are part of, not in addition
to, the Limit of Insurance applicable to the
Covered Property.

This limitation, C.3., does not apply to
Business Income Coverage or to Extra
Expense Coverage.

4. We will not pay the cost to repair any defect to
a system or appliance from which water, other
liquid, powder or molten material escapes. But
we will pay the cost to repair or replace
damaged parts of fire-extinguishing equipment
if the damage:

a. Results in discharge of any substance from
an automatic fire protection system; or

b. Is directly caused by freezing.

However, this limitation does not apply to
Business Income Coverage or to Extra
Expense Coverage.

D. Additional Coverage — Collapse

The coverage provided under this Additional
Coverage, Collapse, applies only to an abrupt
collapse as described and limited in D.1. through
D.7.

1. For the purpose of this Additional Coverage,
Collapse, abrupt collapse means an abrupt
falling down or caving in of a building or any
part of a building with the result that the
building or part of the building cannot be
occupied for its intended purpose.

2. We will pay for direct physical loss or damage

to Covered Property, caused by abrupt
collapse of a building or any part of a building
that is insured under this Coverage Form or
that contains Covered Property insured under
this Coverage Form, if such collapse is caused
by one or more of the following:

a. Building decay that is hidden from view,
unless the presence of such decay is
known to an insured prior to collapse;

b. Insect or vermin damage that is hidden
from view, unless the presence of such
damage is known to an insured prior to
collapse;

c. Use of defective material or methods in
construction, remodeling or renovation if the
abrupt collapse occurs during the course of
the construction, remodeling or renovation.

d. Use of defective material or methods in
construction, remodeling or renovation if the
abrupt collapse occurs after the
construction, remodeling or renovation is
complete, but only if the collapse is caused
in part by:

(1) A cause of loss listed in 2.a. or 2.b.;

(2} One or more of the "specified causes of
loss";

(3) Breakage of building glass;

(4) Weight of people or personal property;
or

(5) Weight of rain that collects on a roof.

. This Additional Coverage — Collapse does

not apply to:

a. A building or any part of a building that is in
danger of falling down or caving in;

b. A part of a building that is standing, even if
it has separated from another part of the
building; or

c. A building that is standing or any part of a
building that is standing, even if it shows
evidence of cracking, bulging, sagging,
bending, leaning, settling, shrinkage or
expansion.

4. With respect to the following property:

a. OQuidoor radio or television antennas
(including satellite dishes) and their lead-in
wiring, masts or towers;

CP 10 301012 © Insurance Services Office, Inc., 2011 Page 7 of 10
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 101 of 120

Page 8 of 10

Piers, wharves and docks;

Beach or diving platforms or
appurtenances:

h. Retaining walls; and
i. Walks, roadways and other paved surfaces;

if an abrupt collapse is caused by a cause of
loss listed in 2.a. through 2.d., we will pay for
loss or damage to that property only if:

(1) Such loss or damage is a direct result of
the abrupt collapse of a building insured
under this Coverage Form; and

(2) The property is Covered Property under
this Coverage Form.

» If personal property abruptly falls down or
caves in and such collapse is not the result of
abrupt collapse of a building, we will pay for
ioss or damage to Covered Property caused by
such collapse of personal property only if.

a. The collapse of personal property was
caused by a cause of loss listed in 2.a.
through 2.d.;

b. The personal property which collapses is
inside a building; and

c. The property which collapses is not of a
kind listed in 4., regardless of whether that
kind of property is considered to be
personal property or real property.

The coverage stated in this Paragraph 5. does
not apply to personal property if marring and/or
scratching is the only damage to that personal
property caused by the collapse.

. This Additional Coverage, Collapse, does not
apply to personal property that has not abruptly
fallen down or caved in, even if the personal
property shows evidence of cracking, bulging,
sagging, bending, leaning, settling, shrinkage
or expansion.

. This Additional Coverage, Collapse, will not
increase the Limits of Insurance provided in
this Coverage Part.

. The term Covered Cause of Loss includes the
Additional Coverage, Collapse, as described
and limited in D.1. through D.7.

© Insurance Services Office, Inc., 2011

following causes that occur during the policy
period and only if all reasonable means were
used to save and preserve the property from
further damage at the time of and after that
occurrence:

a. A "specified cause of loss" other than fire or
lightning; or

b. Flood, if the Flood Coverage Endorsement
applies to the affected premises.

This Additional Coverage does not apply to
lawns, trees, shrubs or plants which are part of
a vegetated roof.

b. Awnings, gutters and downspouts; E. Additional Coverage ~ Limited Coverage For

c. Yard fixtures: “Fungus”, Wet Rot, Dry Rot And Bacteria

d. Outdoor swimming pools; 1. The coverage described in E.2. and E.6. only
applies when the "fungus", wet or dry rot or

e. Fences; bacteria are the result of one or more of the

f.

g-

. We will pay for loss or damage by "fungus",

wet or dry rot or bacteria. As used in this
Limited Coverage, the term loss or damage
means:

a. Direct physical loss or damage to Covered
Property caused by "fungus", wet or dry rot
or bacteria, including the cost of removal of
the “fungus”, wet or dry rot or bacteria;

b. The cost to tear out and replace any part of
the building or other property as needed to
gain access to the "fungus", wet or dry rot
or bacteria; and

c. The cost of testing performed after removal,
repair, replacement or restoration of the
damaged property is completed, provided
there is a reason to believe that "fungus",
wet or dry rot or bacteria are present.

. The coverage described under E.2. of this

Limited Coverage is limited to $15,000.
Regardless of the number of claims, this limit is
the most we will pay for the total of all loss or
damage arising out of all occurrences of
"specified causes of loss" (other than fire or
lightning) and Fiood which take place in a 12-
month period (starting with the beginning of the
present annual policy period). With respect to a
particular occurrence of loss which results in
"fungus", wet or dry rot or bacteria, we will not
pay more than a total of $15,000 even if the
“fungus”, wei or dry rot or bacteria continue to
be present or active, or recur, in a later policy
period.

CP 10 30 10 12
CP 10 3010 12

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 102 of 120

4. The coverage provided under this Limited
Coverage does not increase the applicable
Limit of Insurance on any Covered Property. If
a particular occurrence results in loss or
damage by "fungus", wet or dry rot or bacteria,
and other loss or damage, we will not pay
more, for the total of all loss or damage, than
the applicable Limit of Insurance on the
affected Covered Property.

If there is covered loss or damage to Covered
Property, not caused by "fungus", wet or dry rot
or bacteria, loss payment will not be limited by
the terms of this Limited Coverage, except to
the extent that "fungus", wet or dry rot or
bacteria cause an increase in the loss. Any
such increase in the loss will be subject to the
terms of this Limited Coverage.

. The terms of this Limited Coverage do not
increase or reduce the coverage provided
under Paragraph F.2. (Water Damage, Other
Liquids, Powder Or Molten Material Damage)
of this Causes Of Loss form or under the
Additional Coverage, Collapse.

. The following, 6.a. or 6.b., applies only if
Business Income and/or Extra Expense
Coverage applies to the described premises
and only if the "suspension" of “operations”
satisfies all terms and conditions of the
applicable Business Income and/or Extra
Expense Coverage Form:

a. If the loss which resulted in "fungus", wet or
dry rot or bacteria does not in_ itself
necessitate a “suspension” of "operations",
but such "suspension" is necessary due to
loss or damage to property caused by
"fungus", wet or dry rot or bacteria, then our
payment under Business Income and/or
Extra Expense is limited to the amount of
loss and/or expense sustained in a period
of not more than 30 days. The days need
not be consecutive.

b. if a covered "suspension" of "operations"
was caused by loss or damage other than
"fungus", wet or dry rot or bacteria but
remediation of "fungus", wet or dry rot or
bacteria prolongs the "period of restoration”,
we will pay for loss and/or expense
sustained during the delay (regardless of
when such a delay occurs during the
"period of restoration"), but such coverage
is limited to 30 days. The days need not be
consecutive.

© Insurance Services Office, Inc., 2011

F. Additional Coverage Extensions
1. Property In Transit

This Extension applies only to your personal
property to which this form applies.

a. You may extend the insurance provided by
this Coverage Part to apply to your
personal property (other than property in
the care, custody or control of your
salespersons) in transit more than 100 feet
from the described premises. Property must
be in or on a motor vehicle you own, lease
or operate while between points in the
coverage territory.

b. Loss or damage must be caused by or
result from one of the following causes of
loss:

(1) Fire, lightning, explosion, windstorm or
hail, riot or civil commotion, or
vandalism.

(2) Vehicle collision, upset or overturn.
Collision means accidental contact of
your vehicle with another vehicle or
object. It does not mean your vehicle's
contact with the roadbed.

(3) Theft of an entire bale, case or package
by forced entry into a securely locked
body or compartment of the vehicle.
There must be visible marks of the
forced entry.

c. The most we will pay for loss or damage
under this Extension is $5,000.

This Coverage Extension is additional
insurance. The Additional Condition,
Coinsurance, does not apply to this Extension.

. Water Damage, Other Liquids, Powder Or

Molten Material Damage

If loss or damage caused by or resulting from
covered water or other liquid, powder or molten
material damage loss occurs, we will also pay
the cost to tear out and replace any part of the
building or structure to repair damage to the
system or appliance from which the water or
other substance escapes. This Coverage
Extension does not increase the Limit of
Insurance.

3. Glass

a. We will pay for expenses incurred to put up
temporary plates or board up openings if
repair or replacement of damaged glass is
delayed.

Page 9 of 10
Page 10 of 10

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 103 of 120

b. We will pay for expenses incurred to
remove or replace obstructions when
repairing or replacing glass that is part of a
building. This does not include removing or
replacing window displays.

This Coverage Extension F.3. does not
increase the Limit of Insurance.

G. Definitions

1. "Fungus" means any type or form of fungus,
including mold or mildew, and any mycotoxins,
spores, scents or by-products produced or
released by fungi.

. "Specified causes of loss" means the following:
fire; lightning; explosion; windstorm or hail;
smoke; aircraft or vehicles; riot or civil
commotion; vandalism; leakage from fire-
extinguishing equipment; sinkhole collapse;
volcanic action; falling objects; weight of snow,
ice or sleet; water damage.

a. Sinkhole collapse means the sudden
sinking or collapse of land into underground
empty spaces created by the action of
water on limestone or dolomite. This cause
of loss does not include:

(1) The cost of filling sinkholes; or

(2) Sinking or collapse of land into man-
made underground cavities.

b. Falling objects does not include loss or
damage to:

(1) Personal property in the open; or

(2) The interior of a building or structure, or
property inside a building or structure,
unless the roof or an outside wall of the
building or structure is first damaged by
a falling object.

© Insurance Services Office, inc., 2011

c. Water damage means:

(1) Accidental discharge or leakage of
water or steam as the direct result of the
breaking apart or cracking of a
plumbing, heating, air conditioning or
other system or appliance (other than a
sump system including its related
equipment and parts), that is located on
the described premises and contains
water or steam; and

(2) Accidental discharge or leakage of
water or waterborne material as the
direct result of the breaking apart or
cracking of a water or sewer pipe that is
located off the described premises and
is part of a municipal potable water
supply system or municipal sanitary
sewer system, if the breakage or
cracking is caused by wear and tear.

But water damage does not include loss or
damage otherwise excluded under the
terms of the Water Exclusion. Therefore, for
example, there is no coverage under this
policy in the situation in which discharge or
leakage of water results from the breaking
apart or cracking of a pipe which was
caused by or related to weather-induced
flooding, even if wear and_ tear
contributed to the breakage or cracking. As
another example, and also in accordance
with the terms of the Water Exclusion, there
is no coverage for loss or damage caused
by or related to weather-induced flooding
which follows or is exacerbated by pipe
breakage or cracking attributable to wear
and tear.

To the extent that accidental discharge or
leakage of water falls within the criteria set
forth in c.(1) or ¢.(2) of this definition of
"specified causes of loss,” such water is not
subject to the provisions of the Water
Exclusion which preclude coverage for
surface water or water under the surface of
the ground.

CP 10 30 10 12
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 104 of 120

POLICY NUMBER: CPS3003671

COMMERCIAL PROPERTY
CP 10 33 10 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
THEFT EXCLUSION

This endorsement modifies insurance provided under the following:

CAUSES OF LOSS - SPECIAL FORM

SCHEDULE

 

Premises Number

Building Number

 

1

1-2

 

 

 

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

With respect to the location(s) indicated in the Sched-
ule, the following is added to the Exclusions section:

We will not pay for loss or damage caused by or result-
ing from theft.

But we will pay for:

1. Loss or damage that occurs due to looting at the
time and place of a riot or civil commotion; or

CP 10 33 10 12

Copyright, Insurance Services Office, Inc., 2011
HOME OFFICE

2. Building damage caused by the breaking in or exit-
ing of burglars.

And if theft results in a Covered Cause of Loss, we will
pay for the loss or damage caused by that Covered
Cause of Loss.

Page 1 of 1
cp10331012 .fap
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 105 of 120

 

 

ws ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.
CORMING A PART OF ENDORSEMENT EFFECTIVE DATE NAMED INSURED AGENT NO
POLICY NUMBER (12:01 A.M. STANDARD TIME) .
CPS3003671 11/16/2017 NEW HOPE BAPTIST CHURCH 09017

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

TOTAL OR CONSTRUCTIVE LOSS CLAUSE

It is understood and agreed that in the event of a total loss or constructive total loss under the policy, the
entire policy premium shall be earned in full and no return premium shall be due the named insured.

 

AUTHORIZED REPRESENTATIVE DATE

FS-18 (11-86) HOME OFFICE
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 106 of 120

 

 

 

 

 

 

 

 

 

Se ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.
FORMING A PART OF ENDORSEMENT EFFECTIVE DATE NAMED INSURED AGENT NO.
POLICY NUMBER (12:01 A.M. STANDARD TIME) .
CPS3003671 11/16/2017 NEW HOPE BAPTIST CHURCH 09017
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
WIND OR HAIL DEDUCTIBLE
This endorsement modifies insurance provided under the following:
BUILDERS RISK COVERAGE FORM
BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
Schedule
Deductible
Flat Dollar $ or
Percentage __5 _%, subject to $ 1,000 minimum deductible

 

 

 

Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
Declarations.

 

 

 

With respect to loss or damage caused by or resulting from wind or hail, Item D. Deductible is deleted in its
entirety and is replaced by the following:

D. Deductible

1. In any one occurrence of loss or damage to covered property by wind or hail (hereinafter referred to
as loss), we will first reduce the amount of loss if required by the Coinsurance Condition or the
Agreed Value Optional Coverage. If the adjusted amount of loss is less than or equal to the Deducti-
ble, we will not pay for that loss. if the adjusted amount of loss exceeds the Deductible, we will then
subtract the Deductible from the adjusted amount of loss, and will pay the resulting amount or the
Limit of Insurance, whichever is less.

2. The Wind or Hail Deductible is calculated separately for, and applies separately to:
a. Each building that sustains loss or damage.

b. Personal property at each building, if there is loss or damage to that personal property, subject
to 3.b. below.

c. Personal property in the open.
d. Each separately scheduled item not described in items a.-c.

3. When a Flat Dollar deductible is shown, the following provisions apply in addition to paragraphs 1.
and 2.:

a. Weill pay only that part of your loss over the deductible amount.

Includes copyrighted material of ISO Properties, Inc., with its permission.
Copyright, ISO Properties, Inc., 2007

UTS-183g (12-16) Page 1 of 2

HOME OFFICE

 
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 107 of 120

b. If there is damage to both a building and personal property in that building, one deductible will
apply to the building and to the personal property in that building.

4. Whena Percentage deductible is shown, the following provisions apply in addition to paragraphs 1.
and 2.:

a. Weill calculate the deductible as follows:

In determining the amount, if any, that we will pay for loss or damage, we will deduct an amount
equal to the percentage (as shown in the Schedule) of the Limit(s) of Insurance of covered
property that has sustained loss or damage, subject to any minimum Deductible shown in the
Schedule.

b. If there is damage to both a building and personal property in that building, separate deduct-
ibles apply to the building and to the personal property in that building.

 

AUTHORIZED REPRESENTATIVE DATE

Includes copyrighted material of ISO Properties, Inc., with its permission.
Copyright, ISO Properties, Inc., 2007

UTS-183g (12-16) Page 2 of 2
9
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 108 of 120

Z a SCOTTSDALE INSURANCE COMPANY® NO.

ENDORSEMENT

 

ATTACHED TO AND
FORMING A PART OF
POLICY NUMBER

ENDORSEMENT EFFECTIVE DATE
{12:04 A.M. STANDARD TIME}

NAMED INSURED AGENT NO.

 

 

 

 

 

 

 

CFS-68s-FL (1-12)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CHANGES—FLORIDA

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART

A. When this endorsement is attached to the Standard

Property Policy CP 00 99, the term Coverage Part in
this endorsement is replaced by the term Policy.

. The following provision applies when a Coinsurance
percentage is shown in the Declarations:

Florida law states as follows:

Coinsurance contract: The rate charged in this policy
is based upon the use of the coinsurance clause at-
tached to this policy, with the consent of the Insured.

. The following is added:

lf windstorm is a Covered Cause of Loss and loss or
damage to Covered Property is caused by or results
from windstorm, the following exclusion applies in:

Broward County;
Dade County;
Martin County;
Monroe County;

Palm Beach County; and

Pe oF fF YF ND

All the areas east of the west bank of the Intra-
Coastal Waterway in the Counties of:

a. Indian River; and
b. St. Lucie.

WINDSTORM EXTERIOR PAINT AND WATER-
PROOFING EXCLUSION

We will not pay for loss or damage caused by
windstorm to:

1. Paint; or

2. Waterproofing material;

applied to the exterior of Buildings unless the Building
to which such loss or damage occurs also sustains
other loss or damage by windstorm in the course of
the same storm event. But such coverage applies
only if windstorm is a Covered Cause of Loss.

When joss or damage to exterior paint or waterproof-
ing material is excluded, we will not include the value
of paint or waterproofing material to determine:

a. The amount of the Windstorm or Hail Deduct-
ible; or

b. The value of Covered Property when applying
the Coinsurance Condition.

. Sinkhole Collapse Coverage Removed

Sinkhole Collapse coverage is removed as indicated
in Paragraphs D.1. through D.4. ; and coverage for
Catastrophic Ground Cover Collapse is added instead
as set forth in Paragraph E.

1. In the Causes of Loss—Basic Form and in the
Standard Property Policy, Sinkhole Collapse is
deleted from the Covered Causes of Loss and
sinkhole collapse is no longer an exception to the
Earth Movement exclusion.

2. In the Causes of Loss—Broad Form, Sinkhole
Collapse is deleted from the Covered Causes
of Loss and from the Additional Coverage—
Collapse; and sinkhole collapse is no longer an
exception to the Earth Movement exclusion.

3. In the Causes of Loss—Special Form, sinkhole
collapse is deleted from the “specified causes of

Includes copyrighted material of ISO Properties, Inc., with its permission.
Copyright, ISO Properties, Inc., 2008

Page 1 of 2
CFS-68s-FL (1-12)

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 109 of 120

loss” and is no longer an exception to the Earth
Movement exclusion.

4. In the Mortgageholders Errors And Omissions
Coverage Form, sinkhole collapse is deleted from
the Covered Causes of Loss under Coverage B
and from the “specified causes of loss, and is no
longer an exception to the Earth Movement
exclusion.

Further, this Coverage Part does not insure against
Sinkhole Loss as defined in Florida law unless an
endorsement for Sinkhole Loss is made part of this
policy. However, if Sinkhole Loss causes Catastrophic
Ground Cover Collapse, coverage is provided for the
resulting Catastrophic Ground Cover Collapse even if
an endorsement for Sinkhole Loss is not made part of
this policy.

. The following is added to this Coverage Part as a

Covered Cause Of Loss. In the Causes Of Loss—
Special Form and Mortgageholders Errors And Omis-
sions Coverage Form, the following is also added as
a “specified cause of loss.” However, as a “specified
cause of loss, the following does not apply to the Ad-
ditional Coverage—Collapse.

CATASTROPHIC GROUND COVER COLLAPSE

We will pay for direct physical loss or damage to
Covered Property caused by or resulting from cata-
strophic ground cover collapse, meaning geological
activity that results in all of the following:

1. The abrupt collapse of the ground cover;

2. A depression in the ground cover clearly visible to
the naked eye;

3. Structural damage to the building, including the
foundation; and

4. The insured structure being condemned and or-
dered to be vacated by the governmental agency
authorized by law to issue such an order for that
structure.

However, structural damage consisting merely of the
settling or cracking of a foundation, structure or build-
ing does not constitute loss or damage resulting from
a catastrophic ground cover collapse.

The Earth Movement exclusion and the Collapse ex-
clusion do not apply to coverage for Catastrophic
Ground Cover Collapse.

Coverage for Catastrophic Ground Cover Collapse
does not increase the applicable Limit of Insurance.
Regardless of whether loss or damage attributable to
catastrophic ground cover collapse also qualifies as
Sinkhole Loss or Earthquake (if either or both of those
causes of loss are covered under this Coverage Pari),
only one Limit of Insurance will apply to Such loss or
damage.

The following applies to the Additional Coverage—
Civil Authority under the Business Income (And
Extra Expense) Coverage Form, Business Income
(Without Extra Expense) Coverage Form and Extra
Expense Coverage Form:

1. The Additional Coverage—Civil Authority includes
a requirement that the described premises are not
more than one mile from the damaged property.
With respect to described premises located in
Florida, such one-mile radius does not apply.

2. The Additional Coverage—Civil Authority is lim-
ited to a coverage period of up to four weeks.
With respect to described premises located in
Florida, such four week period is replaced by a
three-week period.

3. Civil Authority coverage is subject to all other pro-
visions of that Additional Coverage.

. In the event where more than one peril causes dam-

age to covered property and the damage cannot be
separated by the cause(s) of loss, we will:

Deduct the amount paid by the other carriers from the
amount payable under our policy subject to the policy
terms and conditions if a cause of the loss is covered
under our policy;

If the cause of loss under our policy is also covered
under another policy payment will be prorated among
all companies providing coverage for the covered
cause(s) of loss; and,

In no event can payments made by all carriers total
more than the full replacement cost of the insured
building. Payment will be subject to the policy terms
and conditions of the policy of the covered property
regardless of the number of covered perils or policies
covering the property, even if the insured property is
totally destroyed by combined perils.

AUTHORIZED REPRESENTATIVE DATE

Includes copyrighted material of ISO Properties, Inc., with its permission.
Copyright, ISO Properties, Inc., 2008

Page 2 of 2
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 110 of 120

 

 

ss ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.
FORMING A PART OF ENDORSEMENT EFFECTIVE DATE NAMED INSURED AGENT NO
POLICY NUMBER (12:01 A.M. STANDARD TIME} °
CPS3003671 11/16/2017 NEW HOPE BAPTIST CHURCH 09017

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

SEWER OR DRAIN DEFINITION ENDORSEMENT - FLORIDA

This insurance modifies insurance provided under the following:

CAUSES OF LOSS - BASIC FORM
CAUSES OF LOSS - BROAD FORM
CAUSES OF LOSS - SPECIAL FORM

Under Section B. Exclusions, paragraph g. Water, subsection (3) the following is added:
For the purpose of this exclusion, "sewer" and "drain" are defined as:

1. "Sewer" means any underground pipe, channel or conduit for carrying water, wastewater or sewage
on or away from the premises described in the Declarations;

2. "Drain" means any pipe, channel or conduit for carrying water, wastewater or sewage on or away
from the premises described in the Declarations to a "sewer."

 

AUTHORIZED REPRESENTATIVE DATE

CFS-103-FL (1-16) Page 1 of 1
HOME OFFICE
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 111 of 120

POLICY NUMBER: CPS3003671

IL. 04 01 02 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
FLORIDA - SINKHOLE LOSS COVERAGE

. This endorsement modifies insurance provided under the following:

CAPITAL ASSETS (OUTPUT POLICY) COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART

 

 

FARM COVERAGE PART
SCHEDULE
Premises Number Building Number
1 1-2

 

 

 

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

With respect to the location(s) indicated in the Sched-
ule, the following provisions apply:

A. When this endorsement is attached to Standard
Property Policy CP 00 99, the term Coverage Part
in this endorsement is replaced by the term Policy.

B. When this endorsement is attached to the Farm
Livestock Coverage Form, reference to loss (other
than in the term Sinkhole Loss itself) means "loss"
as defined in that coverage form.

C. The following is added to this Coverage Part as a
Covered Cause of Loss. In the forms which ad-
dress "specified causes of loss", the following is
also added as a "specified cause of loss”. However,
as a "specified cause of loss", the following does
not apply to the Additional Coverage - Collapse.

Sinkhole Loss, meaning loss or damage to Cov-
ered Property when "structural damage” to the cov-
ered building, including the foundation, is caused
by settlement or systematic weakening of the earth
supporting the covered building, only if the settle-
ment or systematic weakening results from con-
temporaneous movement or raveling of soils,
sediments, or rock materials into subterranean
voids created by the effect of water on a limestone
or similar rock formation.

Coverage for Sinkhole Loss includes stabilization
of the building (including land stabilization) and
repair to the foundation, provided such work is in
accordance with the requirements of Florida Insur-
ance Law and in accordance with the recommen-
dation of a professional engineer and with notice to
you. The professional engineer must be selected or
approved by us. However, until you enter into a
contract for performance of building stabilization
or foundation repair in accordance with the recom-
mendations of the professional engineer as set
forth in a report from us:

1. We will not pay for underpinning or grouting or
any other repair technique performed below
the existing foundation of the building; and

2. Our payment for Sinkhole Loss to Covered
Property may be limited to the actual cash
value of the loss to such property.

IL 04 01 02 12 Copyright, Insurance Services Office, Inc., 2012 Page 1 of3

HOME OFFICE

i104010212.fap
Page 2 of3

Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 112 of 120

You must enter into a contract for the performance
of building stabilization and/ or foundation repair in
accordance with the aforementioned recommen-
dations, within 90 days after we notify you that
there is coverage for your Sinkhole Loss. After you
have entered into such contract, we will pay the
amounts necessary to begin and perform such re-
pairs as the work is performed and the expenses
are incurred.

However, if the professional engineer determines,
prior to your entering into the aforementioned con-
tract or prior to the start of repair work, that the re-
pairs will exceed the applicable Limit of Insurance,
we must either complete the recommended repairs
or pay that Limit of Insurance upon such deter-
mination. If the aforementioned determination is
made during the course of repair work and we
have begun making payments for the work per-
formed, we must either complete the recom-
mended repairs or pay only the remaining portion
of the applicable Limit of Insurance upon such de-
termination. The most we will pay for the total of all
Sinkhole Loss, including building and land stabili-
zation and foundation repair, is the applicable Limit
of Insurance on the affected building.

The stabilization and ail other repairs to the
Covered Property must be completed within 12
months after entering into the contract for the per-
formance of these repairs, unless:

1. There is a mutual agreement between you and
us;

2. The claim is involved with the neutral evalua-
tion process;

3. The claim is in litigation; or
4. The claim is under appraisal or mediation.
Sinkhole Loss does not include:

1. Sinking or collapse of land into man-made
underground cavities; or

2. Earthquake.

With respect to coverage provided by this endorse-
ment, the Earth Movement Exclusion and the Col-
lapse Exclusion do not apply.

Copyright, Insurance Services Office, Inc., 2012

F. With respect to a claim for alleged Sinkhole Loss,

the following provision is added:

Following receipt by us of a report from a profes-
sional engineer or professional geologist on the
cause of loss and recommendations for land sta-
bilization and repair of property, or if we deny your
claim, we will notify you of your right to participate
in a neutral evaluation program administered by
the Florida Department of Financial Services (here-
inafter referred to as the Department). For alleged
Sinkhole Loss to commercial residential or farm
residential properties, this program applies instead
of any mediation procedure set forth elsewhere in
this policy, but does not invalidate the Appraisal
Condition.

You or we may file a request with the Department
for neutral evaluation; the other party must comply
with such request. We will pay reasonable costs
associated with the neutral evaluation, regardless
of which party makes the request. But if a party
chooses to hire a court reporter or stenographer to
contemporaneously record and document the
neutral evaluation, that party must bear the costs
of those services. The neutral evaluator will be se-
lected from a list maintained by the Department.
The recommendation of the neutral evaluator will
not be binding on you or us.

Participation in the neutral evaluation program
does not change your right to file suit against us in
accordance with the Legal Action Against Us Con-
dition in this policy, except that the time for filing
suit is extended for a period of 60 days following
the conclusion of the neutral evaluation process or
five years, whichever is later.

. Coverage for Sinkhole Loss under this endorse-

ment does not increase the applicable Limit of
Insurance. Even if loss or damage qualifies under,
or includes, both Catastrophic Ground Cover Col-
lapse (addressed elsewhere in this Coverage Part)
and Sinkhole Loss, only one Limit of Insurance will
apply to such loss or damage.

IL 04.01 02 12
IL 04 01 02 12

Case 3:19-cv-03083-TKW-EMT Document 1-2

H. The following provision is added to the Duties In

The Event Of Loss Or Damage Loss Condition:

A claim for Sinkhole Loss, including but not limited
to initial, supplemental and reopened claims is
barred unless notice of claim is provided to us in
accordance with the terms of this policy within two
years after you knew or reasonably should have
known about the Sinkhole Loss.

The following definitions are added with respect to
the coverage provided under this endorsement:

1. "Structural damage" means a covered building,
regardless of the date of its construction, has
experienced the following:

a. Interior floor displacement or deflection in
excess of acceptable variances as defined
in ACI 117-90 or the Florida Building Code,
which results in settlement related damage
to the interior such that the interior build-
ing structure or members become unfit for
service or represent a safety hazard as de-
fined within the Florida Building Code;

b. Foundation displacement or deflection in
excess of acceptable variances as defined
in ACI 318-95 or the Florida Building Code,
which results in settlement related damage
to the “primary structural members” or
"primary structural systems” and that pre-
vents those members or systems from
supporting the loads and forces they were
designed to support to the extent that
stresses in those "primary structural mem-
bers" or "primary structural systems” ex-
ceed one and one-third the nominal
strength allowed under the Florida Build-
ing Code for new buildings of similar struc-
ture, purpose, or location;

c. Damage that results in listing, leaning, or
buckling of the exterior load bearing walls
or other vertical "primary structural mem-
bers" to such an extent that a plumb line
passing through the center of gravity does
not fall inside the middie one-third of the
base as defined within the Florida Building
Code;

d. Damage that results in the building, or any
portion of the building containing "primary
structural members” or "primary structural
systems”, being significantly likely to immi-
nently collapse because of the movement
or instability of the ground within the influ-
ence zone of the supporting ground within
the sheer plane necessary for the purpose
of supporting such building as defined
within the Florida Building Code; or

J.

Copyright, Insurance Services Office, Inc., 2012

Filed 08/14/19 Page 113 of 120

e. Damage occurring on or after October 15,
2005, that qualifies as substantial struc-
tural damage as defined in the Florida
Building Code.

2. “Primary structural member" means a struc-
tural element designed to provide support and
stability for the vertical or lateral loads of the
overall structure.

3. "Primary structural system" means an assem-
blage of "primary structural members".

If we deny your claim for Sinkhole Loss without
performing testing under section 627.702, Florida
Statutes, you may demand testing by communicat-
ing such demand to us in writing within 60 days
after you receive our denial of the claim. You are
responsible for 50% of the testing costs, or $2,500,
whichever is less. If our professional engineer or
geologist provides written certification, pursuant to
section 627.7073, that there is sinkhole loss, we will
reimburse you for the testing costs.

You may not accept a rebate from any person per-
forming repairs for Sinkhole Loss covered under
this endorsement. If you receive a rebate, cover-
age under this endorsement is void and you must
refund the amount of the rebate to us.

lf we deny your claim for Sinkhole Loss upon re-
ceipt of written certification from a professional en-
gineer or geologist, pursuant to section 627.7073,
that there is no sinkhole loss or that the cause of
the damage was not sinkhole activity, and if the
sinkhole claim was submitted without good faith
grounds for submitting such claim, you shall reim-
burse us for 50% of the actual costs of the analyses
and services provided under sections 627.7072
and 627.7073, or $2,500, whichever is less. You are
not required to pay such reimbursement unless
you requested the analysis and services and we,
before ordering the analysis, informed you in writ
ing of the potential for reimbursement and gave
you the opportunity to withdraw the claim.

AS a precondition to accepting payment for sink-
hole loss, you must file with the county clerk of
court, a copy of any sinkhole report regarding your
property which was prepared on behalf or at your
request. You will bear the cost of filing and record-
ing the sinkhole report.

Page 3 of 3
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 114 of 120

 

 

SB ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO.
ATTACHED TO AND | ENDORSEMENT EFFECTIVE DATE
FORMING A PART OF (12:01 A.M. STANDARD TIME) NAMED INSURED AGENT NO.
CPS3003671 11/16/2017 NEW HOPE BAPTIST CHURCH 09017

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CANCELLATION AND NONRENEWAL - FLORIDA

The Cancellation Condition is deleted in its entirety and
replaced by the following:

A. Cancellation

1.

3.

UTS-29-FL (6-97)

The first Named Insured shown in the Declarations
may cancel this policy by mailing or delivering to
us advance written notice of cancellation.

if this policy has been in effect for ninety (90) days
or less and is not a renewal of a policy we issued,
we may cancel by mailing or delivering written
notice of cancellation, including the specific
reasons for cancellation, to the first Named Insured
at least:

a. Ten (10) days before the effective date of
cancellation, if we cancel for nonpayment of
any premium when due; or

b. Twenty (20) days before the effective date of
cancellation, if we cancel for any other reason,
except, we may cancel immediately if there
has been:

(1) A material misstatement or misrepresen-
tation; or

(2) A failure to comply with underwriting re-
quirements established by us.

If this policy has been in effect for more than ninety
(80) days or is a renewal or continuation of a policy
we issued, we may cancel by mailing or deliver-

Page 1 of 2
HOME OFFICE

ing written notice of cancellation, including the
specific reasons for cancellation, to the first Named
insured at least:

a. Ten (10) days before the effective date of
cancellation, if we cancel for nonpayment of
any premium when due; or

b. Forty-five (45) days before the effective date of
cancellation, if we cancel for any other reason.

We will mail or deliver our notice to the first Named
insureds last mailing address known to us.

Notice of cancellation by us will state the effective
date of the cancellation. The policy period will end
on that date.

if we fail to mail or deliver our written notice of
cancellation to the first Named Insured at least
forty-five (45) days or twenty (20) days as required
in A.2.b. and A3.b. above, the coverage will remain
in effect until forty-five (45) days after the notice is
given or until the effective date of replacement
coverage obtained by the first Named Insured,
whichever occurs first. The premium for the
coverage shall remain the same during any such
extension period.

if this policy is canceled, we will send the first
Named Insured any premium refund due. If we
cancel, the refund will be pro rata. If the first
Case 3:19-cv-03083-TKW-EMT Document 1-2

Named Insured cancels, the refund may be less
than pro rata. The cancellation will be effective
even if we have not made or offered a refund.

If notice is mailed, proof of mailing will be suffi-
cient proof of notice.

The following Condition is added to the policy and super-
sedes any other provision to the contrary:

B. Nonrenewal

1.

UTS-29-FL (6-97)

If we decide not to renew this policy, we will mail or
deliver written notice of nonrenewal, including the
specific reasons for nonrenewal, to the first Named
Insured at least forty-five (45) days prior to the
expiration of the policy.

Filed 08/14/19 Page 115 of 120

if notice is mailed, we will mail it to the last mailing
address known to us of the first Named Insured.
Proof of mailing will be sufficient proof of notice.

If we fail to mail or deliver written notice of non-
renewal to the first Named Insured at least forty-
five (45) days prior to the effective date of nonre-
newal, the coverage will remain in effect until
forty-five (45) days after the notice is given or until
the effective date of replacement coverage
obtained by the first Named Insured, whichever
occurs first. The premium for the coverage shall
remain the same during any such extension pe-
riod.

 

AUTHORIZED REPRESENTATIVE DATE

Page 2 of 2
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 116 of 120

Nationwide’
Scottsdale Insurance Company
National Casualty Company
Scottsdale Indemnity Company
Scottsdale Surplus Lines Insurance Company

CLAIM REPORTING INFORMATION

Your insurance policy has been placed with a Nationwide® insurance company.

Our commitment to you is to provide fast, fair claim service. Promptly reporting an event that could lead to
a claim, as required by your policy, helps us fulfill this commitment to you. Please refer to your policy for
this and all other terms and conditions.

To report a claim, you may contact us 24 hours a day, 7 days a week, by calling 1-800-423-7675 or via our
website at www.nationwideexcessandsurplus.com.

Thank you for your business and as always, we appreciate the opportunity to serve you.

 

HOW TO REPORT A CLAIM

Call 1-800-423-7675 or visit our website at www.nationwideexcessandsurplus.com.

In order to expedite this process, please be prepared to furnish as much of the following information as
possible:

* Your policy number

* Date, time and location of the loss/accident

* Details of the loss/accident

* Name, address and phone number of any involved parties

* If applicable, name of law enforcement agency or fire department along with the incident number
Please refer to your policy for specific claim reporting requirements.

 

 

 

 

NOTX0178CW (3-16)
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 117 of 120

Zs a SCOTTSDALE INSURANCE COMPANY®

Scottsdale Indemnity Company
SCOTTSDALE

SURPLUS LINES INSURANCE COMPANY

POLICYHOLDER DISCLOSURE
NOTICE OF TERRORISM INSURANCE COVERAGE

TERRORISM RISK INSURANCE ACT

Under the Terrorism Risk Insurance Act of 2002, as amended pursuant to the Terrorism Risk Insurance Pro-
gram Reauthorization Act of 2015, effective January 1, 2015 (the "Act"), you have a right to purchase insur-
ance coverage for losses arising out of acts of terrorism, as defined in Section 102(1) of the Act: The term
"certified acts of terrorism” means any act that is certified by the Secretary of the Treasury - in consultation
with the Secretary of Homeland Security, and the Attorney General of the United States - to be an act of ter-
rorism; to be a violent act or an act that is dangerous to human life, property, or infrastructure; to have re-
sulted in damage within the United States, or outside the United States in the case of certain air carriers or
vessels or the premises of a United States mission; to have been committed by an individual or individuals
as part of an effort to coerce the civilian population of the United States or to influence the policy or affect
the conduct of the United States Government by coercion.

You should know that where coverage is provided by this policy for losses resulting from "certified acts of
terrorism," such losses may be partially reimbursed by the United States Government under a formula es-
tablished by federal law. However, your policy may contain other exclusions which might affect your cover-
age, such as an exclusion for nuclear events. Under the formula, the United States Government agrees to
reimburse eighty-five percent (85%) of covered terrorism losses in calendar year 2015 that exceed the statu-
torily established deductible paid by the insurance company providing the coverage. This percentage of
United States Government reimbursement decreases by one percent (1%) every calendar year beginning in
2016 until it equals eighty percent (80%) in 2020. The premium charged for this coverage is provided below
and does not include any charges for the portion of loss that may be covered by the Federal Government
under the Act.

You should also know that the Act, as amended, contains a $100 billion cap that limits United States Gov-
ernment reimbursement as well as insurers’ liability for losses resulting from "certified acts of terrorism"
when the amount of such losses in any one calendar year exceeds $100 billion. If the aggregate insured
losses for all insurers exceed $100 billion, your coverage may be reduced.

CONDITIONAL TERRORISM COVERAGE

The federal Terrorism Risk Insurance Program Reauthorization Act of 2015 is scheduled to terminate at
the end of December 31, 2020, unless renewed, extended or otherwise continued by the federal gov-
ernment. Should you select Terrorism Coverage provided under the Act and the Act is terminated Decem-
ber 31, 2020, any terrorism coverage as defined by the Act provided in the policy will also terminate.

NOTX0423CW (2-15) Page 1 of 2
HOME OFFICE notx0423cw0215a.fap
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 118 of 120

IN ACCORDANCE WITH THE ACT, YOU MUST CHOOSE TO SELECT OR REJECT COVERAGE FOR
“CERTIFIED ACTS OF TERRORISM” BELOW:

The Note below applies for risks in these states: California, Connecticut, Georgia, Hawaii, Illinois,
lowa, Maine, Missouri, New Jersey, New York, North Carolina, Oregon, Rhode island, Virginia,
Washington, West Virginia, Wisconsin.

NOTE: in these states, a terrorism exclusion makes an exception for (and thereby provides coverage for)

fire losses resulting from an act of terrorism. Therefore, if you reject the offer of terrorism coverage, that
rejection does not apply to fire losses resulting from an act of terrorism coverage for such fire losses will

be provided in your policy.

If you do not respond to our offer and do not return this notice to the Company, you will have no
Terrorism Coverage under this policy.

 

| hereby elect to purchase certified terrorism coverage for a premium of (seelquote)
| understand that the federal Terrorism Risk Insurance Program Reauthorization Act of 2015 may
terminate on December 31, 2020. Should that occur my coverage for terrorism as defined by the
Act will also terminate.

~< l pereby reject the purchase of certified terrorism coverage.

NAB 0 (etbor (Meus ttepe Raghsl Chueh,

 

 

 

 

 

 

 

 

 

PolicyHoider/Applicant’s s Signature Named Insure
4Y CW Norn
Print Name * Policy Number, if available
\I- 8S HON
Date

NOTX0423CW (2-15) Page 2 of 2
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 119 of 120

J a SCOTTSDALE INSURANCE COMPANY ®
FLORIDA POLICYHOLDER NOTICE

SURPLUS LINES INSURERS’ POLICY RATES AND FORMS ARE NOT
APPROVED BY ANY FLORIDA REGULATORY AGENCY.

NOTS0381FL (7-09)
Case 3:19-cv-03083-TKW-EMT Document 1-2 Filed 08/14/19 Page 120 of 120

 

 

SO | ENDORSEMENT
SCOTTSDALE INSURANCE COMPANY® NO. 1
ATTACHED TO AND | eWDORSEMENT EFFECTIVE DATE
FORMING A PART OF (12:01 A.M. STANDARD TIME) NAMED INSURED AGENT NO.
CPS3003671 11/16/2017 NEW HOPE BAPTIST CHURCH 09017

 

 

 

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

 

 

CHANGE ENDORSEMENT
£% No Change In Premium
1] Additional Premium
[] Return Premium
State Tax
Stamping Fee
Total Premium
It is understood and agreed that:
1. Rate Basis... eee [ ] 9. Classification Deleted........... [] 16. Mortgagee Deleted...
2. PREMIUM cosccceccoccccoccoeccoccceee [] 10. Mailing Address - 17. Loss Payee Added .......see..0e: L |
of the Insured
3. Limits of Insurance,............... L] ' eee 18. Loss Payee Deleted............. LI
11. Description o .
4. Inception Date ........ssssssssesees UC Property Covered......ssssees [19 Deductible -neeeseeresserssee UW
5. Expiration Date... L] 12, COVEFAGE 0... ccsssssstssssstrenes [|] 20. UNE oneeesseseseneeerttettentanscen L]
6. Name of Insured,.................- |_| 13. Additional Insured
. Endorsement........ccccccescserees L]
7. Location of Property.............. [| O
14. End t
8. Classification Added wu... [| MOPS STNG secessssecseeneasses
15. Mortgagee Added ........... |

Is Amended to Read as Follows
[| The Following Form(s) is/ are made a part of the Policy

The Following Form(s) is/ are Deleted from the Policy

IN CONSIDERATION OF NO CHANGE IN PREMIUM, IT IS HEEBY UNDERSTOOD AND AGREED THAT
FORM CPS-SP-5L (06-92) MORTGAGE HOLDERS SCHEDULE IS DELETED IN ITS ENTIRETY FROM THIS
POLICY.

MORTGAGE HOLDER "HANCOCK BANK, A TRADE NAME USED BY WHITNEY BANK" PO BOX 690190,
SAN ANTONIO, TEXAS 78269-0190, IS DELETED FROM THE POLICY IN ITS ENTIRETY.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.

ne

AUTHORIZED REPRESENTATIVE DATE

{ 11/29/2018 KK

 

UTS-79g (3-98) HOME OFFICE uts79gg.fap
